Exhibit 10.1

SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of July 10, 2020

among

PROLOGIS MARUNOUCHI FINANCE INVESTMENT LIMITED PARTNERSHIP,

as Initial Borrower,

PROLOGIS, L.P.

as Guarantor,

VARIOUS LENDERS,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Administrative Agent

SUMITOMO MITSUI BANKING CORPORATION,

as Sustainability Agent

SUMITOMO MITSUI BANKING CORPORATION,

as Active Bookrunner

MIZUHO BANK, LTD.,

as Passive Bookrunner

SUMITOMO MITSUI BANKING CORPORATION,

MIZUHO BANK, LTD. and MUFG BANK, LTD.,

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS      1  

Section 1.1

   Definitions      1  

Section 1.2

   Accounting Terms and Determination      28  

Section 1.3

   Types of Borrowings      28  

Section 1.4

   Other Interpretive Provisions      29  

Section 1.5

   Restatement; Allocation of Loans and Pro Rata Shares on the Effective Date   
  29   ARTICLE II    THE CREDITS      30  

Section 2.1

   Commitment to Lend      30  

Section 2.2

   Notice of Credit Extensions      31  

Section 2.3

   Notice to Lenders; Funding of Loans      33  

Section 2.4

   Notes      34  

Section 2.5

   Method of Electing Interest Rates      35  

Section 2.6

   Interest Rates      37  

Section 2.7

   Fees      38  

Section 2.8

   Maturity Date      39  

Section 2.9

   Optional Prepayments      39  

Section 2.10

   General Provisions as to Payments      40  

Section 2.11

   Funding Losses      41  

Section 2.12

   Computation of Interest and Fees      42  

Section 2.13

   Use of Proceeds      42  

Section 2.14

   Letters of Credit      42  

Section 2.15

   Letter of Credit Usage Absolute      46  

Section 2.16

   Letters of Credit Maturing after the Maturity Date      47  

Section 2.17

   Addition of Qualified Borrowers; Release of Qualified Borrowers      47  

Section 2.18

   Extension of Maturity Date      48  

Section 2.19

   Substitution of Borrower      49   ARTICLE III    CONDITIONS      49  

Section 3.1

   Closing      49  

Section 3.2

   Borrowings      51   ARTICLE IV    REPRESENTATIONS AND WARRANTIES      52  

Section 4.1

   Representations and Warranties by the Guarantor      52  

Section 4.2

   Representations and Warranties by the Initial Borrower      58  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE V    AFFIRMATIVE AND NEGATIVE COVENANTS      59  

Section 5.1

   Information      59  

Section 5.2

   Payment of Obligations      62  

Section 5.3

   Maintenance of Property; Insurance      62  

Section 5.4

   Maintenance of Existence      62  

Section 5.5

   Compliance with Laws      62  

Section 5.6

   Books and Records      62  

Section 5.7

   Inspection of Property      63  

Section 5.8

   Financial Covenants      63  

Section 5.9

   Restriction on Fundamental Changes      63  

Section 5.10

   Changes in Business      64  

Section 5.11

   General Partner Status      64  

Section 5.12

   Restricted Payments      64  

Section 5.13

   Transactions with Affiliates      65  

Section 5.14

   Negative Pledge Agreements; Burdensome Agreements      65  

Section 5.15

   Qualified Borrower Status      66  

Section 5.16

   Use of Proceeds      66  

Section 5.17

   Claims Pari Passu      66  

Section 5.18

   Anti-Social Forces      66  

Section 5.19

   General Partner Guaranty      66   ARTICLE VI    DEFAULTS      66  

Section 6.1

   Guarantor Event of Default      66  

Section 6.2

   Rights and Remedies      69  

Section 6.3

   Borrower Event of Default      69  

Section 6.4

   Rights and Remedies with Respect to Borrower Event of Default      71  

Section 6.5

   Enforcement of Rights and Remedies      71  

Section 6.6

   Notice of Default      72  

Section 6.7

   Actions in Respect of Letters of Credit      72  

Section 6.8

   Distribution of Proceeds after Default      74  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE VII    ADMINISTRATIVE AGENT      75  

Section 7.1

   Appointment and Authorization      75  

Section 7.2

   Agency and Affiliates      75  

Section 7.3

   Action by Administrative Agent      75  

Section 7.4

   Consultation with Experts      75  

Section 7.5

   Liability of Administrative Agent      75  

Section 7.6

   Indemnification      76  

Section 7.7

   Credit Decision      76  

Section 7.8

   Successor Agent      76  

Section 7.9

   Consents and Approvals      77  

Section 7.10

   Cooperation with Asset Liquidation Plan Amendments      77   ARTICLE VIII   
CHANGE IN CIRCUMSTANCES      78  

Section 8.1

   Basis for Determining Interest Rate Inadequate or Unfair      78  

Section 8.2

   Illegality      80  

Section 8.3

   Increased Cost and Reduced Return      81  

Section 8.4

   Taxes      82  

Section 8.5

   Base Rate Loans Substituted for Affected Yen LIBOR Loans      86   ARTICLE IX
   MISCELLANEOUS      87  

Section 9.1

   Notices      87  

Section 9.2

   No Waivers      87  

Section 9.3

   Expenses; Indemnification      87  

Section 9.4

   Sharing of Set-Offs      89  

Section 9.5

   Amendments and Waivers      90  

Section 9.6

   Successors and Assigns      92  

Section 9.7

   Collateral      95  

Section 9.8

   Governing Law; Submission to Jurisdiction; Judgment Currency      95  

Section 9.9

   Counterparts; Integration; Effectiveness      96  

Section 9.10

   WAIVER OF JURY TRIAL      96  

Section 9.11

   Survival      96  

Section 9.12

   Limitation of Liability      96  

Section 9.13

   Recourse Obligation      96  

Section 9.14

   Confidentiality      97  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 9.15

   Defaulting Lenders      97  

Section 9.16

   Lenders’ ERISA Covenant      99  

Section 9.17

   Lender Ceasing to be a Qualified Institutional Investor      100  

Section 9.18

   USA Patriot Act      101  

Section 9.19

   Sanctions Representation by Lender Parties      101  

Section 9.20

   Acknowledgement and Consent to Bail-In of Affected Financial Institutions   
  101  

Section 9.21

   Sanctioned Lenders      102  

Section 9.22

   Non-Bank Lender      102  

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1

  

Commitments

SCHEDULE 1.1

  

Initial Qualified Borrowers

SCHEDULE 2.14

  

Outstanding Letters of Credit

SCHEDULE 4.1(f)

  

Litigation

SCHEDULE 4.1(g)

  

Environmental

EXHIBIT A-1

  

Form of Note

EXHIBIT A-2

  

Form of TMK Qualified Borrower Undertaking

EXHIBIT B-1

  

YK Qualified Borrower Joinder Agreement

EXHIBIT B-2

  

TMK Qualified Borrower Joinder Agreement

EXHIBIT C

  

Form of Consent

EXHIBIT D

  

Notices

EXHIBIT E

  

Form of Transfer Supplement

EXHIBIT F

  

Organizational and Structure Chart for Initial Qualified Borrowers

EXHIBIT G

  

Lender Commitment Increase Agreement

EXHIBIT H

  

New Lender Joinder Agreement

EXHIBIT I

  

Qualified Borrower Removal Notice/Form

EXHIBIT J    Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

SIXTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated
as of July 10, 2020 is among PROLOGIS MARUNOUCHI FINANCE INVESTMENT LIMITED
PARTNERSHIP, as Initial Borrower (the “Initial Borrower”), PROLOGIS, L.P.
(“Prologis”), as Guarantor, various LENDERS (as defined below), and SUMITOMO
MITSUI BANKING CORPORATION, as Administrative Agent.

WHEREAS, the Initial Borrower, the Qualified Borrowers party thereto, Prologis,
Prologis, Inc. (“General Partner”), Administrative Agent and certain of the
Lenders entered into the Existing Revolving Credit Agreement; and

WHEREAS, the parties hereto have agreed to amend and restate the terms and
conditions contained in the Existing Revolving Credit Agreement in their
entirety as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

I.    On the Effective Date, the terms and conditions of the Existing Revolving
Credit Agreement shall be restated in their entirety as set forth herein, as
more fully set forth in Section 1.5, and the parties hereto shall thereafter
comply with and be subject to all of the terms, covenants and conditions of this
Agreement.

II.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, and shall be deemed
to be effective on the Effective Date.

III.    Any reference to the “Credit Agreement” or similar terms in any document
executed in connection with the Existing Revolving Credit Agreement shall be
deemed to refer to this Agreement.

The parties hereto further agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a)    Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);



--------------------------------------------------------------------------------

(b)    Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries, and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

(c)    Arrangement fees, amendment fees and costs incurred in connection with
the negotiation, documentation, and/or closing of this Agreement and any
amendment, supplement or other modification hereto;

(d)    Losses and charges from extraordinary, non-recurring and other unusual
items (including fees and costs incurred in connection with the negotiation,
documentation, and/or closing of each capital market offering, debt financing or
amendments thereto, redemption or exchange of Indebtedness, business
combination, acquisition, merger, disposition, recapitalization and consent
solicitation);

(e)    Losses (gains) from early extinguishment of Indebtedness; and

(f)    Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges, and losses) or deducted from
(in the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Agent” means Sumitomo Mitsui Banking Corporation in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.

“Administrative Questionnaire” means with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to each Borrower) duly completed
by such Lender.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

“Anti-Corruption Law” means, with respect to any Company, any law, rule or
regulation of any jurisdiction applicable to such Company concerning or relating
to bribery or corruption including the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions.

“Applicable Margin” means, at any time, with respect to the applicable
Borrowings or fees, the applicable percentage per annum set forth in the table
below opposite the applicable ratings of Prologis, determined in accordance with
the following: If Prologis has ratings from both Moody’s and S&P, then the
Applicable Margin will be based upon the higher such rating unless the
difference between the ratings is two or more rating levels, in which case the
Applicable Margin will be based upon the rating level that is one level below
the higher rating. If Prologis has only one such rating, then the Applicable
Margin will be based on such rating. If Prologis does not have either rating,
then the highest Applicable Margin will apply.

 

Moody’s

Rating

 

S&P Rating

 

Base Rate

Loans

 

Yen LIBOR

Loans/Letter

of Credit Fees

 

Facility Fee

A2 or better

 

A or better

 

0.000%

 

0.350%

 

0.075%

A3

 

A-

 

0.000%

 

0.400%

 

0.100%

Baa1

 

BBB+

 

0.000%

 

0.450%

 

0.125%

Baa2 or lower

 

BBB or lower

 

0.000%

 

0.500%

 

0.150%

Each change in the Applicable Margin resulting from a publicly announced change
in the Moody’s Rating or S&P Rating, as applicable, shall be effective during
the period commencing on the fifth Business Day following the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

Notwithstanding the foregoing, if the Companies meet the Sustainability Metric
Percentage for the applicable fiscal year, then from and after the date that
Prologis provides to Administrative Agent in a Compliance Certificate notice
that the Sustainability Metric Percentage for such fiscal year was satisfied and
requesting that the Applicable Margin be based on the following grid, the
Applicable Margin shall be based on the following grid for the period commencing
from the fifth Business Day following the date such Compliance Certificate is
delivered to Administrative Agent until either (i) the fifth Business Day
following the date on which a Compliance Certificate is delivered with respect
to the annual financial statements indicating that Prologis does not elect to
apply the reduction in Applicable Margin with respect to the Sustainability
Metric Percentage or that Prologis did not meet the Sustainability Metric
Percentage for the applicable fiscal year (it being agreed that Prologis may
deliver a Compliance Certificate electing to apply the reduction in Applicable
Margin at any time so long as it has met the Sustainability Metric Percentage
for the applicable fiscal year) or (ii) the fifth Business Day following the
date when such annual Compliance Certificate was required to be delivered (after
giving effect to any applicable grace period).

 

3



--------------------------------------------------------------------------------

Moody’s

Rating

 

S&P Rating

 

Base Rate

Loans

 

Yen LIBOR

Loans/ Letter

of Credit Fees

 

Facility Fee

A2 or better

  A or better   0.000%   0.340%   0.075%

A3

  A-   0.000%   0.390%   0.100%

Baa1

  BBB+   0.000%   0.440%   0.125%

Baa2 or lower

  BBB or lower   0.000%   0.490%   0.150%

“Asset Liquidation Plan” means a plan that has been duly filed with the Director
General of the Kanto Local Finance Bureau pursuant to Article 4 of TMK Law.

“Assignee” has the meaning set forth in Section 9.6(c).

“Audited Financial Statements” means the audited consolidated balance sheet of
Prologis for the fiscal year ended December 31, 2019 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means, for any day, a rate per annum equal to the Prime Rate for
such day. Each change in the Base Rate shall become effective automatically as
of the opening of business on the date of such change in the Base Rate, without
prior written notice to Borrower or Lenders. If the Base Rate for any day shall
be less than zero (0), such rate shall be deemed to be zero (0) for such day for
all purposes of this Agreement.

“Base Rate Borrowing” has the meaning set forth in Section 1.3.

“Base Rate Loan” means a Committed Loan to be made by a Lender as a Base Rate
Loan in accordance with the provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” means the Initial Borrower and any Qualified Borrower for so long as
such entity is a Qualified Borrower hereunder.

“Borrower Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Borrower Event
of Default.

“Borrower Event of Default” has the meaning set forth in Section 6.3.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or Tokyo, Japan or, for matters concerning Yen
LIBOR only, London, are authorized by law to close or are in fact closed.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of Prologis and its
Consolidated Subsidiaries most recently reported on the financial statements of
Prologis delivered to the Administrative Agent.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a)    5.50% with respect to all Properties located in Japan; and

(b)    6.00% with respect to all Properties not located in Japan.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Lender or any other United States bank having capital surplus and
undivided profits aggregating at least $1,000,000,000, and (d) mutual funds
whose investments are substantially limited to the foregoing.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 40% or more of the
equity securities of General Partner entitled to vote for members of the board
of directors or equivalent governing body of General Partner on a fully-diluted
basis; or

(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    General Partner shall cease to (i) be the sole general partner of
Prologis or (ii) own, directly or indirectly, more than 50% of the Equity
Interests of Prologis.

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of Administrative Agent.

“Code” means the Internal Revenue Code of 1986.

“Committed Loan” means any loan made by a Lender pursuant to Section 2.1 and any
loan required to be made by a Lender pursuant to Section 2.14 to reimburse a
Fronting Lender for a Letter of Credit that has been drawn down; provided that,
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, (a) the amount set forth under
the heading “Commitment” opposite the name of such Lender on Schedule 1, (b) in
the case of a Lender that becomes a party hereto pursuant to Section 2.1(b), the
amount specified as such Lender’s “Commitment” in the applicable New Lender
Joinder Agreement, and (c) in the case of a Lender that becomes a party hereto
via assignment pursuant to Section 9.6(c), the amount set forth as such Lender’s
“Commitment” in the applicable Transfer Supplement, in each case, as such amount
may be reduced from time to time pursuant to Section 2.9 or in connection with
an assignment to an Assignee and increased from time to time pursuant to
Section 2.1(b) or in connection with an assignment from an existing Lender. As
of the Closing Date, the aggregate amount of the Commitments of all Lenders is
JPY 55,000,000,000.

“Companies” means Prologis and its Consolidated Subsidiaries; provided that for
purposes of Sections 4.1(f), (m), (n) (s) and (u), “Companies” shall also
include each Person that is not a Consolidated Subsidiary and is a Borrower
under (and as defined in) the Global Credit Agreement; and “Company” means any
one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit J.

“Consents” has the meaning set forth in Section 7.10.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation, and (B) Unrestricted Cash of the Companies, and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
Prologis.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally, including any governmental rules of any jurisdiction
relating to any corporate reorganization, company arrangement, civil
rehabilitation, special liquidation, moratorium, readjustment of debt,
appointment of a conservator (hozen kanrinin), trustee (kanzai nin), supervisor
(kantoku i’in), inspector (chosa i’in) or receiver, or similar debtor relief
effecting, including hasan, minji saisei, kaisha kosei, tokubetsu seisan and
tokutei chotei.

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

“Default” means any Guarantor Default or Borrower Default.

“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any fronted Loan) or any participation in Letters of Credit within
two Business Days of the date required to be funded by it hereunder, unless such
failure has been cured; (b) has notified any other Lender Party or any Loan
Party in writing that it does not intend to comply with any of its funding
obligations hereunder (unless such notice has been withdrawn and the effect of
such notice has been cured) or has made a public statement to that effect
(unless such statement has been retracted); (c) has failed, within three
Business Days after written request by Administrative Agent or Prologis, to
confirm in writing to Administrative Agent and Prologis that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans (including any portion of any applicable fronted Loan) and participations
in Letters of Credit, unless such failure has been cured; (d) has otherwise
failed to pay to any Lender Party any other amount (other than a de minimis
amount) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute or such failure has
been cured; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a bankruptcy or insolvency proceeding, (ii) had a
receiver, conservator, trustee or custodian appointed for it, (iii) taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in such Lender
or any direct or indirect parent company thereof by a Governmental Authority, so
long as the ownership or acquisition of such Equity Interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contract or agreement made with such Lender.

 

8



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution, or other disposition (including any sale and leaseback
transaction, but excluding charitable contributions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a limited
liability company organized in Delaware that has been formed upon the
consummation of the division of a limited liability company pursuant to the
Delaware Limited Liability Company Act.

“Disqualified Stock” means any Equity Interests of a Person that by its terms
(or by the terms of any Equity Interests into which it is convertible or for
which it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interests or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollars” and “US$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis or any of its Affiliates directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person).

“Event of Default” means a Borrower Event of Default or a Guarantor Event of
Default.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning set forth in Section 8.4(a).

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“Existing Revolving Credit Agreement” means the Fifth Amended and Restated
Credit Agreement, dated as of February 16, 2017, among the Borrower, as Initial
Borrower, Prologis and General Partner, as guarantors, the Qualified Borrowers
parties thereto, the lenders parties thereto, and Administrative Agent, as
administrative agent and sole lead arranger and bookmanager.

“Facility Amount” means, at any time, the aggregate amount of the Commitments of
all Lenders at such time.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority in connection with the implementation of the foregoing and any fiscal
or regulatory legislation, rules or official practices adopted pursuant to any
such intergovernmental agreement.

“Fitch” means Fitch, Inc. (or any successor thereof) or, if Fitch no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Administrative Agent.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Currency” means any currency other than Dollars.

“Fronting Lender” means Sumitomo Mitsui Banking Corporation, its successors and
assigns.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” is defined in the Recitals.

 

11



--------------------------------------------------------------------------------

“General Partner Guaranty” means a Guaranty made by General Partner in favor of
the Administrative Agent, for the benefit of the Lenders, pursuant to
Section 5.19.

“GK” means a limited liability company (godo kaisha) formed and existing under
the Companies Act (kaisha ho) (Law No. 86 of 2005).

“Global Credit Agreement” means the Second Amended and Restated Global Senior
Credit Agreement, dated as January 16, 2019, among Prologis, various Affiliates
thereof, various lenders and various agents, including Bank of America, N.A., as
Global Administrative Agent.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Committed
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Section 8.2 or 8.5, such Committed Loan shall be included in
the same Group or Groups of Loans from time to time as it would have been in if
it had not been so converted or made.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund

 

12



--------------------------------------------------------------------------------

under certain circumstances unless the obligations under such SLCA are required
under GAAP to be included in “liabilities” on the balance sheet of the
Companies. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranties” means the Prologis Guaranty and if a General Partner Guaranty has
been delivered pursuant to Section 5.19 and remains in effect pursuant to
Section 5.19, the General Partner Guaranty and “Guaranty” means any one of the
Guaranties.

“Guarantor” means, individually or, if applicable, collectively as the context
may require (a) Prologis and (b) if a General Partner Guaranty has been
delivered pursuant to Section 5.19 and remains in effect pursuant to
Section 5.19, General Partner.

“Guarantor Default” means any condition or event that with the giving of notice
or lapse of time or both would, unless cured or waived, become a Guarantor Event
of Default.

“Guarantor Event of Default” has the meaning set forth in Section 6.1.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBLP” means an investment business limited partnership (toshi jigyo yugen
sekinin kumiai) formed pursuant to an investment business partnership agreement
(toshi jigyo yugen sekinin kumiai keiyaku) as set forth in the Investment
Business Limited Partnership Act (toshi jigyo yugen sekinin kumiai keiyaku
nikansuru horitu) of Japan (Law No. 90 of 1998).

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (a) of such
Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes, or
similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms, and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness), and (vii) Settlement Debt or (b) secured by a Lien existing on
any property of such Person, whether or not such obligation shall have been
assumed by such Person; provided

 

13



--------------------------------------------------------------------------------

that the amount of any Indebtedness under this clause (b) that has not been
assumed by such Person shall be equal to the lesser of the stated amount of such
Indebtedness or the fair market value of the property securing such
Indebtedness. The amount of any Indebtedness shall be determined without giving
effect to any mark-to-market increase or decrease resulting from the purchase
accounting impact of corporate or portfolio acquisitions or any mark-to-market
remeasurement of the amount of any Indebtedness denominated in a Foreign
Currency. Indebtedness shall not include obligations under any assessment,
performance, bid or surety bond or any similar bonding obligation.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Initial Borrower” has the meaning set forth in the Preamble.

“Initial Qualified Borrowers” means the Persons set forth on Schedule 1.1.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Period” means with respect to each Yen LIBOR Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending one, three or six months or, if available from all the Lenders, seven
days or 12 months thereafter (or any other period less than one month with the
reasonable approval of Administrative Agent, unless any Lender has previously
advised Administrative Agent and Prologis that it is unable to enter into a
contract for Yen deposits in the Tokyo interbank market with a term of the
requested duration) as the applicable Borrower may elect in the applicable
Notice of Borrowing or Notice of Interest Rate Election; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b)    any Interest Period (other than an Interest Period of less than one
month) which begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of a calendar
month; and

(c)    no Interest Period may end later than the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

 

14



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state,
prefecture and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” means each entity (other than a Loan Party) listed on the signature
pages hereof, each Person that becomes a Lender pursuant to Section 2.1 or
9.6(c), and their respective successors and assigns (excluding any Person that
ceases to be a Lender pursuant to Section 9.6(c), 9.17, or 9.21).

“Lender Commitment Increase Agreement” means each Lender Commitment Increase
Agreement, by and among Borrowers, the Guarantor, Administrative Agent (on
behalf of the Lenders) and the applicable Lender which has agreed to increase
its Commitment pursuant to the terms of Section 2.1(b), the form of which is
attached hereto as Exhibit G.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means any of Administrative Agent, the Fronting Lender, and/or
any other Lender.

“Lending Office” means, as to each Lender, its office, branch or Affiliate
located at its address set forth in its Administrative Questionnaire or such
other office, branch or Affiliate of such Lender as it may hereafter designate
as its Lending Office by notice to each Borrower and Administrative Agent.

“Letter of Credit” has the meaning provided in Section 2.2(b).

“Letter of Credit Collateral” has the meaning provided in Section 6.7(b).

“Letter of Credit Collateral Account” has the meaning provided in
Section 6.7(a).

“Letter of Credit Documents” has the meaning provided in Section 2.15(a).

“Letter of Credit Fee” has the meaning provided in Section 2.7(b).

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under all Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate principal amount of unpaid reimbursement obligations in
respect of the Letters of Credit.

 

15



--------------------------------------------------------------------------------

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified on such Person’s balance sheet as liabilities
(excluding any deferred tax liabilities and any mark-to-market increase or
decrease in debt from the purchase accounting impact of corporate or portfolio
acquisitions and from the re-measurement of intercompany indebtedness); (b) any
liabilities secured (or for which the holder of the liability has an existing
right, contingent or otherwise, to be so secured) by any Lien existing on
property owned or acquired by that Person, whether or not such obligation shall
have been assumed by such Person, provided that the amount of any Liability
under this clause (b) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of the liabilities secured (or entitled to be
secured) or the fair market value of the applicable property; and (c) any
Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

“Loan” means a Base Rate Loan or a Yen LIBOR Loan and “Loans” means Base Rate
Loans, Yen LIBOR Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the Prologis Guaranty, the
General Partner Guaranty (if a General Partner Guaranty is in effect pursuant to
Section 5.19), the Ratifications, the Qualified Borrower Joinder Agreements, the
Letter(s) of Credit, and the Letter of Credit Documents.

“Loan Parties” means any Borrower, Prologis and, if a General Partner Guaranty
is in effect pursuant to Section 5.19, General Partner, and “Loan Party” means
any one of the Loan Parties.

“Majority Lenders” means at any time Lenders having more than 50% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing more than 50% of the aggregate unpaid
principal amount of the Loans and Letter of Credit Usage; provided that the
Commitment of, and the portion of the Notes held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), that does or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents, or
(b) the ability of any Lender Party to enforce the Loan Documents.

“Maturity Date” means July 10 2024, or, if the Maturity Date is extended in
accordance with the terms of Section 2.18, July 10, 2025.

 

16



--------------------------------------------------------------------------------

“Money Lending Business Act” means the Money Lending Business Act (Kashikingyo
ho) of Japan (Law No. 32 of 1983).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty, or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“New Lender Joinder Agreement” means each New Lender Joinder Agreement among
Borrower, the Guarantor, Administrative Agent (on behalf of the Lenders) and the
applicable Qualified Institution that is to become a Lender hereunder at any
time after the date of this Agreement pursuant to the terms of Section 2.1(b),
the form of which is attached hereto as Exhibit H.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Bank Lender” means a Lender to which the Money Lending Business Act
applies.

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis, or
(b) any Consolidated Subsidiary of Prologis or Unconsolidated Affiliate of
Prologis (provided that if an entity is a partnership, there is no recourse to
Prologis or General Partner as a general partner of such partnership); provided
that personal recourse of Prologis for any such Indebtedness for Customary
Recourse Exceptions shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Debt. For purposes of the foregoing and for the
avoidance of doubt, (i) if the Indebtedness is partially guaranteed by Prologis,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the

 

17



--------------------------------------------------------------------------------

liability of Prologis under any such guaranty is itself limited to specific
Property or Properties, then such Indebtedness shall still be Non-Recourse Debt
if such Indebtedness otherwise satisfies the requirements of this definition.

“Non-QII Lender” means a Lender that is not a Qualified Institutional Investor.

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States, a State thereof or the District of Columbia
or is otherwise not a resident of the United States for U.S. income tax
purposes.

“Notes” means (i) the promissory notes of the Initial Borrower and of each
Qualified Borrower that is a YK, substantially in the form of Exhibit A-1, (ii)
the Qualified Borrower Undertaking of each Qualified Borrower that is a TMK, a
GK or an IBLP and (iii) the promissory notes of each Qualified Borrower that is
not a YK, a TMK, a GK or an IBLP in form and substance reasonably satisfactory
to Administrative Agent, in each case evidencing the obligation of each Borrower
to repay the Loans, and “Note” means any one of such promissory notes or
undertakings issued hereunder. Each reference in this Agreement to the “Note” of
any Lender shall be deemed to refer to and include any or all Notes, as the
context may require.

“Notice of Borrowing” means a notice of a borrowing under this Agreement in
accordance with Section 2.2.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Loan Parties from time to time owing to
Administrative Agent or any Lender under or in connection with this Agreement or
any other Loan Document.

“Organization Documents” means: (a) with respect to any corporation (including
any YK), the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company (including any
GK), the certificate or articles of formation or organization and operating
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction); (c) with respect to any partnership (including any
IBLP), joint venture, trust or other form of business entity, the partnership,
joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity; and
(d) with respect to a TMK, the articles of incorporation and Asset Liquidation
Plan.

“Other Taxes” has the meaning set forth in Section 8.4(b).

“Participant” has the meaning set forth in Section 9.6(b).

“Participant Register” has the meaning specified in Section 9.6(b).

 

18



--------------------------------------------------------------------------------

“Patriot Act” means the U.S. Patriot Act (Title III of Pub. L. 107 56) that was
signed into law on October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions, or social security
programs (other than any Lien regulated by ERISA), (b) encumbrances consisting
of zoning restrictions, easements, or other restrictions on the use of real
property, provided that such items do not materially impair the use of such
property for the purposes intended and none of which is violated in any material
respect by existing or proposed structures or land use, (c) Liens for taxes not
yet due and payable or being contested in good faith by appropriate proceedings
diligently conducted, and for which reserves in accordance with GAAP or
otherwise reasonably acceptable to Administrative Agent have been provided,
(d) Liens imposed by mandatory provisions of law such as for materialmen’s,
mechanic’s, warehousemen’s, and other like Liens arising in the ordinary course
of business, securing payment of any Liability whose payment is not more than 30
days past due, (e) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Administrative Agent, (f) Liens
securing assessments or charges payable to a property owner association or
similar entity, which assessments are not yet due and payable or are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or otherwise reasonably acceptable to
Administrative Agent have been provided, (g) Liens securing assessment bonds,
(h) leases to tenants of space in Properties that are entered into in the
ordinary course of business, (i) any netting or set-off arrangement entered into
by any Company in the normal course of its banking arrangements for the purpose
of netting debit and credit balances, or any set-off arrangement that arises by
operation of law as a result of any Company opening a bank account, (j) any
title transfer or retention of title arrangement entered into by any Company in
the normal course of its trading activities on the counterparty’s standard or
usual terms, (k) Liens over goods and documents of title to goods arising out of
letter of credit transactions entered into in the ordinary course of business,
(l) Liens securing Settlement Debt in an aggregate amount not at any time
exceeding $250,000,000, (m) Liens that secure the Obligations, (n) Liens that
secure senior Indebtedness of Prologis or any of its Consolidated Subsidiaries
on a pari passu basis with the Liens described in clause (m), and (o) Liens that
secure Indebtedness of a Company to another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Prime Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced by Administrative Agent
from time to time as its “short prime rate” in Japan (it being understood that
the same shall not necessarily be the best rate offered by Administrative Agent
to customers).

“Prologis” is defined in the Preamble.

“Prologis Guaranty” means the Third Amended and Restated Guaranty Agreement,
dated as of the date hereof, by Prologis in favor of Administrative Agent, for
the benefit of the Lenders, for the payment of any Borrower’s (other than
Prologis) debt or obligation to the Lenders hereunder or in connection herewith.

“Pro Rata Share” means, with respect to any Lender, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Lender’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Lenders’ Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement.

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Borrower” means a (i) a TMK or company (kabushiki kaisha, tokurei
yugen kaisha or mochibun kaisha (including a GK)) organized under the laws of
Japan, (ii) an IBLP, (iii) a Japan branch of a limited partnership, limited
liability company or other business entity organized under the laws of the
United States, duly registered in Japan, (iv) a private company limited by
shares organized under the laws of Singapore, (v) the Initial Qualified
Borrowers, or (vi) any other entity; in each case, (a) that is at least 50%
owned, directly or indirectly, by Prologis, (b) that is controlled, directly or
indirectly, by Prologis (or a Person that is owned and controlled, directly or
indirectly, by Prologis) as the sole shareholder, general partner or managing
member, by contract or otherwise, (c) the Indebtedness of which, in all cases,
can be guaranteed by the Guarantor pursuant to the provisions of the Guarantor’s
formation documents.

 

20



--------------------------------------------------------------------------------

“Qualified Borrower Joinder Agreements” means a Qualified Borrower Joinder
Agreement, among Administrative Agent (on behalf of the Lenders) and a Qualified
Borrower relating to a Subsidiary that is to become a Qualified Borrower
hereunder at any time on or after the date of this Agreement, the form of which
for a YK and a TMK is attached hereto as Exhibit B-1 and Exhibit B-2,
respectively, and the form of which for any other Person (including any IBLP or
any GK) shall be substantially similar to Exhibit B-1 and Exhibit B-2 and
reasonably satisfactory to Administrative Agent.

“Qualified Borrower Joinder Documents” means, as to any Qualified Borrower
Joinder Agreement, collectively, all documents, instruments and certificates
required by such Qualified Borrower Joinder Agreement to be delivered pursuant
to the terms thereof.

“Qualified Borrower Undertaking” means the undertakings of each Qualified
Borrower that is a TMK, substantially in the form of Exhibit A-2 (and with
respect to any IBLP or any GK, the form of which shall be substantially similar
to Exhibit A-2 and reasonably satisfactory to Administrative Agent), evidencing
the obligation of such Qualified Borrower to repay the Loans made to such
Qualified Borrower.

“Qualified Institution” means (a) a Lender (other than a Defaulting Lender), (b)
a bank, finance company, insurance company or other financial institution that
(i) has (or, in the case of a bank is a subsidiary of a bank holding company
that has) a rating of its senior debt obligations of not less than BBB+ by S&P
or “Baa-1” by Moody’s or a comparable rating by a rating agency acceptable to
Administrative Agent, (ii) has total assets in excess of $10,000,000,000, and
(iii) is not an EEA Financial Institution that is, or is reasonably expected to
become, subject to a Bail-In Action, or (c) any other Person approved by
Prologis and Administrative Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

“Ratification” means a ratification and reaffirmation by the Guarantor of its
obligations under the Guaranty.

“Real Property Assets” means as to any Person as of any time, the real property
assets (including interests in participating mortgages in which such Person’s
interest therein is characterized as equity according to GAAP) owned directly or
indirectly by such Person at such time.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a real estate investment trust for purposes of the Code.

 

21



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any managing director, any
senior vice president, any vice president, the treasurer or any assistant
treasurer of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“S&P” means S&P Global, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty, or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject or target of comprehensive Sanctions (which, as of the date of this
Agreement, are Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Lender” means a Lender that is a Sanctioned Person.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country in violation of Sanctions or (c) any Person more than 20% owned or
controlled by any one or more Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any applicable Sanctions
Authority.

 

22



--------------------------------------------------------------------------------

“Sanctions Authority” means each of the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, and Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses, or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Guarantor.

“Sustainability Metric” means the LEED certified (or other similarly recognized
rating systems) stabilized development projects of the Companies as a percentage
of the total number of all stabilized development projects of the Companies. As
used in this definition of “Sustainability Metric” and in the definition of
“Sustainability Metric Percentage,” a development project is considered
stabilized when such project has been completed for one year or at least 90%
occupied, whichever occurs first (or as Prologis otherwise defines stabilization
in its Forms 10-K, 10-Q or 8-K filed with the SEC).

“Sustainability Metric Percentage” means the level of growth in the
Sustainability Metric specified in the table below for the applicable fiscal
year from the 2018 Baseline; the Sustainability Metric Percentage for each
fiscal year shall be determined as of December 31 of

 

23



--------------------------------------------------------------------------------

such fiscal year with respect to development projects stabilized during the
prior fiscal year (e.g. for the 2019 fiscal year, the Sustainability Metric
Percentage will be determined as of December 31, 2019 with respect to
development projects stabilized during the 2018 fiscal year). “2018 Baseline”
means the LEED certified (or other similarly recognized rating systems)
stabilized development projects of the Companies as a percentage of the total
number of all development projects of the Companies stabilized during the 2017
fiscal year calculated as of December 31, 2018.

 

Fiscal Year

  

Sustainability Metric Percentage

2020

   2018 Baseline plus 8 percentage points

2021

   2018 Baseline plus 10 percentage points

2022

   2018 Baseline plus 11 percentage points

2023 and thereafter

   2018 Baseline plus 12 percentage points

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

24



--------------------------------------------------------------------------------

“Term” has the meaning set forth in Section 2.8.

“TMK” means a special purpose corporation (tokutei mokuteki kaisha) organized
under TMK Law.

“TMK Law” means the Law Regarding Liquidation of Assets (Shisan no Ryudoka ni
Kansuru Horitsu) of Japan (Law No. 105 of 1998).

“TMK Permitted Indebtedness” has the meaning set forth in Section 7.10.

“TMK Qualified Borrower” has the meaning set forth in Section 7.10.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

 

  (i)

the quotient of (A) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (B) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(a) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (b) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

 

  (ii)

for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

 

  (iii)

the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

 

  (iv)

the book value of raw land; plus

 

  (v)

the book value of the Companies’ Investments in Unconsolidated Affiliates; plus

 

  (vi)

the product of (A) management fee income of the Companies (prior to deduction of
amortization related to investment management contracts) for the most recent
fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus

 

  (vii)

the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

 

25



--------------------------------------------------------------------------------

  (viii)

to the extent not included in clauses (i) through (vii) above, (a) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (b) infrastructure costs related to
projects that a Company is developing on behalf of others, (c) costs incurred
related to future development projects, including purchase options on land,
(d) the corporate office buildings of Prologis and its Subsidiaries and
(e) earnest money deposits associated with potential acquisitions; plus

 

  (ix)

cash and Cash Equivalents; minus

 

  (x)

the amount, if any, by which the amount in clause (v) above exceeds 15% of the
sum of clauses (i) through (ix) above.

For the avoidance of doubt, with respect to each of clauses (ii) through (x)
(other than clause (vi)) above, impairments pursuant to GAAP shall be included.

“Tranche A Lender” means a Lender that is a Qualified Institutional Investor.

“Tranche B Lender” means a Lender that is a Non-QII Lender.

“Transfer Supplement” means an agreement in the form of Exhibit E.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

 

26



--------------------------------------------------------------------------------

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens), and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Administrative Agent;
provided that the provisions of Section 1013 of the Existing Indenture, and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any asset to Administrative Agent, shall not constitute a
negative pledge.

“United States” or “U.S.” means the United States of America, including the
fifty states and the District of Columbia.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

“Yen” and “JPY” mean the lawful currency of Japan.

“Yen LIBOR” means, for any Interest Period, (a) the Yen LIBOR Screen Rate for
such Interest Period; or (b) if no Yen LIBOR Screen Rate is available for such
Interest Period, the average of the rates (rounded upwards to four decimal
places) quoted by the Yen LIBOR Reference Banks to leading banks in the London
Interbank Market, at or about 11:00 a.m.

 

27



--------------------------------------------------------------------------------

London time two Business Days before the first day of such Interest Period, for
the offering of deposits in Yen for a period comparable to such Interest Period.
If Yen LIBOR for any Interest Period shall be less than zero, such rate shall be
deemed to be zero for such Interest Period.

“Yen LIBOR Borrowing” has the meaning set forth in Section 1.3.

“Yen LIBOR Loan” means a Committed Loan to be made by a Lender as a Yen LIBOR
Loan in accordance with the provisions of this Agreement.

“Yen LIBOR Reference Bank” means Sumitomo Mitsui Banking Corporation, Mizuho
Bank, Ltd., MUFG Bank, Ltd. and JPMorgan Chase Bank National Association.

“Yen LIBOR Screen Rate” means, for any Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for Yen for a period
comparable to such Interest Period, as displayed on the appropriate page of
Bloomberg BBAM or, if for any reason such rate does not appear on Bloomberg
BBAM, the appropriate page of the Reuters screen or, if for any reason such rate
does not appear on the Reuters screen, on the relevant page of such other
service as Administrative Agent may reasonably specify after consultation with
Prologis.

“YK” means a special limited company (tokurei yugen kaisha) formed under YK Law
(yugen kaisha ho) (Law No. 74 of 1938) and existing under the Companies Act
(kaisha ho) (Law No. 86 of 2005).

Section 1.2    Accounting Terms and Determination. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP applied on a
basis consistent (except for changes concurred in by Prologis’ independent
public accountants) with the most recent audited consolidated financial
statements of Prologis and its Consolidated Subsidiaries delivered to
Administrative Agent; provided that if Prologis notifies Administrative Agent
that Prologis wishes to amend any covenant in Article V to eliminate the effect
of any change in GAAP on the operation of such covenant (or if Administrative
Agent notifies Prologis that the Majority Lenders wish to amend Article V for
such purpose), then Prologis’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner reasonably satisfactory to Prologis and the Majority
Lenders. Notwithstanding any other provision contained in the Loan Documents,
the definitions set forth in the Loan Documents and any financial covenants or
other financial calculations set forth in the Loan Documents shall be computed
to exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect as of
December 31, 2017.

Section 1.3    Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to the same Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for

 

28



--------------------------------------------------------------------------------

purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Base Rate Borrowing” is a Borrowing comprised of Base Rate
Loans and a “Yen LIBOR Borrowing” is a Borrowing comprised of Yen LIBOR Loans).

Section 1.4    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (vii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” Unless otherwise
specified, all references herein to times of day shall be references to United
States Eastern time (daylight or standard, as applicable).

Section 1.5    Restatement; Allocation of Loans and Pro Rata Shares on the
Effective Date.

(a)    The parties hereto agree that, concurrently with the effectiveness hereof
on the Effective Date, (i) this Agreement shall amend and restate in its
entirety the Existing Revolving Credit Agreement and (ii) the outstanding Loans
thereunder (and the participations in Letters of Credit thereunder) shall be
allocated among the Lenders in accordance with their respective Pro Rata Shares
after giving effect hereto.

(b)    To facilitate the allocation described in clause (a), concurrently with
the effectiveness hereof on the Effective Date, (i) all “Loans” under the
Existing Revolving Credit Agreement (“Existing Loans”) shall be deemed to be
Loans hereunder, (ii) each Lender that is a party to the Existing Revolving
Credit Agreement (an “Existing Lender”) shall transfer to Administrative Agent
an amount equal to the excess, if any, of such Lender’s Pro Rata Share of the
outstanding Loans hereunder (including any Loans made on the Effective Date)
over the

 

29



--------------------------------------------------------------------------------

amount of such Lender’s Existing Loans, (iii) Administrative Agent shall apply
the funds received from the Lenders pursuant to clause (ii), first, on behalf of
the Lenders (pro rata according to the amount of the applicable Existing Loans
each is required to purchase to achieve the allocation described in clause (a)),
to purchase from each Existing Lender that has Existing Loans in excess of such
Lender’s Pro Rata Share of the outstanding Loans hereunder (including any Loans
made on the Effective Date), a portion of such Existing Loans equal to such
excess, second, to pay to each Existing Lender all interest, fees and other
amounts (including amounts payable pursuant to Section 2.11 of the Existing
Revolving Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than reallocated on the Effective Date) owed to such
Existing Lender under the Existing Revolving Credit Agreement (whether or not
otherwise then due) and, third, as Prologis shall direct, and (iv) all Loans
shall commence new Interest Periods in accordance with elections made by the
applicable Borrowers at least three Business Days prior to the Effective Date in
accordance with the terms hereof (all as if the Existing Loans were continued on
the Effective Date).

ARTICLE II

THE CREDITS

Section 2.1    Commitment to Lend. (a) Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to each Borrower
and participate in Letters of Credit issued by the Fronting Lender on behalf of
each Borrower pursuant to this Article from time to time during the term hereof
in amounts such that the aggregate principal amount of Committed Loans by such
Lender at any one time outstanding together with such Lender’s Pro Rata Share of
the Letter of Credit Usage at such time shall not exceed the amount of its
Commitment. Each Borrowing made under this Section 2.1(a) shall be in an initial
aggregate principal amount of JPY 300,000,000 or a higher integral multiple of
JPY 1,000,000 (except that any Borrowing may be in any amount required to
reimburse the Fronting Lender for any drawing under any Letter of Credit) and
shall be made from the several Lenders ratably in proportion to their respective
Commitments. In no event shall the aggregate principal amount of all outstanding
Loans, plus the outstanding amount of the Letter of Credit Usage, at any time,
exceed the Facility Amount. Subject to the limitations set forth herein, any
amounts repaid may be reborrowed.

(b)    Optional Increase in Commitments. Unless a Default or an Event of Default
has occurred and is continuing, Prologis, by written notice to Administrative
Agent (and without the consent of any Lender other than an Increasing Lender (as
defined below)), shall have the right to increase the aggregate Commitments by
(a) admitting any Qualified Institution as an additional Lender hereunder (each
a “New Lender”) or (b) increasing the Commitment of any existing Lender that
agrees in writing to such increase (each an “Increasing Lender”), subject to the
following conditions:

(i)    no Person shall be admitted as a New Lender without the approval of
Administrative Agent, which approval will not be unreasonably withheld,
conditioned or delayed;

 

30



--------------------------------------------------------------------------------

(ii)    each New Lender shall duly execute and deliver to Administrative Agent a
New Lender Joinder Agreement;

(iii)    each Increasing Lender shall duly execute and deliver to Administrative
Agent a Lender Commitment Increase Agreement;

(iv)    the aggregate amount of all increases in the aggregate Commitments shall
not exceed JPY 20,000,000,000 (such that the aggregate Commitments after all
such increases shall not exceed JPY 75,000,000,000);

(v)    each increase in the aggregate Commitments shall be in a minimum
aggregate amount of JPY 1,000,000,000 (or such lesser amount as Administrative
Agent may agree or shall result in the aggregate amount of all increases
pursuant to this Section 2.1(b) being JPY 20,000,000,000);

(vi)    upon the effectiveness of any such increase, (A) the Pro Rata Shares of
the Lenders shall be adjusted and (B) the Borrowers shall make such borrowings
and repayments as shall be necessary to effect the reallocation of the Committed
Loans so that the Committed Loans are held by the Lenders in accordance with
their Pro Rata Shares after giving effect to such increase;

(vii)    if as a result of any such increase in the Commitments, there shall be
a reallocation of Yen LIBOR Loans, the applicable Borrowers shall pay any
amounts that may be due pursuant to Section 2.11; and

(viii)    at least five days prior to the effectiveness of any such increase,
any Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered to each Lender that so requests a
Beneficial Ownership Certification in relation to such Borrower to the extent
such Lender reasonably determines that it is required to obtain a Beneficial
Ownership Certification pursuant to the Beneficial Ownership Regulation.

Nothing in this Section 2.1(b) shall constitute or be deemed to constitute an
agreement by any Lender to increase its Commitment hereunder.

Section 2.2    Notice of Credit Extensions.

(a)     With respect to any Borrowing, the applicable Borrower shall give
Administrative Agent notice not later than 1:00 P.M. (x) the third Business Day
prior to a Base Rate Borrowing or (y) the fourth Business Day before a Yen LIBOR
Borrowing, specifying (or, in the case of clause (v), certifying):

(i)    the date of such Borrowing, which shall be a Business Day;

(ii)    the aggregate amount of such Borrowing and whether the Loans comprising
such Borrowing are to be Base Rate Loans or Yen LIBOR Loans;

 

31



--------------------------------------------------------------------------------

(iii)     in the case of a Yen LIBOR Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;

(iv)     payment instructions for delivery of such Borrowing; and

(v)     that no Guarantor Default or Guarantor Event of Default has occurred and
is continuing and, with respect to such Borrower, no Borrower Default or
Borrower Event of Default has occurred and is continuing.

(b)     The applicable Borrower shall give Administrative Agent and the Fronting
Lender written notice in the event that it desires to have a Letter of Credit
(each, a “Letter of Credit”) issued on behalf of such Borrower or a Subsidiary
thereof hereunder no later than 1:00 P.M. at least five Business Days prior to,
but excluding, the date of such issuance. Each such notice shall specify (or, in
the case of clause (viii), certify) (i) the amount of the requested Letter of
Credit, (ii) the date of such issuance (which shall be a Business Day), (iii)
the name and address of the beneficiary, (iv) the expiration date of such Letter
of Credit (which in no event shall be later than 12 months after the Maturity
Date), (v) the purpose and circumstances for which such Letter of Credit is
being issued, (vi) the terms upon which such Letter of Credit may be drawn down
(which terms shall not leave any discretion to the Fronting Lender), (vii) if
such Letter of Credit is to be issued on behalf of a Subsidiary of such
Borrower, the identity of such Subsidiary, and (viii) that no Guarantor Default
or Guarantor Event of Default has occurred and is continuing and, with respect
to such Borrower, that no Borrower Default or Borrower Event of Default has
occurred and is continuing. Each such notice may be revoked telephonically by
such Borrower to the Fronting Lender and Administrative Agent any time prior to
the issuance of the Letter of Credit by the Fronting Lender, provided such
revocation is confirmed in writing by such Borrower to the Fronting Lender and
Administrative Agent within two Business Days by facsimile. Notwithstanding
anything contained herein to the contrary, such Borrower shall complete and
deliver to the Fronting Lender any required documentation in connection with any
requested Letter of Credit no later than the third Business Day prior to the
date of issuance thereof. No later than 1:00 P.M. on the date that is four
Business Days prior to, but excluding, the date of issuance of a Letter of
Credit, such Borrower shall specify a precise description of the documents and
the verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit, which if presented by such beneficiary prior to the expiration
date of the Letter of Credit would require the Fronting Lender to make a payment
under the Letter of Credit; provided that the Fronting Lender may, in its
reasonable judgment, require changes in any such documents and certificates in
conformity with changes in customary and commercially reasonable practice or
law. No Letter of Credit shall require payment against a conforming draft to be
made thereunder prior to the third Business Day following the date that such
draft is presented (it being understood that any draft presented after 1:00 P.M.
shall be deemed presented on the following Business Day) unless, at the time of
the issuance of such Letter of Credit, the beneficiary of such Letter of Credit
and the applicable Borrower request that payment be made against a conforming
draft at an earlier time (but, in any event, not earlier than the Business Day
on which such draft is presented no later than 1:00 P.M.). In determining
whether to pay on a Letter of Credit, the Fronting Lender shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit. Any Letter of Credit may be
presented for payment in Japan (in which case all references in this
Section 2.2(b) to a

 

32



--------------------------------------------------------------------------------

time of day shall mean Tokyo time) and, if required by the beneficiary
thereunder, shall be paid in Japan. Upon Administrative Agent’s receipt of a
request for a Letter of Credit in accordance with this Section 2.2(b),
Administrative Agent shall promptly forward a copy of such request to all
Lenders.

Section 2.3    Notice to Lenders; Funding of Loans.

(a)    Upon receipt of a Notice of Borrowing from any Borrower in accordance
with Section 2.2 hereof, Administrative Agent shall, on the date such Notice of
Borrowing is received by Administrative Agent, notify each Lender of the
contents thereof and of such Lender’s share of such Borrowing, of the interest
rate determined pursuant thereto and of the Interest Period(s) (if different
from those requested by such Borrower) and such Notice of Borrowing shall not
thereafter be revocable by such Borrower, unless such Borrower shall pay any
applicable expenses pursuant to Section 2.11.

(b)    Not later than 2:00 P.M. on the date of each Borrowing as indicated in
the applicable Notice of Borrowing, each Lender shall (except as provided in
subsection (c) of this Section) make available its share of such Borrowing in
Yen immediately available in Tokyo, Japan, to Administrative Agent at its
address referred to in Section 9.1. If any Borrower has requested the issuance
of a Letter of Credit, no later than 1:00 P.M. on the date of such issuance as
indicated in the notice delivered pursuant to Section 2.2(b), the Fronting
Lender shall issue such Letter of Credit in the amount so requested and deliver
the same to the applicable Borrower, with a copy thereof to Administrative
Agent. Immediately upon the issuance of each Letter of Credit by the Fronting
Lender, the Fronting Lender shall be deemed to have sold and transferred to each
other Lender, and each other Lender shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Lender,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and its obligation to pay its Pro Rata
Share with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Lender’s ratable share thereof. Upon any
change in any of the Commitments in accordance herewith, there shall be an
automatic adjustment to such participations to reflect such changed shares. The
Fronting Lender shall have the primary obligation to fund any draws made with
respect to such Letter of Credit notwithstanding any failure of a participating
Lender to fund its ratable share of any such draw. Administrative Agent will
instruct the Fronting Lender to make such Letter of Credit available to the
applicable Borrower, and the Fronting Lender shall make such Letter of Credit
available to the applicable Borrower, at its aforesaid address or at such
address in Japan as such Borrower shall request on the date of the issuance.

(c)    Unless Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available to Administrative
Agent on the date of such Borrowing in accordance with this Section 2.3 and
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the applicable Borrower on such date a
corresponding amount on behalf of such Lender. If and to the extent that such
Lender shall not have made such share available to Administrative Agent, such
Lender agrees to repay to Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day

 

33



--------------------------------------------------------------------------------

from the date such amount is made available to the applicable Borrower until the
date such amount is repaid to Administrative Agent, at the rate of interest
applicable to such Borrowing hereunder. If such Lender shall repay to
Administrative Agent such corresponding amount, such amount repaid shall
constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement. If such Lender shall not pay to Administrative Agent such
corresponding amount after reasonable attempts are made by Administrative Agent
to collect such amounts from such Lender, the applicable Borrower agrees to
repay to Administrative Agent within one Business Day of the demand such
corresponding amount together with interest thereon at the interest rate
applicable to the relevant Borrowing, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to
Administrative Agent. Nothing contained in this Section 2.3(c) shall be deemed
to reduce the Commitment of any Lender or in any way affect the rights of any
Borrower with respect to any Defaulting Lender or Administrative Agent. The
failure of any Lender to make available to Administrative Agent such Lender’s
share of any Borrowing in accordance with Section 2.3(b) hereof shall not
relieve any other Lender of its obligations to fund its Commitment, in
accordance with the provisions hereof.

(d)    Subject to the provisions hereof, Administrative Agent shall make
available each Borrowing to the applicable Borrower in Yen immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

Section 2.4    Notes.

(a)    The Loans of each Borrower shall be evidenced by a single Note made by
the applicable Borrower payable to Administrative Agent, on behalf of the
Lenders for the account of their respective Lending Offices.

(b)    Notwithstanding Section 2.4(a) above, each Lender may, by notice to any
Borrower and Administrative Agent, request that its Loans to any Borrower be
evidenced by a separate Note payable to such Lender for the account of its
Lending Office, in which event the Note made by such Borrower pursuant to
Section 2.4(a) above shall not include or evidence the Loans made by such Lender
to such Borrower. Each such Note shall be modified to reflect the fact that it
evidences solely Loans made by the applicable Lender. Any additional costs
incurred by Administrative Agent, such Borrower or the Lenders in connection
with preparing such a Note shall be at the sole cost and expense of the Lender
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Lender shall return such Note to
the applicable Borrower.

(c)    Upon receipt of the Note issued pursuant to Section 3.1(a),
Administrative Agent shall forward a copy of such Note to each Lender.
Administrative Agent shall record on such Note or in its records the date,
amount, type and maturity of each Loan made by each Lender and the date and
amount of each payment of principal made by the applicable Borrower with respect
thereto, and may, if Administrative Agent so elects in connection with any
transfer or enforcement of such Note, endorse on the appropriate schedule
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of Administrative Agent to
make any such recordation or endorsement shall not affect the obligations of any
Borrower hereunder or under any Notes. The Borrower hereby irrevocably
authorizes Administrative Agent so to endorse such Note and to attach to and
make a part of such Note a continuation of any such schedule as and when
required.

 

34



--------------------------------------------------------------------------------

(d)    Upon receipt of any Lender’s Note pursuant to Section 2.4(b) above,
Administrative Agent shall forward such Note to such Lender. Each Lender shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the applicable Borrower with
respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of its Note, endorse on the appropriate schedule
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of any Lender to make any
such recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Note. Each Lender is hereby irrevocably authorized by
each Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required.

(e)    The Committed Loans shall mature, and the principal amount thereof shall
be due and payable, on the Maturity Date.

Section 2.5    Method of Electing Interest Rates. (a) The Loans included in each
Borrowing shall bear interest initially at the type of rate specified by the
applicable Borrower in the applicable Notice of Borrowing. Thereafter, each
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Group of Loans (subject in each case to the provisions of
Article VIII) made to such Borrower, as follows:

(i)    if such Loans are Base Rate Loans, the applicable Borrower may elect to
convert all or any portion of such Loans to Yen LIBOR Loans as of any Business
Day;

(ii)    if such Loans are Yen LIBOR Loans, the applicable Borrower may elect to
convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Yen LIBOR Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by the applicable Borrower in the Notice of Interest
Rate Election, provided such Borrower shall pay any losses pursuant to
Section 2.11.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to Administrative Agent at least four Business Days prior to,
but excluding, the effective date of the conversion or continuation selected in
such notice.

A Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group of Loans, (ii) the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are JPY
30,000,000 or a higher integral multiple of JPY 1,000,000, and (iii) no
Committed Loan may be continued as, or converted into, a Yen LIBOR Loan when any
Guarantor Event of Default has occurred and is continuing or when any Borrower
Event of Default has occurred and is continuing with respect to the Borrower
delivering such Notice of Interest Rate Election;

 

35



--------------------------------------------------------------------------------

provided, further, that if any Lender has previously advised Administrative
Agent and Borrower that it is unable to make a Base Rate Loan and such notice
has not been withdrawn, the applicable Borrower shall be deemed to have
continued any Committed Loan that is a Yen LIBOR Loan as a Yen LIBOR Loan and,
unless the applicable Borrower timely elects an Interest Period, shall be deemed
to have elected an Interest Period of seven days (provided if such Interest
Period is not available from all Lenders, such Borrower shall be deemed to have
elected an Interest Period of one month).

(b)    Each Notice of Interest Rate Election shall specify:

(i)    the Group of Loans (or portion thereof) to which such notice applies;

(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii)    if the Loans comprising such Group of Loans are to be converted, the
new type of Loans and, if such new Loans are Yen LIBOR Loans, the duration of
the initial Interest Period applicable thereto; and

(iv)    if such Loans are to be continued as Yen LIBOR Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)    Upon receipt of a Notice of Interest Rate Election from any Borrower
pursuant to subsection (a) above, Administrative Agent shall notify each Lender
the same day as it receives such Notice of Interest Rate Election of the
contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by such Borrower) and such
notice shall not thereafter be revocable by such Borrower. If the applicable
Borrower fails to deliver a timely Notice of Interest Rate Election to
Administrative Agent for any Yen LIBOR Group of Loans, such Loans shall be
converted into Base Rate Loans, and such Borrower shall be deemed to have made a
Base Rate Borrowing in the amount of such Yen LIBOR Group of Loans (for which
such Borrower shall be deemed to have timely given a Notice of Borrowing
pursuant to Section 2.2 and all other conditions to such Borrowing shall be
deemed waived or satisfied) and the proceeds of such Borrowing shall be deemed
to have been used to repay such Yen LIBOR Group of Loans on the last day of the
then current Interest Period applicable thereto.

(d)    Notwithstanding anything to the contrary contained herein, if any Lender
has previously advised Administrative Agent and Borrower that it is unable to
make a Base Rate Loan and until such notice is withdrawn, (i) the Base Rate Loan
option shall not be available and the Borrowers shall only have the option to
make Yen LIBOR Borrowings, (ii) with respect to any Borrowing made (or deemed
made) during such period, the Borrowers shall be deemed to have elected the Yen
LIBOR Borrowing option and, unless the Borrower makes a timely election
otherwise, shall be deemed to have elected an Interest Period of seven days
(provided if such Interest Period is not available from all Lenders, such
Borrower shall be deemed to have elected

 

36



--------------------------------------------------------------------------------

an Interest Period of one month) and (iii) if the Interest Period with respect
to any Yen LIBOR Loans shall end during such period, Borrower shall be deemed to
have elected to continue such Yen LIBOR Loans as Yen LIBOR Loans and, unless the
Borrower makes a timely election otherwise, such Borrower shall be deemed to
have elected an Interest Period of seven days (provided if such Interest Period
is not available from all Lenders, such Borrower shall be deemed to have elected
an Interest Period of one month).

(e)    Notwithstanding any other provision of this Agreement, no Borrower may
have more than ten Yen LIBOR Groups of Loans outstanding at any one time.

Section 2.6    Interest Rates.

(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until the date it
is repaid or converted into a Yen LIBOR Loan pursuant to Section 2.5, at a rate
per annum equal to the sum of the Base Rate plus the Applicable Margin for Base
Rate Loans for such day.

(b)    Each Yen LIBOR Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for Yen LIBOR Loans
plus Yen LIBOR for such Interest Period.

(c)    (i) At any time and so long as an Event of Default pursuant to
Section 6.3(a) exists with respect to a Borrower, all Obligations owing by such
Borrower that are not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal, to the fullest extent permitted by
applicable Laws, to the otherwise applicable rate hereunder plus 2.000%, (ii)
upon the written request of the Majority Lenders at any time and so long as any
other Borrower Event of Default exists with respect to a Borrower, such Borrower
shall pay interest on the principal amount of all Obligations owing by such
Borrower, at a fluctuating interest rate per annum at all times equal, to the
fullest extent permitted by applicable Laws, to the otherwise applicable rate
hereunder plus 2.000%, and (iii) upon the written request of the Majority
Lenders at any time and so long as any Guarantor Event of Default exists, all
Obligations owing hereunder by any Loan Party shall bear interest at a
fluctuating interest rate per annum at all times equal, to the fullest extent
permitted by applicable Laws, to the otherwise applicable rate hereunder plus
2.000%.

(d)    Administrative Agent shall determine each interest rate applicable to the
Loans hereunder. Administrative Agent shall give prompt notice to the applicable
Borrower and the Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.

(e)    Interest on all Loans bearing interest at the Base Rate shall be payable
in arrears on the first Business Day of each calendar month. Interest on all Yen
LIBOR Loans shall be payable on the last Business Day of each applicable
Interest Period, but no less frequently than every three months determined on
the basis of the first day of the Interest Period applicable to the Loan in
question.

 

37



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid (including any fees paid to
Administrative Agent or any Lender that are deemed to be interest under any
applicable Law) under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If
Administrative Agent or any Lender shall receive interest (including any fees
paid to Administrative Agent or a Lender that are deemed to be interest under
any applicable Law) in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Loan Parties. In determining
whether the interest (including any fees paid to Administrative Agent or a
Lender that are deemed to be interest under any applicable Law) contracted for,
charged or received by Administrative Agent or a Lender exceeds the Maximum
Rate, Administrative Agent or such Lender may, to the extent permitted by
applicable Laws, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 2.7    Fees.

(a)    Facility Fee. For the period beginning on the date hereof until the date
the Obligations are paid in full and this Agreement is terminated (the “Facility
Fee Period”), Prologis, or any other Borrower that falls within any of the
persons set forth in Article 2, Paragraph 1 of the Act on Specified Commitment
Line Contract (tokutei yushiwaku keiyaku ni kansuru houritsu) of Japan (Law
No. 4 of 1999) (each an “Eligible Borrower”), shall pay to Administrative Agent
for the account of the Lenders a facility fee equal to the Applicable Margin for
facility fees times the actual daily amount of the aggregate Commitments,
irrespective of usage. The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Facility Fee Period. The
facility fee shall be payable in Yen. An Eligible Borrower not located in Japan
may pay the facility fee through a Borrower that has an office in Japan after
giving notice to Administrative Agent of the designation of that Borrower as
paying agent. Notwithstanding the foregoing or any other provision of this
Agreement, no Loan Party shall be required to pay a facility fee to any Lender
for any day on which such Lender is a Defaulting Lender.

(b)    Letter of Credit Fee. During the Term and thereafter for so long as any
Letter of Credit shall be outstanding, each Borrower shall pay to Administrative
Agent, for the account of the Lenders in proportion to their interests in
respect of issued and undrawn Letters of Credit issued for the account of such
Borrower, a fee (a “Letter of Credit Fee”) at a rate per annum equal to the
Applicable Margin on the daily average of such issued and undrawn Letters of
Credit, which fee shall be payable, in arrears, on each January 1, April 1,
July 1 and October 1 during the Term and for so long as any Letter of Credit
shall be outstanding; provided that (i) any time and so long as an Event of
Default pursuant to Section 6.3(a) (with respect to such Borrower) or
Section 6.1(a) exists; and (ii) upon the written request of the Majority Lenders
at any time and so long as any other Borrower Event of Default (with respect to
such Borrower) or Guarantor Event of Default exists, the Letter of Credit Fee
for such Borrower shall be increased to a rate per annum equal to the Applicable
Margin plus 2.000%. The Letter of Credit Fee shall be payable in Yen.
Notwithstanding the foregoing, however, no Letter of Credit Fee shall be payable
on the available amount of any Letter of Credit to the extent that such Letter
of Credit

 

38



--------------------------------------------------------------------------------

has been cash collateralized as a result of the provisions of Section 6.7 or
9.15(b) hereof. Notwithstanding the foregoing or any other provision of this
Agreement, no Loan Party shall be required to pay a Letter of Credit Fee to any
Lender for any day on which such Lender is a Defaulting Lender

(c)    Fronting Lender Fee. Each Borrower shall pay each Fronting Lender, for
its own account, a fee (a “Fronting Lender Fee”) for each Letter of Credit
issued by such Fronting Lender for the account of such Borrower equal to the
greater of (A) 0.125% per annum of the undrawn amount of such Letter of Credit
and (B) the product of (i) a fraction, the numerator of which is the number of
days such Letter of Credit was issued and outstanding during the most recently
ended calendar quarter (or such other period for which the Fronting Lender Fee
is being calculated) and the denominator of which is 365 (or, if applicable,
366) and (ii) JPY 25,000, which Fronting Lender Fee shall be in addition to, and
not in lieu of, the Letter of Credit Fee. The Fronting Lender Fee shall be
payable in arrears on each January 1, April 1, July 1 and October 1 during the
Term in Yen.

(d)    Fees Non-Refundable. All fees set forth in this Section 2.7 shall be
deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of any Loan Party
to pay such fees in accordance with the provisions hereof shall be binding upon
such Loan Party and shall inure to the benefit of Administrative Agent and the
Lenders regardless of whether any Loans are actually made.

Section 2.8    Maturity Date. The term (the “Term”) of the Commitments (and each
Lender’s obligations to make Loans and to participate in Letters of Credit
hereunder) shall terminate and expire on the Maturity Date. Upon the date of the
termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.

Section 2.9    Optional Prepayments.

(a)    Each Borrower may, upon at least two Business Days’ notice to
Administrative Agent, prepay any Base Rate Loans made to such Borrower, in whole
or from time to time in part, in amounts aggregating for all Base Rate Loans of
such Borrower being prepaid at the same time JPY 1,000,000 or more, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Group of Loans or
Borrowing.

(b)    Each Borrower may, upon at least four Business Days’ notice to
Administrative Agent, pay all or any portion of any Yen LIBOR Loan made to such
Borrower as of the last day of the Interest Period applicable thereto in amounts
aggregating for all Yen LIBOR Loans of such Borrower being prepaid at the same
time JPY 75,000,000 or more. Except as provided in Article VIII and except with
respect to any Yen LIBOR Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.5 hereof, a Borrower may not prepay all or any
portion of the principal amount of any Yen LIBOR Loan made to such Borrower
prior to the end of the Interest Period applicable thereto unless such Borrower
shall also pay any applicable expenses pursuant to Section 2.11. Each such
optional prepayment shall be in the amounts set forth in Section 2.9(a) above
and shall be applied to prepay ratably the Loans of the Lenders

 

39



--------------------------------------------------------------------------------

included in any Yen LIBOR Group of Loans, except that any Yen LIBOR Loan which
has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.5
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.

(c)    Any Borrower may at any time return any undrawn Letter of Credit issued
for the account of such Borrower to the Fronting Lender in whole, but not in
part, and the Fronting Lender within a reasonable period of time shall give
Administrative Agent and each of the Lenders notice of such return.

(d)    Prologis may at any time and from time to time cancel all or any part of
the Commitments by the delivery to Administrative Agent of a notice of
cancellation within the applicable time periods set forth in Sections 2.9(a) and
(b) if there are Loans then outstanding or, if there are no Loans outstanding at
such time as to which the Commitments with respect thereto are being canceled,
upon at least four Business Days’ notice to Administrative Agent, whereupon, in
either event, all or such portion of the Commitments, as applicable, shall
terminate as to the applicable Lenders, pro rata on the date set forth in such
notice of cancellation, and, if there are any Loans then outstanding, the
applicable Borrowers shall prepay all or such portion of Loans outstanding on
such date in accordance with the requirements of Section 2.9(a) and (b). In no
event shall Prologis be permitted to cancel Commitments for which a Letter of
Credit has been issued and is outstanding unless the applicable Borrower for
whose account such Letter of Credit was issued returns (or causes to be
returned) such Letter of Credit to the Fronting Lender. Prologis shall be
permitted to designate in its notice of cancellation which Loans, if any, are to
be prepaid.

(e)    Any amounts so prepaid pursuant to Section 2.9(a) or (b) may be
reborrowed. In the event Prologis elects to cancel all or any portion of the
Commitments pursuant to Section 2.9(d) hereof, such amounts may not be
reborrowed.

Section 2.10    General Provisions as to Payments.

(a)    The obligations of each Borrower hereunder shall be several and not
joint. Each Borrower shall make each payment of the principal of and interest on
its Loans and fees hereunder, by initiating a wire transfer not later than 1:00
P.M. on the date when due in Yen immediately available in Tokyo, Japan to
Administrative Agent at its address referred to in Section 9.1, and each
Borrower shall deliver to Administrative Agent evidence of such wire as soon as
possible thereafter on the date when due. Administrative Agent will promptly
(and in any event within one Business Day after receipt thereof) distribute to
each Lender its ratable share of each such payment received by Administrative
Agent for the account of the Lenders. If and to the extent that Administrative
Agent shall receive any such payment for the account of the Lenders on or before
11:00 A.M. on any Business Day, and Administrative Agent shall not have
distributed to any Lender its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Lender together with
interest thereon, for each day from the date such amount should have been
distributed to such Lender until the date Administrative Agent distributes such
amount to such Lender, at the Prime Rate. Whenever any payment of principal of,
or interest on the Committed Loans or of fees or any other amount due hereunder
shall be due on a day that is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in

 

40



--------------------------------------------------------------------------------

another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

(b)    Unless Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the Lenders
hereunder that such Borrower will not make such payment in full, Administrative
Agent may assume that such Borrower has made such payment in full to
Administrative Agent on such date and Administrative Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that such
Borrower shall not have so made such payment, each Lender shall repay to
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to
Administrative Agent, at the Prime Rate.

(c)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3, 2.10, 2.14 or 9.4, then Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by Administrative Agent for the account of such Lender for
the benefit of Administrative Agent or the Fronting Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by Administrative Agent
in its reasonable discretion.

Section 2.11    Funding Losses. Each Borrower agrees that it will, from time to
time, compensate each Lender for and hold each Lender harmless from any loss,
cost or expense incurred by such Lender as a result of:

(i)    any continuation, conversion, payment or prepayment of any Yen LIBOR Loan
of such Lender to such Borrower on a day other than the last day of the Interest
Period for such Yen LIBOR Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(ii)    any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Yen LIBOR
Loan of (or to be made by) such Lender to such Borrower on the date or in the
amount notified by such Borrower; or

(iii)    any assignment of a Yen LIBOR Loan of such Lender to such Borrower on a
day other than the last day of the Interest Period therefor as a result of a
request by Prologis pursuant to Section 9.5(d);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained (but in each case excluding any
loss of anticipated profits).

 

41



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by a Borrower to a Lender under this
Section 2.11, (A) each Lender shall be deemed to have funded each Yen LIBOR Loan
made by it at the Yen LIBOR Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Yen LIBOR Loan was in
fact so funded; and (B) the losses and expenses of any Lender resulting from any
event described in clause (i) above, any failure by such Borrower to borrow or
continue a Loan as contemplated by clause (ii) above or any assignment pursuant
to clause (iii) above shall not exceed the excess, if any, of (x) the amount of
interest that would have accrued on the principal amount of the applicable Loan
had such event not occurred, at the Yen LIBOR applicable (or that would have
been applicable) to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
applicable eurocurrency market.

Any Lender requesting compensation pursuant to this Section 2.11 shall deliver
to the applicable Borrower (with copies to Prologis and Administrative Agent) a
certificate setting forth in reasonable detail a calculation of the amount
demanded and any such certificate shall be conclusive absent demonstrable error.
The applicable Borrower shall pay the applicable Lender the amount shown as due
on any such certificate within 15 days after receipt thereof.

Section 2.12    Computation of Interest and Fees. Interest based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

Section 2.13    Use of Proceeds. Each Borrower shall use the proceeds of the
Loans for working capital, capital expenditures, development, acquisitions, and
other lawful corporate purposes, including hedging, investing and refinancing of
the Existing Revolving Credit Agreement.

Section 2.14    Letters of Credit.

(a)    Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Lender shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the applicable Borrower (subject to the provisions of Section 2.2(b)) in an
amount or amounts equal to the amount or amounts requested by such Borrower.

(b)    Each Letter of Credit shall be issued in the minimum amount of JPY
10,000,000 or such lesser amount as may be agreed to by the Fronting Lender.

(c)    The Letter of Credit Usage shall be no more than the lesser of (i) JPY
9,000,000,000 and (ii) 20% of the Facility Amount at any one time.

 

42



--------------------------------------------------------------------------------

(d)    There shall be no more than 25 Letters of Credit outstanding at any one
time.

(e)    In the event of any request for a drawing under any Letter of Credit by
the beneficiary thereunder, the Fronting Lender shall notify the applicable
Borrower and Administrative Agent (and Administrative Agent shall notify each
Lender thereof) on or before the date on which the Fronting Lender intends to
honor such drawing, and, except as provided in this subsection (e), such
Borrower shall reimburse the Fronting Lender, in immediately available funds in
Yen, on the same day on which such drawing is honored in an amount equal to the
amount of such drawing.

(i)    Notwithstanding anything contained herein to the contrary, unless the
applicable Borrower shall have notified Administrative Agent and the Fronting
Lender prior to 1:00 P.M. on the Business Day immediately preceding the date of
such drawing that such Borrower intends to reimburse the Fronting Lender for the
amount of such drawing with funds other than the proceeds of the Loans, such
Borrower shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2 to Administrative Agent, requesting a Borrowing of Base Rate Loans
on the date on which such drawing is honored and in an amount equal to the
amount of such drawing. Each Lender (other than the Fronting Lender) shall, in
accordance with Section 2.3(b), make available its pro rata share of such
Borrowing to Administrative Agent, the proceeds of which shall be applied
directly by Administrative Agent to reimburse the Fronting Lender for the amount
of such draw. In the event that any Lender fails to make available to the
Fronting Lender the amount of such Lender’s participation on the date of a
drawing, the Fronting Lender shall be entitled to recover such amount on demand
from such Lender together with interest at the Prime Rate commencing on the date
such drawing is honored, and the provisions of Section 9.15 shall otherwise
apply to such failure.

(ii)    Notwithstanding the terms of Section 2.14(e)(i), (a) if any Lender has
previously advised Administrative Agent and Borrower that it is unable to make a
Base Rate Loan and such notice has not been withdrawn and (b) if the applicable
Borrower has not notified Administrative Agent and the Fronting Lender prior to
1:00 P.M. on the Business Day immediately preceding the date of such drawing
that such Borrower intends to reimburse the Fronting Lender for the amount of
such drawing with funds other than the proceeds of the Loans, then (x) the
amount of such drawing shall be deemed to be a Borrowing of a Base Rate Loan
from the Fronting Lender (to be funded solely by the Fronting Lender) on the
date on which such drawing is honored and in an amount equal to the amount of
such drawing and (y) such Borrower shall be deemed to have given a Notice of
Borrowing pursuant to Section 2.2 to Administrative Agent requesting a Borrowing
of Yen LIBOR Loans with an Interest Period of seven days (provided if such
Interest Period is not available from all Lenders, such Borrower shall be deemed
to have elected an Interest Period of 30 days) on the date on which such drawing
is honored and in an amount equal to the amount of such drawing. Each Lender
shall, in accordance with Section 2.3(b), make available its Pro Rata Share of
such Borrowing of Yen LIBOR Loans under clause (y) above to Administrative
Agent, the proceeds of which shall be applied directly by Administrative Agent
to repay the Base Rate Loan made by the Fronting Lender under clause (x) above.
In the event that any Lender fails to fund its Pro Rata Share of such Yen LIBOR
Loans in accordance with the terms of

 

43



--------------------------------------------------------------------------------

Section 2.3(b), the Fronting Lender shall be entitled to recover such amount on
demand from such Lender together with interest at the Prime Rate commencing on
the date such drawing is honored, and the provisions of Section 9.15 shall
otherwise apply to such failure.

(f)    If, at the time a beneficiary under any Letter of Credit requests a
drawing thereunder, a Guarantor Event of Default as described in Section 6.1(h)
or Section 6.1(i) shall have occurred and is continuing or a Borrower Event of
Default as described in Section 6.3(e) and 6.3(f) with respect to the Borrower
for whose account such Letter of Credit was issued shall have occurred and is
continuing, then on the date on which the Fronting Lender shall have honored
such drawing, the applicable Borrower shall have an unreimbursed obligation (the
“Unreimbursed Obligation”) to the Fronting Lender in an amount equal to the
amount of such drawing, which amount shall bear interest at the annual rate of
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans plus
2.000%; provided if any Lender has previously advised Administrative Agent and
Borrower that it is unable to make a Base Rate Loan and until such notice is
withdrawn, such amount shall bear interest at a rate per annum equal to the sum
of the Applicable Margin for Yen LIBOR Loans plus Yen LIBOR with an Interest
Period of seven days (provided if such Interest Period is not available from all
Lenders, such rate shall be calculated based upon an Interest Period of 30 days)
plus 2.000%. Each Lender shall purchase an undivided participating interest in
such drawing in an amount equal to its Pro Rata Share of the Commitments, and
upon receipt thereof the Fronting Lender shall deliver to such Lender an
Unreimbursed Obligation participation certificate dated the date of the Fronting
Lender’s receipt of such funds and in the amount of such Lender’s Pro Rata
Share.

(g)    If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof shall either (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against letters of credit issued
by, or assets held by, or deposits in or for the account of, or participations
in any letter of credit, upon any Lender (including the Fronting Lender) or
(ii) impose on any Lender any other condition regarding this Agreement or such
Lender (including the Fronting Lender) as it pertains to any Letter of Credit or
any participation therein and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase, by an amount deemed by the
Fronting Lender or such Lender to be material, the cost to the Fronting Lender
or any Lender of issuing or maintaining such Letter of Credit or participating
therein, then the Borrower for whose account such Letter of Credit was issued
shall pay to the Fronting Lender or such Lender, within 15 days after written
demand by such Lender (with a copy to Administrative Agent), which demand shall
be accompanied by a certificate showing, in reasonable detail, the calculation
of such amount or amounts, such additional amounts as shall be required to
compensate the Fronting Lender or such Lender for such increased costs or
reduction in amounts received or receivable hereunder. Each Lender will promptly
notify each affected Borrower and Administrative Agent of any event of which it
has knowledge, occurring after the date hereof, which will entitle such Lender
to compensation pursuant to this Section 2.14 and will designate a different
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender be
otherwise disadvantageous to such Lender. If such Lender shall fail to notify
any affected Borrower of any such event within 90 days following the end of the
month during which such event occurred, then such Borrower’s liability for any
amounts described in this Section incurred

 

44



--------------------------------------------------------------------------------

by such Lender as a result of such event shall be limited to those attributable
to the period occurring subsequent to the 90th day prior to, but excluding, the
date upon which such Lender actually notified such Borrower of the occurrence of
such event. A certificate of any Lender claiming compensation under this
Section 2.14 and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Lender may
use any reasonable averaging and attribution methods.

(h)    Each Borrower hereby agrees to protect, indemnify, pay and save the
Fronting Lender harmless from and against any claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable and
documented attorneys’ fees and disbursements) which the Fronting Lender may
incur or be subject to as a result of (i) the issuance of Letters of Credit for
the account of such Borrower, other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Lender or (ii) the failure of
the Fronting Lender to honor a drawing under such Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (collectively,
“Governmental Acts”), other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Lender. As between the Borrower
for whose account the Letter of Credit was issued and the Fronting Lender, such
Borrower assumes all risks of the acts and omissions of any beneficiary with
respect to its use, or misuses of, such Letter of Credit issued by the Fronting
Lender. In furtherance and not in limitation of the foregoing, the Fronting
Lender shall not be responsible (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of such Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or insufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) for failure of the beneficiary of any such Letter of Credit to
comply fully with conditions required in order to draw upon such Letter of
Credit, other than as a result of the bad faith, gross negligence or willful
misconduct of the Fronting Lender; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any message, by mail, cable, telegraph,
facsimile transmission, or otherwise; (v) for errors in interpretation of any
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any documents required in order to make a drawing under any such Letter of
Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of such Letter of
Credit; and (viii) for any consequence arising from causes beyond the control of
the Fronting Lender, including any Governmental Acts, in each case other than to
the extent of the bad faith, gross negligence or willful misconduct of the
Fronting Lender. None of the above shall affect, impair or prevent the vesting
of the Fronting Lender’s rights and powers hereunder. In furtherance and
extension and not in limitation of the specific provisions hereinabove set
forth, any action taken or omitted by the Fronting Lender under or in connection
with the Letters of Credit issued by it or the related certificates, if taken or
omitted in good faith, shall not put the Fronting Lender under any resulting
liability to any Borrower; provided that, notwithstanding anything in the
foregoing to the contrary, the Fronting Lender will be liable to the Borrower
for whose account a Letter of Credit was issued for any damages suffered by such
Borrower or its Subsidiaries as a result of the Fronting Lender’s grossly
negligent or willful

 

45



--------------------------------------------------------------------------------

failure to pay under such Letter of Credit after the presentation to it of a
sight draft and certificates strictly in compliance with the terms and
conditions of such Letter of Credit.

(i)    If the Fronting Lender or Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to a Borrower any reimbursement by such Borrower of any
drawing under any Letter of Credit, each Lender shall pay to the Fronting Lender
or Administrative Agent, as the case may be, its Pro Rata Share of such payment,
but without interest thereon unless the Fronting Lender or Administrative Agent
is required to pay interest on such amounts to the person recovering such
payment, in which case with interest thereon, computed at the same rate, and on
the same basis, as the interest that the Fronting Lender or Administrative Agent
is required to pay.

(j)    It is hereby acknowledged and agreed by the Borrower, Administrative
Agent and all of the Lenders party hereto that on the Closing Date, the Letters
of Credit previously issued by Sumitomo Mitsui Banking Corporation, as “Fronting
Lender” under the Existing Revolving Credit Agreement, and more particularly set
forth on Schedule 2.14 hereto, shall be transferred to this Agreement and shall
be deemed to be Letters of Credit hereunder.

Section 2.15    Letter of Credit Usage Absolute. The obligations of each
Borrower under this Agreement in respect of any Letter of Credit issued for the
account of such Borrower shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement and any Letter of
Credit Documents under all circumstances, including, to the extent permitted by
law, the following circumstances:

(a)    any lack of validity or enforceability of any Letter of Credit or any
other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of any Borrower in respect of any other
Letters of Credit issued for the account of such Borrower or any other Borrower
or any other amendment or waiver of or any consent by any Borrower to depart
from all or any of the Letter of Credit Documents or any Loan Document; provided
that the Fronting Lender shall not consent to any such change or amendment
unless previously consented to in writing by the Borrower for whose account the
Letter of Credit was issued;

(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the obligations of any Borrower in respect of any Letters of Credit
issued for the account of such Borrower;

(d)    the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), Administrative Agent, the Fronting Lender or any
Lender (other than a defense based on the bad faith, gross negligence or willful
misconduct of Administrative Agent, the Fronting Lender or such Lender) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;

 

46



--------------------------------------------------------------------------------

(e)    any draft or any other document presented under or in connection with any
Letter of Credit or other Loan Document proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; provided that payment by the Fronting Lender under
such Letter of Credit against presentation of such draft or document shall not
have been the result of the bad faith, gross negligence or willful misconduct of
the Fronting Lender;

(f)    payment by the Fronting Lender against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided that such payment shall not have been the result of the bad
faith, gross negligence or willful misconduct of the Fronting Lender; and

(g)    any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the applicable Borrower; provided that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or willful misconduct of the Fronting Lender.

Section 2.16    Letters of Credit Maturing after the Maturity Date.

(a)    Notwithstanding anything contained herein to the contrary, if any Letters
of Credit, by their terms, shall mature after the Maturity Date (as the same may
be extended), then, on and after the Maturity Date, the provisions of this
Agreement shall remain in full force and effect with respect to such Letters of
Credit, and the Borrower shall comply with the provisions of Section 2.16(b). No
Letter of Credit shall mature on a date that is more than 12 months after the
Maturity Date then in effect.

(b)    If, at any time and from time to time, any Letter of Credit shall have
been issued hereunder and the same shall expire on a date after the Maturity
Date, then, on the Maturity Date, the Borrower shall deliver to Administrative
Agent, to hold as collateral for all Obligations arising from such Letter of
Credit on behalf of the Lenders, in same day funds at Administrative Agent’s
office designated in such demand, for deposit in the Letter of Credit Collateral
Account, Letter of Credit Collateral in an amount equal to the Letter of Credit
Usage. Interest shall accrue on the Letter of Credit Collateral Account in
accordance with the provisions of Section 6.7.

Section 2.17    Addition of Qualified Borrowers; Release of Qualified Borrowers.

(a)    If after the Closing Date, Prologis desires to cause another Subsidiary
that otherwise satisfies the definition of a Qualified Borrower hereunder to
become a Qualified Borrower hereunder, then Prologis shall so notify
Administrative Agent and upon satisfaction of the following conditions, such
Subsidiary shall become a Qualified Borrower under this Agreement: (x) such
Subsidiary shall duly execute and deliver to Administrative Agent applicable
Qualified Borrower Joinder Documents, (y) if such Subsidiary qualifies as a
“legal

 

47



--------------------------------------------------------------------------------

entity customer” under the Beneficial Ownership Regulation such Subsidiary shall
duly execute and deliver to Administrative Agent a Beneficial Ownership
Certification and (z) such Subsidiary shall satisfy all of the conditions with
respect thereto set forth in the Qualified Borrower Joinder Agreement.
Administrative Agent shall promptly notify each Lender upon a Subsidiary’s
addition as a Qualified Borrower hereunder. Each such Qualified Borrower shall
remain a Qualified Borrower hereunder until released as provided in
Section 2.17(b) below. If the Qualified Borrower that is being added as a
Qualified Borrower hereunder is a TMK, then each Lender shall execute and
deliver to Administrative Agent 20 originally executed Consents within five
Business Days after such Qualified Borrower has been added as a Qualified
Borrower hereunder.

(b)    At such time as any Qualified Borrower pays in full any Loans made to it
and no Loan is outstanding to such Qualified Borrower hereunder, Prologis, if it
so elects in its sole discretion, may deliver written notice to Administrative
Agent that such Qualified Borrower shall no longer be a Qualified Borrower
hereunder, together with the form attached hereto as Exhibit I (the “Qualified
Borrower Removal Notice/Form”) completed with respect to such Qualified
Borrower, and such Qualified Borrower shall be released as a Qualified Borrower
under the Loan Documents and the Notes executed and delivered by such Qualified
Borrower shall be returned to such Qualified Borrower, provided that
simultaneously with such release and return, the Guarantor shall deliver a
Ratification. Administrative Agent shall promptly notify each Lender, deliver to
each Lender a copy of the completed Qualified Borrower Removal Notice/Form upon
a Subsidiary’s release and removal as a Qualified Borrower hereunder, and each
Lender shall return to the Qualified Borrower each Note made by such Qualified
Borrower and held by such Lender.

Section 2.18    Extension of Maturity Date.

2.18.1    Request for Extension. Not earlier than 180 days prior to, nor later
than 30 days prior to, the original Maturity Date, Prologis may, upon written
notice to Administrative Agent (which shall promptly notify the Lenders) and
satisfaction of the conditions precedent set forth in Section 2.18.2, extend the
Maturity Date to July 10, 2025 (the “Extended Maturity Date”).

2.18.2    Extension Procedures. Each extension of the Maturity Date contemplated
by Section 2.18.1 shall become effective on the date (an “Extension Effective
Date”) on which the following conditions precedent have been satisfied:
(a) Administrative Agent shall have received the written notice referred to in
Section 2.18.1 and (b) Prologis shall have paid to Administrative Agent, for the
benefit of each Lender, an extension fee in an amount equal to 0.125% times such
Lender’s Commitment, and Administrative Agent shall promptly remit such
extension fee to each Lender upon receipt thereof; provided that if an Event of
Default has occurred and is continuing on the date on which such conditions are
satisfied with respect to a proposed extension, the Extension Effective Date for
such extension shall be the first date thereafter, if any, on or before the
then-applicable Maturity Date on which no Event of Default is continuing. Upon
the satisfaction of the conditions precedent set forth in this Section 2.18.2
and the occurrence of an Extension Effective Date, Administrative Agent shall
promptly confirm to Prologis and the Lenders such extension and such Extension
Effective Date.

 

48



--------------------------------------------------------------------------------

Section 2.19    Substitution of Borrower. If a Substitution Event occurs and is
continuing, then Prologis may, upon 15 Business Days’ notice to Administrative
Agent, cause a single Subsidiary that satisfies the definition of a Qualified
Borrower to become the “Borrower” and to assume all of the existing Loans and
other obligations of the then-existing Borrower hereunder; provided that such
Subsidiary shall (a) deliver to Administrative Agent Qualified Borrower Joinder
Documents pursuant to which it shall become a party hereto, (b) satisfy all of
the conditions for becoming the Borrower set forth in the Qualified Borrower
Joinder Agreement and (c) deliver such documentation and other evidence as is
reasonably requested by Administrative Agent (for itself or on behalf of any
Lender), within five Business Days after Prologis notifies Administrative Agent
of the substitution of the Borrower, to allow Administrative Agent or such
Lender to carry out and be satisfied that it has complied with all necessary
“know your customer” or other similar checks under all applicable Laws with
respect to such Subsidiary. Upon such assumption, (A) the existing Borrower
shall be released from its obligations hereunder and (B) the Notes executed and
delivered by the existing Borrower shall be returned to the existing Borrower;
provided that simultaneously with such release and return, the Guarantor shall
deliver a Ratification. For purposes of the foregoing, “Substitution Event”
means (i) the occurrence of an Event of Default under Section 6.3(e), (f) or
(h) or (ii) any Change in Law, change in tax rates, policies or procedures or
change in accounting policies or procedures that, in any such case, results (or
may result) in any increased costs, increased taxes or other material
disadvantage to any Loan Party or any Affiliate thereof that would not be
incurred or applicable to the same extent (or would have less impact) should the
Subsidiary replace the existing Borrower pursuant to this Section 2.19.

ARTICLE III

CONDITIONS

Section 3.1    Closing. The closing hereunder shall occur on the date when each
of the following conditions is satisfied (or waived in writing by Administrative
Agent and the Lenders), each document to be dated the Closing Date unless
otherwise indicated:

(a)    each Borrower shall have executed and delivered to Administrative Agent
each Note required by Section 2.4;

(b)    the Loan Parties and Administrative Agent and each Lender shall have
executed and delivered to each Borrower and Administrative Agent executed
counterparts of this Agreement;

(c)    each Qualified Borrower and Guarantor shall have executed and delivered
to each Loan Party and Administrative Agent executed counterparts of a Qualified
Borrower Joinder Agreement;

(d)    Prologis shall have executed and delivered to Administrative Agent
executed counterparts of the Prologis Guaranty;

(e)    Administrative Agent shall have received an opinion of Mayer Brown LLP,
counsel to Prologis and New York counsel to the Loan Parties, and Anderson
Mori & Tomotsune, counsel for the Initial Borrower, in each case acceptable to
Administrative Agent, the Lenders and their counsel;

 

49



--------------------------------------------------------------------------------

(f)    Administrative Agent shall have received all documents Administrative
Agent may reasonably request relating to the existence of the Loan Parties, the
authority for and the validity of this Agreement and the other Loan Documents,
the incumbency of officers executing this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
Administrative Agent. Such documentation shall include the following, each as
amended, modified or supplemented to the Closing Date, certified to be true,
correct and complete by a senior officer of the applicable Person as of a date
not more than ten days prior to the Closing Date: (i) the operating agreement,
partnership agreement, articles of incorporation or other constituent document,
as applicable, of each Borrower, (ii) the certificate of formation of each
Borrower, (iii) a certificate of existence from the Secretary of State (or the
equivalent thereof) of the state of formation of each Borrower, as applicable,
(iv) for any Borrower that is a TMK, a director’s certificate attaching the
following items: articles of incorporation (Teikan), commercial register (rireki
jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), notification of
commencement of business of TMK (gyoumu kaishi todokede), Asset Liquidation Plan
(shisan ryuudouka keikaku), register of common shareholders, register of
preferred shareholders, authorizing resolutions and copy of a driver license,
passport or such other document relating to identification of the director,
(v) for any Borrower that is a YK or GK, representative director’s (or the
executive officer’s as applicable) certificate attaching the following items:
authorizing resolutions, articles of incorporation (teikan), commercial register
(rireki jikou zenbu shoumeisho), certificate of seal (inkan shoumeisho), list of
shareholders (or unitholders as applicable), all documents Administrative Agent
may reasonably request relating to the formation and existence of such Borrower
and the authority of the director (or the executive officer, as applicable) of
such Borrower, and copy of a driver license, passport or such other document
relating to identification of the director (or executive officer, as
applicable), together with, if applicable, evidence of Article 40, YK Law
compliance (or other evidence satisfactory to Administrative Agent that such YK
was formed more than two years prior to the date such YK acquired the relevant
Property), (vi) for any Borrower that is an IBLP, general partner’s director’s
certificate attaching the following items: authorizing resolutions, an
investment business limited partnership agreement (toshi jigyo yugen sekinin
kumiai keiyaku), commercial register (rireki jikou zenbu shoumeisho),
certificate of seal (inkan shoumeisho), (vii) with respect to any other Person
that is not a TMK, a YK, an IBLP or a GK that is intended to become a Qualified
Borrower, such documents as reasonably required by, and in form reasonably
satisfactory to, Administrative Agent, (viii) the agreement of limited
partnership of Prologis, (ix) the certificate of limited partnership of
Prologis, and (x) a certificate of existence for Prologis from the Secretary of
State (or the equivalent thereof) of Delaware to be dated not more than 30 days
prior to the Closing Date;

(g)    each Loan Party as of the Closing Date shall have executed a solvency
certificate acceptable to Administrative Agent;

(h)    Administrative Agent shall have received all certificates, agreements and
other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing referred to in Section 3.2, if applicable, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to Administrative
Agent in its sole discretion;

 

50



--------------------------------------------------------------------------------

(i)    to the extent a Loan Party is a party to such agreement, such Loan Party
shall have taken all actions required to authorize the execution and delivery of
this Agreement, the Guaranty, the Qualified Borrower Joinder Agreement and the
other Loan Documents and the performance thereof;

(j)    the Lenders shall be satisfied that no Loan Party nor any Consolidated
Subsidiary is subject to any present or contingent environmental liability which
could have a Material Adverse Effect and Prologis shall have delivered a
certificate so stating;

(k)    Administrative Agent shall have received, for its and any other Lender’s
account, all fees due and payable pursuant to Section 2.7 hereof on or before
the Closing Date, and the reasonable and documented fees and expenses accrued
through the Closing Date of Milbank LLP and Mori, Hamada & Matsumoto, if
required by such firms and if such firms have delivered an invoice in reasonable
detail of such fees and expenses in sufficient time for each Borrower to approve
and process the same, shall have been paid to Milbank LLP and Mori, Hamada &
Matsumoto;

(l)    each Loan Party shall have delivered copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by such Loan Party of the Loan Documents to which such Loan Party is
a party and the validity and enforceability of the Loan Documents, or in
connection with any of the transactions contemplated thereby, and such consents,
licenses and approvals shall be in full force and effect;

(m)    no Default or Event of Default shall have occurred;

(n)    Prologis shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 as
of the Closing Date;

(o)    Administrative Agent shall have received a certificate signed by an
officer of Prologis certifying that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or would be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

(p)    at least five days prior to the Closing Date, if a Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, such
Borrower shall deliver a Beneficial Ownership Certification in relation to such
Borrower.

Section 3.2    Borrowings. The obligation of any Lender to make a Loan or to
participate in any Letter of Credit issued by the Fronting Lender and the
obligation of the Fronting Lender to issue a Letter of Credit is subject to the
satisfaction of the following conditions:

(a)    receipt by Administrative Agent of a Notice of Borrowing as required by
Section 2.2, or a request to cause a Fronting Lender to issue a Letter of Credit
pursuant to Section 2.14;

(b)    if required and if not previously delivered, receipt by Administrative
Agent of any Note required by Section 2.4;

 

51



--------------------------------------------------------------------------------

(c)    immediately after such Borrowing, the aggregate outstanding principal
amount of the Loans plus the Letter of Credit Usage will not exceed the
aggregate amount of the Commitments;

(d)    immediately before and after such Borrowing or issuance of any Letter of
Credit, no Guarantor Default or Guarantor Event of Default shall have occurred
and be continuing and no Borrower Default or Borrower Event of Default with
respect to such Borrower shall have occurred and be continuing, both before and
after giving effect to the making of such Loans or the issuance of such Letter
of Credit;

(e)    the representations and warranties of Prologis and such Borrower
contained in this Agreement and the other Loan Documents (other than
representations and warranties which expressly speak as of a different date)
shall be true and correct in all material respects (without duplication of any
materiality qualifiers) on and as of the date of such Borrowing both before and
after giving effect to the making of such Loans; and

(f)    no law or regulation shall have been adopted, no order, judgment or
decree of any Governmental Authority shall have been issued, and no litigation
shall be pending, which does or seeks to enjoin, prohibit or restrain, the
making or repayment of the Loans or the consummation of the transactions
contemplated by this Agreement.

Each Borrowing hereunder or issuance of a Letter of Credit hereunder shall be
deemed to be a representation and warranty by Prologis and the Borrower
receiving such Loan or for whose account such Letter of Credit is being issued
on the date of such Borrowing as to the facts specified in clauses (d), (e) and
(f) of this Section, except as otherwise disclosed in writing by Prologis or
such Borrower to the Lenders.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1    Representations and Warranties by the Guarantor. To induce the
Lenders to make the Loans, Prologis makes the following representations and
warranties:

(a)    Existence, Qualification and Power. Prologis (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c) above, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Prologis hereby represents and warrants that General Partner (a) is duly
organized or formed, validly existing and to the extent applicable, in good
standing under the Laws of the jurisdiction of its incorporation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to own or lease its assets and carry on
its

 

52



--------------------------------------------------------------------------------

business and (c) is duly qualified and is licensed and in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b) or (c) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b)    Authorization; No Contravention. The execution, delivery and performance
by Prologis of each Loan Document to which it is a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not: (a) contravene the terms of any of such Person’s or General
Partner’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person or General
Partner is a party or affecting such Person or the properties of such Person or
any of its Consolidated Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or General Partner or its property is subject; or (c) violate any Law. Prologis
is in compliance with all Contractual Obligations referred to in clause (b)(i)
to which it is a party, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(c)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution (including the execution by General Partner as the
general partner of Prologis), delivery or performance by, or enforcement
against, Prologis of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those which, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Guarantor Default or Guarantor Event of Default).

(d)    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by
Prologis (if Prologis is a party to such other Loan Document). This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of Prologis (if Prologis is a party to such
other Loan Document), enforceable against Prologis in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity.

(e)    Financial Information.

(i)    The Audited Financial Statements (i) were prepared in all material
respects in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the consolidated financial condition of
Prologis as of the date thereof and its consolidated results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show (either in the text thereof or the notes thereto), all
material Liabilities of Prologis and its Consolidated Subsidiaries as of the
date thereof, other than those disclosed to Administrative Agent and each Lender
in writing.

 

53



--------------------------------------------------------------------------------

(ii)    The most recent unaudited consolidated balance sheet of Prologis and its
Consolidated Subsidiaries delivered to Administrative Agent pursuant to
Section 5.1(b), and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in all material respects in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the consolidated
financial condition of Prologis as of such date and its consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(f)    Litigation. As of the Closing Date, except as specifically disclosed in
Schedule 4.1(f), there is no action, suit, proceeding, claim or dispute pending
or, to the knowledge of Prologis after due and diligent investigation,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any Company’s
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

(g)    Environmental. Prologis in the ordinary course of business conducts a
review of the effect of existing Environmental Laws and claims alleging
potential Liability or responsibility for violation of any Environmental Law on
the business, operations and properties of Prologis and its Consolidated
Subsidiaries and, as a result thereof has reasonably concluded that, except as
specifically disclosed in Schedule 4.1(g), such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(h)    Taxes. Each Company has filed all United States Federal and other
material state, provincial, and other Tax returns and reports required to be
filed including any Japanese national and local Tax returns and reports required
to be filed, and has paid, collected, withheld and remitted all Federal and
other material state, provincial, and other material Taxes, assessments, fees
and other governmental charges levied or imposed upon it or its properties,
income or assets otherwise due and payable, or which it has been required to
collect or withhold and remit, except those that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP or such Taxes, the failure
to make payment of which when due could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment against any Company that would, if made, have a Material Adverse
Effect.

(i)    Disclosure.

(i)    Prologis has disclosed to the Lender Parties all agreements, instruments
and corporate or other restrictions to which any Company is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished in writing by or
on behalf of any Loan Party to any Lender Party in connection with the
transactions contemplated hereby and the negotiation of this

 

54



--------------------------------------------------------------------------------

Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, Prologis represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

(ii)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

(j)    Solvency. Each Loan Party is, and after giving effect to all Obligations
hereunder will be, Solvent.

(k)    Margin Regulations; Investment Company Act; EEA Financial Institution.

(i)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the applicable Borrower only or of the
Companies on a consolidated basis) will be margin stock.

(ii)    No Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

(iii)    No Borrower is an EEA Financial Institution.

(l)    REIT Status. General Partner is qualified as a REIT.

(m)    No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

(n)    Compliance With Law. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, each Company has instituted and maintains policies and
procedures designed to promote and achieve compliance with Anti-Corruption Laws.

 

55



--------------------------------------------------------------------------------

(o)    Ownership of Property. Each Company has good record and marketable title
in fee simple to, or valid trust beneficiary interests or leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(p)    Principal Offices. As of the Closing Date, the principal office, chief
executive office and principal place of business of Prologis is Pier 1, Bay 1,
San Francisco, California 94111.

(q)    Organizational Structure. Attached hereto as Exhibit F is a true, correct
and complete (up to the tiers shown) organizational and transaction structure
chart for the Qualified Borrowers as of the Closing Date.

(r)    Pension Law Compliance.

(i)    Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely on an advisory or opinion
letter issued with respect to an IRS approved master and prototype or volume
submitter plan, or an application for such a letter is currently being processed
by the IRS with respect thereto and, to the best knowledge of Prologis, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Prologis and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any such Pension Plan.

(ii)    There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. Neither Prologis nor any other Borrower has knowledge of any
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) or violation of the fiduciary responsibility rules (within
the meaning of Section 404 or 405 of ERISA) with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(iii)    No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

 

56



--------------------------------------------------------------------------------

(s)    Plan Assets. The assets of each Company are not “plan assets” as defined
in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

(t)    Anti-Social Forces. No Borrower organized in Japan is, at present, (a) a
gang (boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does any Loan Party have any:

(i)    relationships by which its management is considered to be controlled by
Gang Members, Etc.;

(ii)    relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

(iii)    relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv)    relationships by which it is considered to offer funds or provide
benefits to Gang Members, Etc.; or

(v)    officers or persons involved substantially in its management having
socially condemnable relationships with Gang Members, Etc.

(u)    Sanctions and Anti-Corruption Laws. Neither any Company nor General
Partner is located, organized or resident in any Sanctioned Country in violation
of applicable Sanctions; provided that if a Company or General Partner is
located, organized or resident in a jurisdiction that becomes a Sanctioned
Country after the date of this Agreement, such Company or General Partner shall
not be a “Company” for purposes of the foregoing, or with respect to General
Partner, shall not be included in the foregoing, so long as (i) such Company or
General Partner is taking reasonable steps either to obtain appropriate licenses
for transacting business in such jurisdiction or to no longer be located,
organized or resident in such jurisdiction and (ii) such Person’s being located,
organized or resident in such country or territory (x) will not result in any
violation of Sanctions by Administrative Agent or any Lender and (y) would not
be reasonably expected to have a Material Adverse Effect. Each Company and
General Partner is in compliance in all material respects with all applicable
Anti-Corruption Laws, except for any failure to comply that (A) is not systemic,
(B) does not involve senior management of such Company or General Partner and
(C) would not be reasonably expected to have a Material Adverse Effect. The
Borrowers will not use, or knowingly permit any other Person to use, any Letter
of Credit or the proceeds of any Loan in any manner that will violate any
Anti-Corruption Law or Sanctions applicable to such Borrower or such other
Person or any Lender Party.

 

57



--------------------------------------------------------------------------------

(v)    Act on Specified Commitment Line Contract. Prologis comes under article 2
of the Act on Specified Commitment Line Contract (tokutei yushiwaku keiyaku ni
kansuru horitsu) of Japan (Law No.4 of 1999).

Section 4.2    Representations and Warranties by the Initial Borrower. To induce
the Lenders to make the Loans, the Initial Borrower makes the following
representations and warranties as of the Closing Date.

(a)    Existence and Power. The Initial Borrower is an entity duly formed under
the laws of Japan. The Initial Borrower has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and, to the extent
applicable, is in good standing in every jurisdiction in which the failure to be
so qualified and/or in good standing is likely to have a Material Adverse
Effect.

(b)    Power and Authority.

(i)    The Initial Borrower has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Initial Borrower and the performance by
the Initial Borrower of the Loan Documents to which it is a party.

(ii)    The Initial Borrower has duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes, or will constitute, the legal, valid and binding
obligation of the Initial Borrower, enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.

(c)    No Violation. Neither the execution, delivery or performance by or on
behalf of the Initial Borrower of the Loan Documents to which it is a party, nor
compliance by the Initial Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Initial
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Initial Borrower (or of any
partnership of which the Initial Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Initial Borrower under any
Organization Document of any Person in which the Initial Borrower has an
interest, or cause a material default under the Initial Borrower’s Organization
Documents, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).

 

58



--------------------------------------------------------------------------------

(d)    Litigation. As of the Closing Date, except as previously disclosed by
Prologis in writing to the Lenders, there is no action, suit or proceeding
pending against or, to the knowledge of the Initial Borrower, threatened in
writing against or affecting, (i) the Initial Borrower, (ii) the Loan Documents
or any of the transactions contemplated by the Loan Documents or (iii) any of
their assets, before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision which
could, individually, or in the aggregate have a Material Adverse Effect or which
in any manner draws into question the validity of this Agreement or the other
Loan Documents. As of the Closing Date, no such action, suit or proceeding
exists.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

Prologis covenants and agrees that, so long as any Lender has any Commitment
hereunder or any Obligations remain unpaid:

Section 5.1    Information. Prologis will deliver, or cause to be delivered, to
Administrative Agent:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Prologis (commencing with the fiscal year ended December 31,
2020), a consolidated balance sheet of (i) Prologis and its Consolidated
Subsidiaries and (ii) if a General Partner Guaranty is in effect pursuant to
Section 5.19, General Partner and its Consolidated Subsidiaries, in each case as
at the end of such fiscal year, and the related consolidated statements of
income or operations, equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail, audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to Administrative Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws; provided that, with respect to any information contained in
materials furnished pursuant to Section 5.1(f), Prologis shall not be separately
required to furnish such information, but the foregoing shall not be in
derogation of the obligation of Prologis to furnish the information and
materials described above at the times specified therein;

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Prologis
(commencing with the fiscal quarter ended March 31, 2020), a consolidated
balance sheet of each of (i) Prologis and its Consolidated Subsidiaries and
(ii) if a General Partner Guaranty is in effect pursuant to Section 5.19,
General Partner and its Consolidated Subsidiaries, in each case as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended, and equity and cash flows for the portion of the fiscal year then ended,
setting forth in each case in comparative form a balance sheet as of the end of
the previous fiscal year and statements of income or operation and cash flows
for the corresponding

 

59



--------------------------------------------------------------------------------

portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Prologis and, if applicable, General Partner, as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, and if applicable, General Partner, subject only to normal
year-end audit adjustments and the absence of footnotes; provided that, with
respect to any information contained in materials furnished pursuant to
Section 5.1(f), Prologis shall not be separately required to furnish such
information, but the foregoing shall not be in derogation of the obligation of
Prologis to furnish the information and materials described above at the times
specified therein;

(c)    upon the request of Administrative Agent, annual, unaudited financial
information for each Borrower prepared by such Borrower in the ordinary course
of business;

(d)    concurrently with the delivery of each set of financial statements
referred to in clause (a) above, an opinion from a Registered Public Accounting
Firm of nationally recognized standing to the effect that such financial
statements were prepared in all material respects in accordance with GAAP and
present fairly, in all material respects, the consolidated financial condition
of Prologis and its Consolidated Subsidiaries, and, if applicable, General
Partner and its Consolidated Subsidiaries, as of the date thereof and the
consolidated results of operations of Prologis and its Consolidated
Subsidiaries, and, if applicable, General Partner and its Consolidated
Subsidiaries, for the fiscal year then ended;

(e)    concurrently with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a duly completed Compliance
Certificate signed by a Responsible Officer of Prologis;

(f)    promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC);

(g)    promptly, such additional information regarding the business, financial
or corporate affairs of any Company (and to the extent available to a Company,
any other Borrower), or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request;

(h)    promptly upon receipt by Prologis of notice thereof, and in any event
within five Business Days after, any change in the Moody’s Rating or the S&P
Rating, notice of such change;

(i)    notice of (i) the occurrence of any Default or Event of Default (which
notice shall describe with particularity any provision of this Agreement or any
other Loan Document that has been breached), (ii) any ERISA Event, (iii) any
matter that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including: (x) breach or non-performance of, or any default
under, a Contractual Obligation of any Company; (y) any dispute, litigation,
investigation, proceeding or suspension between any Company and any Governmental
Authority; (z) the commencement of, or any material development in, any
litigation or proceeding affecting any Company, including pursuant to any
applicable Environmental Laws,

 

60



--------------------------------------------------------------------------------

and (iv) any material change in the accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 5.1(a) and (b), including the footnotes to such
financial statements); provided that each such notice shall be accompanied by a
statement of a Responsible Officer of the applicable Loan Party setting forth
details of the occurrence referred to therein and stating what action such Loan
Party has taken and proposes to take with respect thereto; and

(j)    promptly following any request therefor, information and documentation
reasonably requested by Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.1(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which a Company posts such documents, or
provides a link thereto on its website on the internet at the website address
listed on Exhibit D; or (ii) on which such documents are posted on its behalf on
an internet or intranet website, if any, to which each Lender Party has access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that a Company shall notify Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and, if
requested, provide to Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Prologis with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Prologis hereby acknowledges that (a) Administrative Agent will make available
to each Lender and the Fronting Lender materials and/or information provided by
or on behalf of General Partner, if applicable, and Prologis hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain Lenders
may be “public-side” lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to General Partner, Prologis or their
respective securities) (each, a “Public Lender”). Prologis hereby agrees that:
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” General Partner and Prologis shall
be deemed to have authorized each Lender Party to treat such Borrower Materials
as not containing any material non-public information with respect to General
Partner, Prologis or their respective securities for purposes of United States
Federal and state securities laws (provided that to the extent such Borrower
Materials constitute information, they shall be treated as set forth in
Section 9.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.” Notwithstanding the foregoing,
Prologis shall not have any obligation to mark any Borrower Materials “PUBLIC.”

 

61



--------------------------------------------------------------------------------

Section 5.2    Payment of Obligations. Prologis shall, and shall cause each
other Company to, pay and discharge as the same shall become due and payable,
all its Liabilities (including tax Liabilities), except to the extent (a) the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained
therefor, or (b) the failure to pay and discharge such Liabilities could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.3    Maintenance of Property; Insurance.

(a)    Prologis shall, and shall cause each other Company to: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b)    Prologis shall, and shall cause each other Company to, maintain insurance
(giving effect to reasonable and prudent self-insurance) according to reasonable
and prudent business practices.

Section 5.4    Maintenance of Existence. Prologis shall, and shall cause each
other Company to: (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 5.9; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect. Prologis
shall cause General Partner to preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 5.9.

Section 5.5    Compliance with Laws. Prologis shall, and shall cause each other
Company to, comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, each Company shall maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and Sanctions.

Section 5.6    Books and Records. Prologis shall, and shall cause each other
Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare Prologis’ financial
statements in conformity in all material respects with GAAP consistently
applied.

 

62



--------------------------------------------------------------------------------

Section 5.7    Inspection of Property. Upon reasonable request, and subject to
Section 9.14, Prologis shall, and shall cause each other Company to, allow
Administrative Agent (or its Related Parties who may be accompanied by a Related
Party of one or more Lenders) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that Prologis or the applicable other Company is given the
opportunity to be present for such discussions) any of its affairs, conditions,
and finances with its directors, officers, employees, or representatives from
time to time upon reasonable notice, during normal business hours; provided that
unless an Event of Default has occurred and is continuing and except in the case
of Administrative Agent and its Related Parties, such inspections shall be at
the applicable Lender Party’s sole cost and expense.

Section 5.8    Financial Covenants.

(a)    Consolidated Leverage Ratio. Prologis shall not permit the Consolidated
Leverage Ratio, as of the last day of any fiscal quarter, to exceed 0.60 to 1.0;
provided that as of the last day of the four consecutive fiscal quarters
immediately following any acquisition of real property or a portfolio of assets
or businesses, such ratio may exceed 0.60 to 1.0 so long as it does not exceed
0.65 to 1.0.

(b)    Fixed Charge Coverage Ratio. Prologis shall not permit the Fixed Charge
Coverage Ratio, as of the last day of any fiscal quarter, to be less than 1.50
to 1.0.

(c)    Unencumbered Debt Service Coverage Ratio. Prologis shall not permit the
Unencumbered Debt Service Coverage Ratio, as of the last day of any fiscal
quarter, to be less than 1.50 to 1.0.

(d)    Secured Indebtedness. Prologis shall not permit the ratio (expressed as a
percentage) of (i) the aggregate amount of all Secured Debt of the Companies
outstanding as of the last day of any fiscal quarter, to (ii) Total Asset Value
as of such date to exceed 40%.

Section 5.9    Restriction on Fundamental Changes.

(a)    Prologis shall not, and shall not permit General Partner to, in each
case, without obtaining the prior written consent of the Majority Lenders,
dissolve, liquidate or merge or consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, Prologis or General Partner may merge or consolidate with or into
another Person so long as (i) Prologis or General Partner, as applicable, shall
be the continuing or surviving Person from such merger or consolidation; or
(ii) a majority of the board of directors or other equivalent governing body of
Prologis or General Partner, as applicable, and a majority of Prologis’ or
General Partner’s, as applicable, senior management, immediately prior to the
merger or consolidation continue as directors or senior management, as
applicable, of the continuing or surviving Person immediately after such merger
or consolidation.

(b)    No Borrower (other than Prologis) shall enter into any merger or
consolidation, without the prior written consent of the Majority Lenders, unless
the following criteria are met: (i) the surviving entity is predominantly in the
commercial real estate business in Japan or the same jurisdiction of operation
as such Borrower; (ii) the surviving entity continues to be 50% owned, directly
or indirectly, by Prologis and Prologis continues to control such surviving
entity, (iii) if such merger or consolidation involves a Qualified Borrower, the
surviving entity

 

63



--------------------------------------------------------------------------------

continues to qualify as a Qualified Borrower; (iv) the surviving entity assumes
all obligations of its predecessor hereunder; and (v) a Ratification is
delivered to Administrative Agent. No Borrower (other than Prologis) shall
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or substantially all of
its business or property, whether now owned or hereafter acquired. Nothing in
this Section shall be deemed to prohibit the sale or leasing of portions of the
Real Property Assets in the ordinary course of business.

Section 5.10    Changes in Business. Prologis shall not, and shall not permit
any other Company to, engage in any material line of business substantially
different from those lines of business conducted by the Companies on the Closing
Date or any business substantially related or incidental thereto.

Section 5.11    General Partner Status. General Partner shall, at all times,
maintain its status as a REIT.

Section 5.12    Restricted Payments. Prologis shall not, and shall not permit
any other Company to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, if an Event
of Default pursuant to Section 6.1(a) or 6.3(a) exists, except that:

(a)    any Consolidated Subsidiary may at any time make Restricted Payments to
any other Company and, solely to the extent distributions to other holders of
its Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b)    any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c)    any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d)    Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time use the proceeds thereof to pay cash dividends and make other cash
distributions to the holders of its Equity Interests, in each case, in an amount
not to exceed in the aggregate the greater of (i) 95% of the aggregate,
cumulative “Funds from Operations” (excluding non-cash impairment charges,
write-downs, or losses) of Prologis as reported in the financial statements
delivered to Administrative Agent and (ii) the amount of Restricted Payments
required to be paid in order for General Partner to eliminate its REIT taxable
income and/or to maintain its status as a REIT; and

(e)    any Consolidated Subsidiary that is a real estate investment trust may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate,

 

64



--------------------------------------------------------------------------------

cumulative “Funds from Operations” (excluding non-cash impairment charges,
write-downs, or losses) of such Consolidated Subsidiary and (ii) the amount of
Restricted Payments required to be paid in order for such Consolidated
Subsidiary to eliminate its REIT taxable income and/or to maintain its status as
a REIT;

(f)    any Company may at any time make non-cash Restricted Payments in
connection with employee, trustee and director stock option plans or similar
employee, trustee and director incentive arrangements.

Section 5.13    Transactions with Affiliates. Prologis shall not, and shall not
permit any other Company to, enter into any transaction of any kind with any
Affiliate of Prologis, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions (i) on fair and reasonable terms substantially as
favorable to such Company as would be obtainable by such Company at the time in
a comparable arm’s length transaction with a Person other than an Affiliate or
(ii) that comply with the requirements of the North America Security
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts, (c) payments to or from such Affiliates under leases of commercial space
on market terms, (d) payment of fees under asset or property management
agreements under terms and conditions available from qualified management
companies, (e) intercompany Liabilities and other Investments between any
Company and its Consolidated Subsidiaries or Unconsolidated Affiliates otherwise
permitted pursuant to this Agreement and between a Company and the General
Partner, (f) transactions between Companies and between any Company and General
Partner, and (g) transactions otherwise permitted hereunder.

Section 5.14    Negative Pledge Agreements; Burdensome Agreements.

(a)    Prologis shall not, and shall not permit any other Company to, grant a
Lien (other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b)    Prologis shall not, and shall not permit any other Company to, enter into
any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Administrative Agent, for the
benefit of the Lender Parties, a first-priority Lien on the Equity Interests of
any Company if the Unencumbered NOI of such Company is used in the calculation
of Unencumbered Debt Service Coverage Ratio; provided that the provisions of
Section 1013 of the Existing Indenture and any similar requirement for the grant
of an equal and ratable lien in connection with a pledge of any property or
asset to Administrative Agent, shall not constitute a negative pledge or any
other agreement that violates this Section 5.14(b).

(c)    Prologis shall not, and shall not permit any other Company to, enter into
any Contractual Obligation (other than this Agreement, any other Loan Document
or any other agreement or document evidencing or governing Indebtedness of a
Consolidated Subsidiary) that limits the ability of any Consolidated Subsidiary
to make Restricted Payments to any Company.

 

65



--------------------------------------------------------------------------------

Section 5.15    Qualified Borrower Status. Each Qualified Borrower will continue
to meet the qualifications of a Qualified Borrower.

Section 5.16    Use of Proceeds. Each Borrower shall use the proceeds of the
Loans for general corporate purposes not in contravention of any Law (including
the United States Foreign Corrupt Practices Act of 1977, the regulations of the
United States Department of the Treasury’s Office of Foreign Assets Control and
the UK Bribery Act 2010) or of any Loan Document.

Section 5.17    Claims Pari Passu. Each Loan Party shall ensure that at all
times the claims of the Lender Parties under the Loan Documents rank at least
pari passu with the claims of all its unsecured and unsubordinated creditors
other than those claims that are preferred by Debtor Relief Laws.

Section 5.18    Anti-Social Forces. No Borrower organized in Japan shall
(a) fall under any of the categories described in Section 4.1(t); or (b) engage
in, or cause any third party to engage in, any of the following: (i) making
violent demands; (ii) making unjustified demands exceeding legal responsibility;
(iii) using violence or threatening speech or behavior in connection with any
transaction; (iv) damaging the trust of any Lender by spreading rumor, using
fraud or force, or obstructing the business of any Lender; or (v) engaging in
any act similar to the foregoing.

Section 5.19    General Partner Guaranty. If General Partner incurs any
Indebtedness that is not in existence as of the Closing Date or Guarantees any
Indebtedness that is not Guaranteed by General Partner as of the Closing Date,
then substantially concurrently with such incurrence of Indebtedness or such
Guarantee, General Partner shall enter into a General Partner Guaranty to
Guarantee the Obligations of all Borrowers, and such General Partner Guaranty
shall remain in effect until such time as General Partner is no longer liable
for or Guarantees such Indebtedness.

ARTICLE VI

DEFAULTS

Section 6.1    Guarantor Event of Default. A “Guarantor Event of Default” shall
have occurred if one or more of the following events shall have occurred and be
continuing:

(a)    any Guarantor fails to pay (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document;

(b)    any Guarantor shall fail to observe or perform any covenant contained in
Section 5.7, Section 5.8, or Section 5.12 applicable to such Guarantor; or the
General Partner fails to perform or observe the agreement contained in
Section 5.19;

(c)    any Guarantor fails to perform or observe any other covenant or agreement
(not specified in any other clause of this Section 6.1) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the first to occur of (i) a

 

66



--------------------------------------------------------------------------------

Responsible Officer of Prologis obtaining knowledge of such failure or
(ii) Prologis’s receipt of notice from Administrative Agent of such failure;
provided that if such failure is of such a nature that can be cured but cannot
with reasonable effort be completely cured within 30 days, then such 30-day
period shall be extended for such additional period of time (not exceeding 90
additional days) as may be reasonably necessary to cure such failure so long as
Prologis commences such cure within such 30-day period and diligently prosecutes
same until completion;

(d)    any representation, warranty, certification or statement of fact made or
deemed made by any Guarantor in this Agreement, in any other Loan Document or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made (or deemed made) and, with respect
to any representation, warranty, certification or statement not known by
Prologis at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed or cured within 30 days after the first to occur of (a) a
Responsible Officer of Prologis obtaining knowledge thereof or (b) written
notice thereof from Administrative Agent to Prologis;

(e)    any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) of any
Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000;

(f)    any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $150,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded;

(g)    there occurs under any Swap Contract that constitutes Recourse Debt an
Early Termination Date (as defined in such Swap Contract) resulting from (i) any
event of default under such Swap Contract as to which a Guarantor is the
Defaulting Party (as defined in such Swap Contract) or (ii) any Termination
Event (as so defined) under such Swap Contract as to which a Guarantor is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Company as a result thereof is greater than $150,000,000 and such
amount is not paid when due;

(h)    Prologis or General Partner institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or

 

67



--------------------------------------------------------------------------------

any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to Prologis or General
Partner or to all or any material part of its property is instituted without the
consent of Prologis or General Partner and continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding;

(i)    (i) Prologis or General Partner becomes unable (shiharai funou) or admits
in writing its inability (shiharai teishi) or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of Prologis or General Partner and is not released, vacated or fully
bonded within 30 days after its issue or levy;

(j)    there is entered against any Guarantor (i) a final judgment or order for
the payment of money in an aggregate amount exceeding $150,000,000 (to the
extent not covered by insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (x) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (y) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;

(k)    (i) a Change of Control occurs or (ii) Prologis shall cease directly or
indirectly to own Equity Interests of any Borrower unless all Loans of such
Borrower have been paid in full;

(l)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in Liability
of any Company under Title IV of ERISA to such Pension Plan, such Multiemployer
Plan or the PBGC in an aggregate amount in excess of $5,000,000, or
(ii) Prologis or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $5,000,000;

(m)    the assets of any Guarantor at any time constitute “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1) as modified by Section 3(42) of ERISA;
or

(n)    any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect (unless such cessation would not affect the obligations of any
Guarantor or the rights and remedies of any Lender Party, in each case, in any
material respect); or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further Liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document.

 

68



--------------------------------------------------------------------------------

Section 6.2    Rights and Remedies. Upon the occurrence of any Guarantor Event
of Default described in Sections 6.1(h) or (i), the Commitments shall
immediately terminate and the unpaid principal amount of, and any accrued
interest on, the Loans and any accrued fees and other Obligations hereunder
shall automatically become immediately due and payable, with all additional
interest from time to time accrued thereon, without presentation, demand, or
protest or other requirements of any kind (including valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Loan Parties; and
upon the occurrence and during the continuance of any other Guarantor Event of
Default, Administrative Agent, following consultation with the Lenders, may (and
upon the demand of the Majority Lenders shall), by written notice to the Loan
Parties, in addition to the exercise of all of the rights and remedies permitted
Administrative Agent and the Lenders at law or equity or under any of the other
Loan Documents, declare that the Commitments are terminated and/or declare the
unpaid principal amount of and any accrued and unpaid interest on the Loans and
any accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon, without (except as otherwise provided in the Loan
Documents) presentation, demand, or protest or other requirements of any kind
(including valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Loan Parties.

Section 6.3    Borrower Event of Default. A “Borrower Event of Default” as to
any Borrower shall have occurred if one or more of the following events shall
have occurred and be continuing:

(a)    such Borrower fails to pay (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document;

(b)    such Borrower shall fail to observe or perform any covenant of
Section 5.9(b) and Section 5.15 applicable to such Borrower;

(c)    such Borrower fails to perform or observe any other covenant or agreement
(not specified in any other clause of this Section 6.3) of such Borrower
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the first to occur of (i) a Responsible
Officer of such Borrower obtaining knowledge of such failure or (ii) such
Borrower’s receipt of notice from Administrative Agent of such failure; provided
that if such failure is of such a nature that can be cured but cannot with
reasonable effort be completely cured within 30 days, then such 30-day period
shall be extended for such additional period of time (not exceeding 90
additional days) as may be reasonably necessary to cure such failure so long as
such Borrower commences such cure within such 30-day period and diligently
prosecutes same until completion;

(d)    any representation, warranty, certification or statement of fact made by
such Borrower in this Agreement, in any other Loan Document or in any document
delivered in connection herewith or therewith shall prove to have been incorrect
in any material respect when made (or deemed made) and, with respect to such
representations, warranties, certifications or statements not known by such
Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed or cured within 30 days after written notice thereof from
Administrative Agent to such Borrower;

 

69



--------------------------------------------------------------------------------

(e)    such Borrower shall commence a voluntary case or other proceeding for the
purpose of the winding-up, dissolution, liquidation, administration or
re-organization, or for the appointment of a liquidator, receiver,
administrator, administrative receiver, conservator, custodian, trustee or
similar officer, of it or of all or any material part of its revenues and assets
(unless such winding-up, dissolution, liquidation, administration,
re-organization or appointment is permitted under this Agreement or is otherwise
carried out in connection with a reconstruction or amalgamation when solvent, on
terms previously approved by Administrative Agent) under any domestic or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect
(including, under Japanese Law, any corporate action or proceeding relating to
the commencement of bankruptcy proceedings (hasan tetsuzuki), the commencement
of civil rehabilitation proceedings (minji saisei tetsuzuki), the commencement
of corporate reorganization proceedings (kaisha kosei tetsuzuki) or the
commencement of special liquidation (tokubetsu seisan); provided that none of
the foregoing shall be deemed an Event of Default if, within 45 Business Days of
the occurrence of any such event, (i) a Subsidiary satisfying the definition of
Qualified Borrower (and which would not cause a similar default under this
Section 6.3(e)) is substituted for such Borrower or (ii) all Obligations of such
Borrower have been paid in full and such Borrower has been removed as a Loan
Party;

(f)    an involuntary case or other proceeding shall be commenced against such
Borrower seeking the winding-up, dissolution, liquidation, administration or
re-organization, or the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer, of
it or of all or any material part of its revenues and assets under any domestic
or foreign bankruptcy, insolvency, receivership or similar Law now or hereafter
in effect (including the Japanese Laws set forth in Section 6.3(e) above), and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period ending on the earlier of (a) 30 days after commencement or, if
earlier, the date on which such proceeding is advertised and (b) a judgment to
commence proceedings (or preservative order) has been made in relation to the
matter in respect of which the action, proceeding or appointment was initiated;
provided that none of the foregoing shall be deemed an Event of Default if,
within 45 Business Days of the occurrence of any such event, (i) a Subsidiary
satisfying the definition of Qualified Borrower (and which would not cause a
similar default under this Section 6.3(f)) is substituted for such Borrower or
(ii) all Obligations of such Borrower have been paid in full and such Borrower
has been removed as a Loan Party;

(g)    at any time, for any reason, such Borrower seeks to repudiate its
obligations under any Loan Document; or

(h)    any assets of such Borrower shall constitute “plan assets” (within the
meaning of 29 C.F.R. § 25 10.3-101 as modified by Section 3(42) of ERISA);
provided that if, within 45 Business Days of the date any assets of such
Borrower constitute “plan assets” (within the meaning of 29 C.F.R. § 2510.3-101
as modified by Section 3(42) of ERISA), (i) a Subsidiary satisfying the
definition of Qualified Borrower is substituted for such Borrower (and which
would not cause a similar default under this Section 6.3(h)) or (ii) all
Obligations of such Borrower have been paid in full and such Borrower has been
removed as a Loan Party.

 

70



--------------------------------------------------------------------------------

Section 6.4    Rights and Remedies with Respect to Borrower Event of Default.
Upon the occurrence of any Borrower Event of Default described in Sections
6.3(e) or (f) with respect to any Borrower, (i) the unpaid principal amount of,
and any accrued interest on, the Loans made to such defaulting Borrower and any
accrued fees and other Obligations of such defaulting Borrower hereunder shall
automatically become immediately due and payable by such defaulting Borrower,
with all additional interest from time to time accrued thereon, without
presentation, demand, or protest or other requirements of any kind (including
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and notice of acceleration), all of which are hereby expressly
waived by such defaulting Borrower and (ii) Administrative Agent shall have the
right to immediately make a claim under the Guaranty for, and demand payment by
the Guarantor of, the amounts set forth in subclause (i) above (it being agreed
that the Guarantor’s obligations are primary and shall be enforceable against
each Guarantor and its respective successors and assigns without the necessity
for any suit or proceeding of any kind or nature whatsoever brought by
Administrative Agent or any of the Lenders against the defaulting Borrower); and
upon the occurrence and during the continuance of any other Borrower Event of
Default, Administrative Agent, following consultation with the Lenders, may (and
upon the demand of the Majority Lenders shall), by written notice to such
defaulting Borrower and each Guarantor, in addition to the exercise of all of
the rights and remedies permitted Administrative Agent and the Lenders at law or
equity or under any of the other Loan Documents to which such defaulting
Borrower is a party, (x) declare that the unpaid principal amount of and any
accrued and unpaid interest on the Loans made to such defaulting Borrower and
any accrued fees and other Obligations of such defaulting Borrower hereunder to
be, and the same shall thereupon be, immediately due and payable with all
additional interest from time to time accrued thereon, without (except as
otherwise provided in the Loan Documents to which such defaulting Borrower is a
party) presentation, demand, or protest or other requirements of any kind
(including valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by such defaulting Borrower, and (y) immediately make a claim
under the Guaranty for, and demand payment by, the Guarantor of the amounts set
forth in subclause (x) above (it being agreed that the Guarantor’s obligations
are primary and shall be enforceable against the Guarantor and its respective
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by Administrative Agent or any of the Lenders
against the defaulting Borrower).

Section 6.5    Enforcement of Rights and Remedies. Notwithstanding anything to
the contrary contained in this Agreement or in any other Loan Document,
Administrative Agent and the Lenders each agree that any exercise or enforcement
of the rights and remedies granted to Administrative Agent or the Lenders under
this Agreement or at law or in equity with respect to this Agreement or any
other Loan Documents shall be commenced and maintained by Administrative Agent
on behalf of Administrative Agent and/or the Lenders. Administrative Agent shall
act at the direction of the Majority Lenders in connection with the exercise of
any remedies at law, in equity or under any of the Loan Documents or, if the
Majority Lenders are unable to reach agreement, then, from and after an Event of
Default, Administrative Agent may pursue such rights and remedies as it may
determine.

 

71



--------------------------------------------------------------------------------

Section 6.6    Notice of Default. Administrative Agent shall give notice to the
Loan Parties of a Default or Event of Default promptly upon being requested to
do so by the Majority Lenders and shall thereupon notify all the Lenders
thereof. Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Lender, a Borrower or a Guarantor referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should Administrative Agent send any Borrower or Guarantor
a notice of Default or Event of Default, Administrative Agent shall promptly
give notice thereof to each Lender.

Section 6.7    Actions in Respect of Letters of Credit. (a) If, at any time and
from time to time, any Letter of Credit shall have been issued hereunder
(regardless of on whose behalf it shall have been issued) and a Guarantor Event
of Default shall have occurred and be continuing, then, upon the occurrence and
during the continuation thereof, Administrative Agent, after consultation with
the Lenders, may, and upon the demand of the Majority Lenders shall, whether in
addition to the taking by Administrative Agent of any of the actions described
in this Article or otherwise, make a demand upon each Borrower for whom a Letter
of Credit was issued, and forthwith upon such demand (but in any event within
ten days after such demand), each such Borrower shall deliver to Administrative
Agent, to hold as collateral for all Obligations arising from such Letter of
Credit on behalf of the Lenders, in same day funds at Administrative Agent’s
office designated in such demand, for deposit in a special cash collateral
account (the “Letter of Credit Collateral Account”) to be maintained in the name
of Administrative Agent (on behalf of the Lenders) and under its sole dominion
and control at such place as shall be designated by Administrative Agent, an
amount equal to the amount of the Letter of Credit Usage under the Letters of
Credit issued for the account of such Borrower. If, at any time and from time to
time, any Letter of Credit shall have been issued hereunder for the account of
any Borrower and a Borrower Event of Default shall have occurred and be
continuing with respect to such Borrower, then, upon the occurrence and during
the continuation thereof, Administrative Agent, after consultation with the
Lenders, may, and upon the demand of the Majority Lenders shall, whether in
addition to the taking by Administrative Agent of any of the actions described
in this Article or otherwise, make a demand upon such defaulting Borrower for
whom a Letter of Credit was issued, and forthwith upon such demand (but in any
event within ten days after such demand), such defaulting Borrower shall deliver
to Administrative Agent, to hold as collateral for all Obligations arising from
such Letter of Credit on behalf of the Lenders, in same day funds at
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, an amount equal to the amount of the Letter
of Credit Usage under such Letters of Credit issued for the account of such
defaulting Borrower. In addition, if any Letter of Credit shall have been issued
hereunder (regardless of on whose behalf it shall have been issued) and a Lender
is at such time a Defaulting Lender, Borrower shall, within one Business Day of
delivery of written notice thereof by Administrative Agent, deliver to
Administrative Agent, to hold as collateral for all Obligations arising from
such Letter of Credit on behalf of the Lenders, in same day funds at
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, an amount equal to such Defaulting Lender’s
Pro Rata Share (after giving effect to Section 9.15(d) and any cash collateral
provided by the Defaulting Lender or retained pursuant to Section 9.15(b)) of
the amount of the Letter of Credit Usage under such Letters of Credit issued for
the account of such Borrower. If a Borrower is required to provide an amount of
cash collateral pursuant to this Section 6.7 as a result of a Lender being a

 

72



--------------------------------------------------------------------------------

Defaulting Lender, such cash collateral shall be released and promptly returned
to such Borrower from time to time to the extent the amount deposited shall
exceed the Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage or
if such Lender ceases to be a Defaulting Lender. Interest shall accrue on the
Letter of Credit Collateral Account at a rate equal to the Prime Rate.

(b)    Each Borrower hereby pledges, assigns and grants to Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Lenders,
a lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i)    the Letter of Credit Collateral Account, all cash of such Borrower
deposited therein and all certificates and instruments, if any, from time to
time representing or evidencing the Letter of Credit Collateral Account;

(ii)    all notes, certificates of deposit and other instruments from time to
time hereafter delivered to or otherwise possessed by Administrative Agent for
or on behalf of such Borrower in substitution for or in respect of any or all of
the then existing Letter of Credit Collateral of such Borrower;

(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the then existing Letter of Credit Collateral of such
Borrower; provided that, if no Event of Default has occurred and is continuing,
any interest, dividends or other earnings received with respect to the Letter of
Credit Collateral shall be distributed to Borrower on a monthly basis; and

(iv)    to the extent not covered by the above clauses, all proceeds of any or
all of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of such Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c)    Each Borrower hereby authorizes Administrative Agent for the ratable
benefit of the Lenders to apply, from time to time after funds of such Borrower
are deposited in the Letter of Credit Collateral Account, funds of such Borrower
then held in the Letter of Credit Collateral Account to the payment of any
amounts, in such order as Administrative Agent may elect, as shall have become
due and payable by such Borrower to the Lenders in respect of the Letters of
Credit issued for the account of such Borrower.

(d)    Neither a Borrower nor any Person claiming or acting on behalf of or
through such Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Sections 6.7(a)
and (h) hereof.

(e)    Each Borrower agrees that it will not (i) sell or otherwise dispose of
any interest in the Letter of Credit Collateral of such Borrower or (ii) create
or permit to exist any Lien, security interest or other charge or encumbrance
upon or with respect to any of the Letter of Credit Collateral of such Borrower,
except for the security interest created by this Section 6.7.

 

73



--------------------------------------------------------------------------------

(f)    If any Event of Default shall have occurred and be continuing:

(i)    With respect to any Guarantor Event of Default, Administrative Agent may,
in its sole discretion, without notice to the Loan Parties except as required by
law and at any time from time to time, charge, set off or otherwise apply all or
any part of the Letter of Credit Collateral of any Borrower first, (x) to
amounts previously drawn on any Letter of Credit issued for the account of such
Borrower that have not been reimbursed by the applicable Borrower and (y) to any
Letter of Credit Usage of such Borrower described in clause (ii) of the
definition thereof that are then due and payable and second, to any other unpaid
Obligations then due and payable, in such order as Administrative Agent shall
elect. With respect to any Borrower Event of Default relating to any Borrower,
Administrative Agent may, in its sole discretion, without notice to the Loan
Parties except as required by law and at any time from time to time, charge, set
off or otherwise apply all or any part of the Letter of Credit Collateral of
such Borrower first, (x) to amounts previously drawn on any Letter of Credit
issued for the account of such Borrower that have not been reimbursed by such
Borrower and (y) to any Letter of Credit Usage of such Borrower described in
clause (ii) of the definition thereof that are then due and payable from such
Borrower and second, to any other unpaid Obligations of such Borrower then due
and payable, in such order as Administrative Agent shall elect. The rights of
Administrative Agent under this Section 6.7 are in addition to any rights and
remedies that any Lender may have.

(ii)    Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(g)    Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Letter of Credit Collateral if the Letter of
Credit Collateral is accorded treatment substantially equal to that which
Administrative Agent accords its own property, it being understood that,
assuming such treatment, Administrative Agent shall not have any responsibility
or liability with respect thereto.

(h)    At such time as all Events of Default have been cured or waived in
writing, all amounts of any Borrower remaining in the Letter of Credit
Collateral Account shall be promptly returned to such Borrower and, in the case
of Letters of Credit maturing after the Maturity Date, upon the return of any
such Letter of Credit, any amount attributable to such Letter of Credit shall be
promptly returned to the applicable Borrower. Absent such cure or written
waiver, any surplus of the funds of any Borrower held in the Letter of Credit
Collateral Account and remaining after payment in full of all of the Obligations
of such Borrower hereunder and under any other Loan Document after the Maturity
Date shall be paid to such Borrower or to whomsoever may be lawfully entitled to
receive such surplus.

Section 6.8    Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary but subject to the provisions of Section 9.15
hereof, from and after an Event of Default, to the extent proceeds are received
by Administrative Agent, such proceeds will be distributed to the Lenders pro
rata in accordance with the unpaid principal amount of the Loans (giving effect
to any participations granted therein pursuant to Section 9.4).

 

74



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATIVE AGENT

Section 7.1    Appointment and Authorization. Each Lender irrevocably appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto. Except as set forth
in Sections 7.8, 7.9 and 7.10 hereof, the provisions of this Article VII are
solely for the benefit of Administrative Agent and the Lenders, and no Loan
Party shall have any rights to rely on or enforce any of the provisions hereof.
In performing its functions and duties under this Agreement, Administrative
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Loan Parties.

Section 7.2    Agency and Affiliates. Sumitomo Mitsui Banking Corporation has
the same rights and powers under this Agreement as any other Lender and may
exercise or refrain from exercising the same as though it were not
Administrative Agent and Sumitomo Mitsui Banking Corporation and each of its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Loan Parties or any Subsidiary or Affiliate of the
Loan Parties as if it were not Administrative Agent hereunder, and the term
“Lender” and “Lenders” shall include Sumitomo Mitsui Banking Corporation in its
individual capacity.

Section 7.3    Action by Administrative Agent. The obligations of Administrative
Agent hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, Administrative Agent shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of Administrative Agent shall be
administrative in nature. Subject to the provisions of Sections 7.1, 7.5 and
7.6, Administrative Agent shall administer the Loans in the same manner as it
administers its own loans.

Section 7.4    Consultation with Experts. As between Administrative Agent on the
one hand and the Lenders on the other hand, Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.5    Liability of Administrative Agent. As between Administrative
Agent on the one hand and the Lenders on the other hand, neither Administrative
Agent nor any of its Affiliates nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it in connection
herewith (i) with the consent or at the request of the Majority Lenders or
(ii) in the absence of its own gross negligence or willful misconduct. As
between Administrative Agent on the one hand and the Lenders on the other hand,
neither Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
this Agreement or any borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Loan Parties; (iii) the

 

75



--------------------------------------------------------------------------------

satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to Administrative Agent, or (iv) the validity,
effectiveness or genuineness of this Agreement, the other Loan Documents or any
other instrument or writing furnished in connection herewith. As between
Administrative Agent on the one hand and the Lenders on the other hand,
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.

Section 7.6    Indemnification. Each Lender shall, ratably in accordance with
its Commitment, indemnify Administrative Agent and its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Loan Parties) against any cost, expense (including reasonable
and documented counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent under this Agreement, the other Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that Administrative Agent shall, subsequent to its receipt of
indemnification payment(s) from Lenders in accordance with this Section 7.6,
recoup any amount from any Loan Party, or any other party liable therefor in
connection with such indemnification, Administrative Agent shall reimburse the
Lenders which previously made the payment(s) pro rata, based upon the actual
amounts which were theretofore paid by each Lender. Administrative Agent shall
reimburse such Lenders so entitled to reimbursement within two Business Days of
its receipt of such funds from such Loan Party or such other party liable
therefor.

Section 7.7    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

Section 7.8    Successor Agent. Administrative Agent may resign at any time by
giving notice thereof to the Lenders and the Loan Parties, and Administrative
Agent shall resign in the event its Commitment (without participants) is reduced
to less than the Commitment of any other Lender. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent which successor Administrative Agent shall be subject to Fronting Lender’s
approval and, provided no Guarantor Event of Default has occurred and is then
continuing, be subject to Prologis’ approval, which approval (in both cases)
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed by the Majority Lenders and approved by
Prologis and the Fronting Lender, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be Administrative
Agent who shall act until the Majority Lenders shall appoint an Administrative
Agent. Any appointment of a successor Administrative Agent by the Majority
Lenders or the retiring Administrative Agent pursuant to the preceding sentence
shall be subject to the approval of the Fronting Lender

 

76



--------------------------------------------------------------------------------

approval and, provided no Guarantor Event of Default has occurred and is then
continuing, Prologis’ approval, which approval (in either case) shall not be
unreasonably withheld or delayed. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent. For gross
negligence or willful misconduct, as determined by all the Lenders (excluding
for such determination Administrative Agent in its capacity as a Lender, as
applicable), or if Administrative Agent becomes a Defaulting Lender (as
determined by the Majority Lenders other than Administrative Agent in its
capacity as a Lender, and Prologis), Administrative Agent may be removed at any
time by giving at least 30 Business Days’ prior written notice to Administrative
Agent and Prologis. Such resignation or removal shall take effect upon the
acceptance of appointment by a successor Administrative Agent in accordance with
the provisions of this Section 7.8.

Section 7.9    Consents and Approvals. All communications from Administrative
Agent to the Lenders requesting the Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Administrative Agent by a Borrower or any Guarantor in respect of the matter or
issue to be resolved, (iv) shall include Administrative Agent’s recommended
course of action or determination in respect thereof, and (v) shall include the
following clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN
THE LENDER REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH
HEREIN”. Each Lender shall reply promptly, but in any event within ten Business
Days after receipt of the request therefor from Administrative Agent (the
“Lender Reply Period”). Unless a Lender shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent (together with a written explanation of the reasons behind
such objection) within the Lender Reply Period, such Lender shall be deemed to
have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Majority Lenders or all the
Lenders, Administrative Agent shall submit its recommendation or determination
for approval of or consent to such recommendation or determination to all
Lenders and upon receiving the required approval or consent (or deemed approval
or consent, as the case may be) shall follow the course of action or
determination of the Majority Lenders or all the Lenders (and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action), as the case may be.

Section 7.10    Cooperation with Asset Liquidation Plan Amendments. Each
Qualified Borrower that is a TMK (“TMK Qualified Borrower”) may be required from
time to time to amend its Asset Liquidation Plan as a result of (i) certain of
its actions taken in accordance with, or not prohibited by, this Agreement,
(ii) its status as a Qualified Borrower under this

 

77



--------------------------------------------------------------------------------

Agreement, or (iii) certain actions to be taken by such TMK Qualified Borrower
in connection with any indebtedness to be obtained by such TMK Qualified
Borrower, provided such indebtedness does not violate this Agreement (“TMK
Permitted Indebtedness”). Administrative Agent and each of the Lenders
acknowledges the foregoing and hereby consents to any amendment to each TMK
Qualified Borrower’s Asset Liquidation Plan that is required as a result of
(i) such TMK’s respective actions taken in accordance with, or not prohibited
by, this Agreement, (ii) its status as a Qualified Borrower under this
Agreement, or (iii) such TMK Qualified Borrower’s actions to be taken in
accordance with a TMK Permitted Indebtedness, except to the extent any such
amendment materially adversely affects the rights and/or remedies of any such
Lender hereunder. Administrative Agent and each of the Lenders shall reasonably
cooperate with any TMK Qualified Borrower, at such TMK Qualified Borrower’s sole
cost and expense, in amending its Asset Liquidation Plan and timely provide any
TMK Qualified Borrower with such executed consents, acknowledgments of notice or
other documents as such TMK Qualified Borrower may reasonably request or as may
be required by the applicable Japanese governmental authorities to so amend its
Asset Liquidation Plan. In furtherance of the foregoing, each Lender shall
execute and deliver to Administrative Agent 20 originals of the “Prior Consent
Concerning Amendment to Asset Liquidation Plan” in the form of Exhibit C (the
“Consents”) within five Business Days after a TMK Qualified Borrower has been
added as a Qualified Borrower pursuant to Section 2.17, and the Lenders hereby
authorize Administrative Agent to complete one or more of such Consents and
deliver the same in the event any TMK Qualified Borrower seeks to amend its
Asset Liquidation Plan in accordance with this Section 7.10, provided that any
action described in such Consent must not violate this Agreement. Within ten
days of the request of Administrative Agent during the Term, each Lender shall
promptly execute and deliver such additional Consents as may be so requested and
necessary for the purposes set forth in this Section 7.10. Notwithstanding the
foregoing, if such amendment is immaterial as set forth in Article 151,
Section 3, Item 1 of the TMK Law or if such amendment falls under Article 79,
Section 2, Item 2 of the Regulation for Enforcement of the Law Regarding
Liquidation of Assets (Shisan no Ryudoka ni Kansuru Horitsu Sekou Kisoku) of
Japan (Order of the Prime Minister’s Office No. 128 of 2000), no consent of
Administrative Agent nor of any Lender shall be required.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1    Basis for Determining Interest Rate Inadequate or Unfair.

8.1.1    If on or prior to the first day of any Interest Period for any Yen
LIBOR Borrowing, Administrative Agent determines in good faith that deposits in
Yen (in the applicable amounts) are not being offered in the relevant market for
such Interest Period, Administrative Agent shall forthwith give notice thereof
to Prologis and the Lenders, whereupon until Administrative Agent notifies
Prologis and the Lenders that the circumstances giving rise to such suspension
no longer exist, the obligations of the Lenders to make Yen LIBOR Loans shall be
suspended. In such event, unless the applicable Borrower notifies Administrative
Agent on or before the second Business Day before, but excluding, the date of
any Yen LIBOR Borrowing

 

78



--------------------------------------------------------------------------------

for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing (unless any Lender has previously advised Administrative Agent and the
Borrowers that it is unable to make a Base Rate Loan and such notice has not
been withdrawn, in which event Administrative Agent shall determine in good
faith the appropriate rate of interest after consultation with the applicable
Borrower and such Lender).

If, at any time, the obligations of the Lenders to make Yen LIBOR Loans shall be
suspended pursuant to the terms of this Section 8.1.1, with respect to any
Lender that has previously notified Administrative Agent and the Borrowers that
it is unable to make a Base Rate Loan which notice has not been withdrawn,
Prologis shall have the right, upon five Business Days’ notice to Administrative
Agent, to either (x) cause a bank, reasonably acceptable to Administrative
Agent, to offer to purchase the Commitments of such Lender for an amount equal
to such Lender’s outstanding Loans and to become a Lender hereunder, or to
obtain the agreement of one or more existing Lenders to offer to purchase the
Commitments of such Lender for such amount, which offer such Lender is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Lender, together with interest and all other amounts due thereon, upon which
event, such Lender’s Commitment shall be deemed to be canceled pursuant to
Section 2.9(d).

8.1.2    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or Prologis or the Majority Lenders
notify the Administrative Agent (with, in the case of the Majority Lenders, a
copy to Prologis) that Prologis or Majority Lenders (as applicable) have
determined that:

(a)    adequate and reasonable means do not exist for ascertaining Yen LIBOR for
any requested Interest Period applicable to a Loan, including, without
limitation, because the Yen LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

(b)     the administrator of the Yen LIBOR Screen Rate or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which Yen LIBOR or the Yen LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans in a Borrowing (such specific date, the “Scheduled
Unavailability Date”), or

(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace Yen
LIBOR,

then, reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and Prologis may amend this Agreement to replace Yen LIBOR with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
denominated in the applicable currency for such alternative benchmarks (any such
proposed rate,

 

79



--------------------------------------------------------------------------------

a “Successor Rate”), together with any proposed Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after Administrative Agent shall
have posted such proposed amendment to all Lenders and Prologis unless, prior to
such time, Lenders comprising the Majority Lenders have delivered to
Administrative Agent written notice that such Majority Lenders do not accept
such amendment. Such Successor Rate shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for Administrative Agent, such Successor Rate shall be
applied in a manner as otherwise reasonably determined by Administrative Agent
in consultation with Prologis.

If no Successor Rate has been determined and the circumstances under clause
(a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Administrative Agent will promptly so notify Prologis and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Yen LIBOR
Loans shall be suspended, (to the extent of the affected Yen LIBOR Loans or
Interest Periods). Upon receipt of such notice, the applicable Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Yen LIBOR Loans in or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than zero for
purposes of this Agreement.

As used above:

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of
Administrative Agent, to reflect the adoption of such Successor Rate and to
permit the administration thereof by Administrative Agent in a manner
substantially consistent with market practice (or, if Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with Prologis).

Section 8.2    Illegality. If, on or after the date of this Agreement, the
adoption of any applicable Law, rule or regulation, or any change in any
applicable Law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) with any request or directive (whether or
not having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Lender (or its
Lending Office) (x) to make, maintain or fund its Yen LIBOR Loans, or (y) to
participate in any Letter of Credit issued by the Fronting Lender, or, with
respect to the Fronting Lender, to issue a Letter of Credit, Administrative
Agent shall forthwith give notice thereof to the other Lenders and the Loan
Parties, whereupon until such Lender notifies the Loan Parties and
Administrative Agent that the

 

80



--------------------------------------------------------------------------------

circumstances giving rise to such suspension no longer exist, the obligation of
such Lender in the case of the event described in clause (x) above to make Yen
LIBOR Loans, or in the case of the event described in clause (y) above, to
participate in any Letter of Credit issued by the Fronting Lender or, with
respect to the Fronting Lender, to issue any Letter of Credit, shall be
suspended. With respect to Yen LIBOR Loans, before giving any notice to
Administrative Agent pursuant to this Section, such Lender shall designate a
different Lending Office if such designation will avoid the need for giving such
notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Yen LIBOR Loans to
maturity and shall so specify in such notice, the applicable Borrower shall be
deemed to have delivered a Notice of Interest Rate Election and such Yen LIBOR
Loan shall be converted as of such date to a Base Rate Loan (without payment of
any amounts that such Borrower would otherwise be obligated to pay pursuant to
Section 2.11 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Lender (on which interest
and principal shall be payable contemporaneously with the related Yen LIBOR
Loans of the other Lenders), and such Lender shall make such a Base Rate Loan
(unless such Lender has previously advised Administrative Agent and Borrower
that it is unable to make a Base Rate Loan, in which event Administrative Agent
shall determine in good faith the appropriate rate of interest for such Loans
after consultation with the Borrower and such Lender).

If at any time, it shall be unlawful for any Lender to make, maintain or fund
its Yen LIBOR Loans, Prologis shall have the right, upon five Business Days’
notice to Administrative Agent, to either (x) cause a bank, reasonably
acceptable to Administrative Agent, to offer to purchase the Commitments of such
Lender for an amount equal to such Lender’s outstanding Loans, together with
accrued and unpaid interest thereon, and to become a Lender hereunder, or obtain
the agreement of one or more existing Lenders to offer to purchase the
Commitments of such Lender for such amount, which offer such Lender is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Lender, together with interest due thereon and any fees due hereunder, upon
which event, such Lender’s Commitments shall be deemed to be canceled pursuant
to Section 2.9(d).

Section 8.3    Increased Cost and Reduced Return.

(a)    If any Change in Law shall impose, modify or deem applicable any reserve
(including any such requirement imposed by the Japanese Central Bank), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Lender (or its Lending
Office) or shall impose on any Lender (or its Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Effective Date affecting
such Lender’s Yen LIBOR Loans, its Note, or its obligation to make Yen LIBOR
Loans, and the result of any of the foregoing is to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Yen LIBOR Loan, or
to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement or under its Note with respect to such Yen
LIBOR Loans, by an amount deemed by such Lender to be material, then, subject to
the provisions of Section 8.4 (which shall be controlling with respect to
matters covered thereby), within 15 days after demand by such Lender (with a
copy to Administrative Agent), each Borrower shall pay to such Lender such
additional amount or amounts attributable

 

81



--------------------------------------------------------------------------------

to the Yen LIBOR Loans made to such Borrower (based upon a reasonable allocation
thereof by such Lender to the Yen LIBOR Loans made by such Lender hereunder) as
will compensate such Lender for such increased cost or reduction to the extent
such Lender generally imposes such additional amounts on other borrowers of such
Lender in similar circumstances.

(b)    If any Lender shall have reasonably determined that any Change in Law has
or would have the effect of reducing the rate of return on capital of such
Lender (or its Lender Parent) as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender (or its Lender Parent) could
have achieved but for such Change in Law by an amount reasonably deemed by such
Lender to be material, then from time to time, within 15 days after demand by
such Lender (with a copy to Administrative Agent), each Borrower shall pay to
such Lender such additional amount or amounts attributable to the Yen LIBOR
Loans made to such Borrower as will compensate such Lender (or its Lender
Parent) for such reduction to the extent such Lender generally imposes such
additional amounts on other borrowers of such Lender in similar circumstances.

(c)    Each Lender will promptly notify Prologis and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Lending Office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the reasonable judgment
of such Lender, be otherwise disadvantageous to such Lender. If such Lender
shall fail to notify Prologis of any such event within 90 days following the end
of the month during which such event occurred, then the applicable Borrower’s
and Guarantor’s liability for any amounts described in this Section incurred by
such Lender as a result of such event shall be limited to those attributable to
the period occurring subsequent to the 90th day prior to, but excluding, the
date upon which such Lender actually notified Prologis of the occurrence of such
event. A certificate of any Lender claiming compensation under this Section and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.

(d)    If at any time, any Lender shall be owed amounts pursuant to this
Section 8.3, Prologis shall have the right, upon five Business Days’ notice to
Administrative Agent to either (x) cause a bank, reasonably acceptable to
Administrative Agent, to offer to purchase the Commitments of such Lender for an
amount equal to such Lender’s outstanding Loans and to become a Lender
hereunder, or to obtain the agreement of one or more existing Lenders to offer
to purchase the Commitments of such Lender for such amount, which offer such
Lender is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Lender, together with interest and all other amounts due
thereon, upon which event, such Lender’s Commitment shall be deemed to be
canceled pursuant to Section 2.9(d).

Section 8.4    Taxes.

(a)    Any payments by any Loan Party to or for the account of any Lender or
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction or withholding for Taxes, excluding,
(w) in the case of each Lender and Administrative Agent, taxes imposed on or
measured by its overall income (however

 

82



--------------------------------------------------------------------------------

denominated), and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such Lender or
Administrative Agent (as the case may be) is organized, in which its principal
office, or, in the case of a Lender, its Lending Office, is located, in which it
is otherwise conducting business and subject to such taxes or, or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Lender or Administrative Agent and such other
jurisdiction or by the United States, (x) withholding Taxes imposed on payments
to or for the account of any Lender or Administrative Agent that does not
maintain a permanent establishment in Japan for purposes of Japanese income tax
law, (y) Taxes attributable to any Lender or Administrative Agent’s failure to
comply with Sections 8.4(f), (g), (h) or (i), and (z) any Taxes imposed under
FATCA (all such excluded Taxes, “Excluded Taxes” and all such non-excluded Taxes
imposed on any payment hereunder or under any other Loan Document being
hereinafter referred to as “Non-Excluded Taxes”). If a Loan Party shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note or Letter of Credit, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 8.4) such Lender, the Fronting Lender or Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Loan Party shall make such deductions,
(iii) the Loan Party shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law and (iv) the Loan
Party shall furnish to Administrative Agent, at its address referred to in
Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.

(b)    In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note made by
such Borrower or any Letter of Credit issued for the account of such Borrower or
from the execution or delivery of, or otherwise with respect to, this Agreement,
any Note made by such Borrower or any Letter of Credit issued for the account of
such Borrower (hereinafter referred to as “Other Taxes”).

(c)    In the event that Non-Excluded Taxes not imposed on the Closing Date are
imposed, or Non-Excluded Taxes imposed on the Closing Date increase, the
applicable Lender shall notify Administrative Agent and the Loan Parties of such
event in writing within a reasonable period following receipt of knowledge
thereof. If such Lender shall fail to notify the Loan Parties of any such event
within 90 days following the end of the month during which such event occurred,
then such Loan Party’s liability for such additional Non-Excluded Taxes incurred
by such Lender as a result of such event (including payment of a make-whole
amount under Section 8.4(a)(i)) shall be limited to such Non-Excluded Taxes
attributable to the period occurring subsequent to the 90th day prior to, but
excluding, the date upon which such Lender actually notified the Loan Parties of
the occurrence of such event.

(d)    Each Borrower agrees to indemnify each Lender, the Fronting Lender and
Administrative Agent for the full amount of Non-Excluded Taxes or Other Taxes
for which such Borrower is liable under this Section 8.4 (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Lender, the Fronting Lender
or Administrative Agent (as the case may be) and, so long as such Lender, the
Fronting Lender or Administrative Agent has promptly paid any such Non-Excluded

 

83



--------------------------------------------------------------------------------

Taxes or Other Taxes, any liability for penalties and interest arising therefrom
or with respect thereto. This indemnification shall be made within 15 days from
the date such Lender, the Fronting Lender or Administrative Agent (as the case
may be) makes written demand therefor stating the amount of such Non-Excluded
Taxes or Other Taxes and setting forth in reasonable detail the basis for such
Taxes.

(e)    Each Tranche A Lender confirms to Administrative Agent and to each Loan
Party (on the date hereof or, in the case of a Tranche A Lender that becomes a
party hereto pursuant to a transfer or assignment, on the date on which the
relevant transfer or assignment becomes effective) that it is a Qualified
Institutional Investor. Each Tranche B Lender confirms to Administrative Agent
and to each Loan Party (on the date hereof or, in the case of a Tranche B Lender
that becomes a party hereto pursuant to a transfer or assignment, on the date on
which the relevant transfer or assignment becomes effective) that it is a
Non-QII Lender. Each Lender shall promptly notify Administrative Agent and each
Loan Party if there is any change in its status as a Qualified Institutional
Investor or a Non-QII Lender, as applicable.

(f)    Each Lender will promptly on request by any Borrower incorporated under
the laws of Japan or borrowing through its registered branch in Japan take all
reasonable steps (if any) required to be taken to establish entitlement to
exemption or reduced rate of withholding for such Borrower from withholding
under any applicable Japanese laws and any applicable double tax treaty,
including satisfying any reasonable information, reporting or other requirement
and completion and filing of relevant forms, claims, declarations and similar
documents and shall provide such Borrower with copies of all forms, claims,
declarations and similar documents filed for such purpose.

(g)    Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto, except as specified in writing to
Administrative Agent and Prologis prior to the date of the applicable Exemption
Representation, it is entitled to receive payments from each Borrower without
any reduction or withholding in respect of any Non-Excluded Taxes or Other Taxes
and without any amount being required to be paid by any applicable Borrower
pursuant to Section 8.4(a).

Notwithstanding any other provision of this Agreement, no Borrower shall be
obligated to pay any amount under this Section 8.4 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) such Lender had complied with its obligations under Section 8.4.

(h)    Each Lender that is established under the laws of a jurisdiction other
than Japan and that is acting hereunder through a Lending Office in Japan agrees
that it shall, if necessary, from time to time obtain from the relevant tax
authorities a certificate certifying that such payment constitutes domestic
source income (as provided for in Article 180 of the Income Tax Law (Law No. 33,
1965)) and deliver such certificate to each Borrower as required by Article 180,
unless prevented from so doing as a result of the introduction of, or any change
in, or any change in the interpretation or the application of, any Law or
regulation or as a result of

 

84



--------------------------------------------------------------------------------

compliance with any Law or regulation made after the date of this Agreement.
Upon reasonable demand by any Loan Party to Administrative Agent or any Lender,
Administrative Agent or Lender, as the case may be, shall deliver to the Loan
Party, or to such government or taxing authority as the Loan Party may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Loan Party to make a payment to or
for the account of such Lender or Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Loan Party making such
demand and to be executed and to be delivered with any reasonably required
certification. In addition, any Lender, if reasonably requested by the Borrower
or Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or Administrative Agent
as will enable the Borrower or Administrative Agent to determine whether or not
such Lender is subject to withholding or information reporting requirements and
to allow the Borrower and Administrative Agent to comply with any information
reporting requirements to which they are subject.

(i)    If a payment by Borrower to a Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA, such Lender shall deliver to the
Borrower and Administrative Agent, at the time or times prescribed by law and at
such time or times reasonably requested by either the Borrower or Administrative
Agent, such documentation prescribed by applicable Law (including an IRS Form
W-8BEN-E or as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by either the Borrower or
Administrative Agent, as applicable, as may be necessary for either the Borrower
or Administrative Agent, as applicable, to comply with its obligations under
FATCA, to determine that such Non-U.S. Lender has complied with such Non-U.S.
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment pursuant to FATCA.

(j)    If any documentation provided pursuant to paragraph (h) of this
Section 8.4 expires or becomes materially inaccurate, the relevant Lender shall
promptly provide updated documentation to the relevant Borrower or
Administrative Agent.

(k)    Administrative Agent and each Borrower may rely on any documentation it
receives from any other Lender pursuant to paragraph (h) above without further
verification and is not liable for any action it takes under or in connection
with paragraph (h) above for purposes of complying with FATCA.

(l)    For any period with respect to which a Lender has failed to provide any
Borrower with the appropriate form pursuant to Section 8.4(f), Section 8.4(h) or
Section 8.4(i) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to any make-whole
amount under Section 8.4(a)(i) nor indemnification under Section 8.4(d) with
respect to Non-Excluded Taxes; provided that should a Lender, which is otherwise
exempt from or subject

 

85



--------------------------------------------------------------------------------

to a reduced rate of withholding tax, become subject to Non-Excluded Taxes
because of its failure to deliver a form required hereunder, such Borrower shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes so long as such Borrower shall incur no cost or liability as
a result thereof.

(m)    If any Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 8.4, then such Lender will change
the jurisdiction of its Lending Office so as to eliminate or reduce any such
additional payment that may thereafter accrue if such change, in the judgment of
such Lender, is not otherwise disadvantageous to such Lender.

(n)    If Administrative Agent or Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid any make-whole amounts pursuant to
Section 8.4(a)(i), it shall pay to the Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or make-whole amounts paid,
by the Borrower under this Section 8.4 with respect to the Non-Excluded Taxes
and Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund).

(o)    If at any time, any Lender shall be owed amounts pursuant to this
Section 8.4, Prologis shall have the right, upon five Business Days’ notice to
Administrative Agent to either (x) cause a bank, reasonably acceptable to
Administrative Agent, to offer to purchase the Commitments of such Lender for an
amount equal to such Lender’s outstanding Loans, and to become a Lender
hereunder, or to obtain the agreement of one or more existing Lenders to offer
to purchase the Commitments of such Lender for such amount, which offer such
Lender is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Lender, together with interest and all other amounts due
thereon, upon which event, such Lender’s Commitment shall be deemed to be
canceled pursuant to Section 2.9(d).

Section 8.5    Base Rate Loans Substituted for Affected Yen LIBOR Loans. If
(i) the obligation of any Lender to make Yen LIBOR Loans has been suspended
pursuant to Section 8.2 or (ii) any Lender has demanded compensation under
Section 8.3 or 8.4 with respect to its Yen LIBOR Loans and any Borrower shall,
by at least five Business Days’ prior notice to such Lender through
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies such Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist:

(a)    such Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Yen LIBOR Loans and thereafter all Loans
which would otherwise be made by such Lender to such Borrower as Yen LIBOR Loans
shall be made instead as Base Rate Loans (unless such Lender has previously
advised Administrative Agent and Borrower that it is unable to make a Base Rate
Loan, in which event Administrative Agent shall determine in good faith the
appropriate rate of interest for such Loans after consultation with the Borrower
and such Lender);

 

86



--------------------------------------------------------------------------------

(b)    after each of its Yen LIBOR Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Yen LIBOR Loans shall
be applied to repay its Base Rate Loans instead (and after each of its Base Rate
Loans has been repaid, all payments of principal shall be applied to repay any
remaining outstanding Loans); and

(c)    such Borrower will not be required to make any payment that would
otherwise be required by Section 2.11 with respect to such Yen LIBOR Loans
converted to Base Rate Loans (or other Loans) pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

Section 9.1    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (x) in the case of each of the Loan Parties, to Prologis at its
address, email address, or facsimile number set forth on Exhibit D, (y) in the
case of Administrative Agent, at its address, telex number or facsimile number
set forth on Exhibit D, or (z) in the case of any Lender, at its address, telex
number or facsimile number set forth in its Administrative Questionnaire.
Administrative Agent agrees to provide Prologis with the address, email address
or facsimile number for each Lender. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
such telex or facsimile is transmitted to the telex number or facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 48 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to Administrative Agent under Article II or Article VIII
shall not be effective until received.

Section 9.2    No Waivers. No failure or delay by Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.3    Expenses; Indemnification.

(a)    Prologis and, in the case of clause (iii) below, each Loan Party
(provided each Borrower shall only be liable for the enforcement costs incurred
with respect to the Loan Documents to which such Borrower is a party, and
provided, further, Prologis shall be liable for all enforcement costs incurred
with respect to all of the Loan Documents) shall pay within 30 days after
written notice from Administrative Agent, (i) all reasonable and documented
out-of-pocket costs and expenses of Administrative Agent (including reasonable
and documented fees and disbursements of special counsel Milbank LLP and Mori
Hamada & Matsumoto), in connection with the preparation of this Agreement, the
Loan Documents and the documents and

 

87



--------------------------------------------------------------------------------

instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or Event of Default or alleged Default or Event
of Default hereunder, (ii) all reasonable and documented fees and disbursements
of special counsel in connection with the syndication of the Loans, and (iii) if
an Event of Default occurs, all reasonable and documented out-of-pocket expenses
incurred by Administrative Agent and each Lender, including reasonable and
documented fees and disbursements of counsel for Administrative Agent and each
of the Lenders, in connection with the enforcement of the Loan Documents,
including the Notes and any other instruments referred to therein, and such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom; provided that the attorneys’ fees and
disbursements for which any Loan Party is obligated under this subsection
(a)(iii) shall be limited to the reasonable and documented non-duplicative fees
and disbursements of (A) counsel for Administrative Agent and (B) counsel for
all of the Lenders as a group; and provided, further, that all other costs and
expenses for which any Loan Party is obligated under this subsection (a)(iii)
shall be limited to the reasonable and documented non-duplicative costs and
expenses of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1)
counsel for Administrative Agent shall mean a single outside law firm
representing Administrative Agent and (2) counsel for all of the Lenders as a
group shall mean a single outside law firm representing such Lenders as a group
(which law firm may or may not be the same law firm representing Administrative
Agent).

(b)    Each Borrower agrees to indemnify Administrative Agent and each Lender,
their respective Affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any liabilities, losses, damages, costs and expenses
of any kind (other than lost profits), including the reasonable and documented
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding that
may at any time (including at any time following the payment of the Obligations)
be asserted against any Indemnitee, as a result of, or arising out of, or in any
way related to or by reason of, (i) any of the transactions contemplated by the
Loan Documents or the execution, delivery or performance of any Loan Document,
and (ii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any Eligible Affiliate,
or any Environmental Liability related in any way to any Borrower or any
Eligible Affiliate, but excluding those liabilities, losses, damages, costs and
expenses (a) for which such Indemnitee has been compensated pursuant to the
terms of this Agreement, (b) incurred solely by reason of the gross negligence,
willful misconduct bad faith or fraud of any Indemnitee as finally determined by
a court of competent jurisdiction, (c) arising from violations of Environmental
Laws relating to a Property which are caused by the act or omission of such
Indemnitee after such Indemnitee takes possession of such Property or (d) owing
by such Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent or any Lender shall be solely in their respective
capacities as such director, officer, agent or employee. Each Borrower’s
obligations under this Section shall survive the termination of this Agreement,
the release of a Qualified Borrower pursuant to Section 2.17 and the payment of
the Obligations. Without limitation of the other provisions of this Section 9.3,
each Borrower shall indemnify and hold each of Administrative Agent and the
Lenders free and harmless from and against all losses, costs (including
reasonable and

 

88



--------------------------------------------------------------------------------

documented attorneys’ fees and expenses), expenses, taxes, and damages
(excluding consequential damages) that Administrative Agent and the Lenders may
suffer or incur by reason of the investigation, defense and settlement of claims
and in obtaining any prohibited transaction exemption under ERISA or the Code
necessary in Administrative Agent’s reasonable judgment by reason of the
inaccuracy of the representations and warranties of such Borrower and/or the
Guarantor.

Section 9.4    Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Loan
Party or to any other Person, any such notice being hereby expressly waived, but
subject to the prior consent of Administrative Agent, which consent shall not be
unreasonably withheld, to set off and to appropriate and apply any deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Lender (including by branches and
agencies of such Lender wherever located) to or for the credit or the account
of, any Loan Party against and on account of the Obligations of any Loan Party
then due and payable to such Lender under this Agreement or under any of the
other Loan Documents, including all interests in Obligations purchased by such
Lender (provided that with respect to any Borrower Event of Default, each Lender
shall have the right to exercise any or all of the foregoing rights only with
respect to the defaulting Borrower and the Obligations of such defaulting
Borrower). Each Lender agrees that if it shall by exercising any right of
set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Note held by
it or Letter of Credit participated in by it or, in the case of the Fronting
Lender, Letter of Credit issued by it (other than with respect to any cash
collateral obtained by such Fronting Lender in connection with arrangements made
to address the risk with respect to a Defaulting Lender), which is greater than
the proportion received by any other Lender or Letter of Credit issued or
participated in by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Lenders, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Lenders or Letter of Credit issued or participated in by such other
Lender shall be shared by the Lenders pro rata; provided that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of any Loan Party other than its indebtedness under the Notes, the
Guaranty or the Letters of Credit. Each Loan Party agrees, to the fullest extent
it may effectively do so under applicable Law, that any holder of a
participation in a Note or a Letter of Credit, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of such Loan Party in the amount of
such participation. Notwithstanding anything to the contrary contained herein,
any Lender may, by separate agreement with a Loan Party, waive its right to set
off contained herein or granted by law and any such written waiver shall be
effective against such Lender under this Section 9.4.

 

89



--------------------------------------------------------------------------------

Section 9.5    Amendments and Waivers.

(a)    Except as otherwise provided below in this Section 9.5, any provision of
this Agreement or the Notes or the Letters of Credit or other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by Prologis or the applicable Loan Party, as the case may be, and the
Majority Lenders (and, if the rights or duties of Administrative Agent or the
Fronting Lender in their capacity as Administrative Agent or the Fronting
Lender, as applicable, including those set forth in Section 9.15, are affected
thereby, by Administrative Agent or the Fronting Lender, as applicable);
provided that no amendment or waiver with respect to this Agreement, the Notes,
the Letters of Credit or any other Loan Documents shall, unless signed by all
Lenders affected thereby, increase the Commitment of such Lender or subject such
Lender to any additional obligation; provided further that no amendment or
waiver with respect to this Agreement, the Notes, the Letters of Credit or any
other Loan Document shall, unless signed by all Lenders, (i) reduce the
principal of or rate of interest on any Loan or any fees hereunder,
(ii) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder or for any reduction or termination of any
Commitment, (iii) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action under this Section or
any other provision of this Agreement, (iv) release the Guaranty (except as
provided in Section 5.19) or (v) modify the provisions of this Section 9.5.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, nor
the principal amount of the Loans owed to such Lender reduced, or the final
maturity thereof extended, nor this sentence amended, in each case, without the
consent of such Lender.

(b)    The provisions in Section 4.1 (other than Sections 4.1(p) and (q)),
Article V (other than Sections 5.1(c), 5.9(b) and 5.15), and Section 6.1 contain
essentially the same provisions with respect to General Partner and Prologis as
those contained in the corresponding representations, warranties, covenants and
events of default in each of the Prologis Credit Agreements (as defined below)
(the “Conforming Provisions”). In the event that Prologis, Administrative Agent
and/or one or more administrative agents under any of the Prologis Credit
Agreements propose to modify, waive or restate, or request a consent or approval
with respect to, any of the Conforming Provisions (and/or any related
definition) in any Prologis Credit Agreement in writing (which may include a
written waiver of an existing actual or potential Default or Event of Default
that is intended to be eliminated by such modification, restatement or waiver)
(each, a “Modification”), and Prologis requests corresponding changes to this
Agreement, then any such Modifications shall be subject to the approval of the
Requisite Lenders (as defined below) and, simultaneously with approval of such
Modifications by the Requisite Lenders, this Agreement shall be deemed modified
or restated, or such waiver, consent or approval shall be deemed granted, in a
manner consistent with such approved Modifications; provided that all the
Lenders shall have received notice of any such proposed Modification, together
with reasonable time to respond thereto. If requested by Prologis or
Administrative Agent, Prologis, Administrative Agent and each Lender shall
execute and deliver a written amendment to, restatement of, or waiver, consent
or approval, as applicable, under this Agreement memorializing such
modification, restatement, waiver, consent or approval. Notwithstanding the
foregoing, however, nothing in this Section 9.5(b) shall be deemed to affect the
rights of each Lender under the proviso of Section 9.5(a) and no Modification
shall be deemed to effect a change to the provisions referred to therein without
the consent of the parties

 

90



--------------------------------------------------------------------------------

required thereby. In addition, Prologis will be obligated to pay to
Administrative Agent and the Lenders fees calculated in the same manner as any
fees that Prologis pays to the agents and the lenders under the other Prologis
Credit Agreements in connection with any such approved Modification (excluding
any up-front fee, extension fee, or other similar fees paid in connection with
an increase in the commitment amount under or an extension of the term of the
applicable Prologis Credit Agreement except to the extent that the commitment
hereunder is increased or the term hereof is extended). For the purposes of this
Section 9.5(b), “Prologis Credit Agreements” means (i) this Agreement, (ii) the
Global Credit Agreement and (iii) any other credit agreement or loan agreement
under which General Partner or Prologis is a borrower or guarantor, which
contains any financial covenants applicable to General Partner and/or Prologis
that are substantially similar to the financial covenants set forth in the
Global Credit Agreement to the extent, and for so long as, General Partner
designates such credit agreement or loan agreement as a Prologis Credit
Agreement (provided that General Partner may revoke any such designation at any
time in its sole discretion). For the avoidance of doubt, the term “Prologis
Credit Agreements” shall also include any refinancing or replacement of the
foregoing agreements to the extent the representations, warranties, covenants
and events of default are substantially similar to those included in the
applicable Prologis Credit Agreement being refinanced or replaced. As used in
this Section 9.5(b), “Requisite Lenders” means, at any time, lenders (including
the Lenders) having at least 51% of the aggregate amount of (i) all commitments
under all Prologis Credit Agreements with respect to which the commitments of
the lenders thereunder are still in effect, and (ii) the aggregate unpaid
principal amount of the loans outstanding under all Prologis Credit Agreements
with respect to which the commitments of the lenders thereunder are no longer in
effect. For purposes of calculating the Requisite Lenders, (x) in the case of
swingline loans, the amount of each lender’s funded participation interest in
such swingline loans shall be considered as if it were a direct loan and not a
participation interest, and the aggregate amount of swingline loans owing to the
swingline lender shall be considered as reduced by the amount of such funded
participation interests, and (y) in the case of letters of credit, the amount of
each lender’s participation in any such letter of credit shall be considered as
if it were a direct loan from such lender.

(c)    Notwithstanding any other provision of this Agreement, Prologis and
Administrative Agent may, without the consent of any other Lender Party, enter
into such amendments to any provision of this Agreement or any other Loan
Document as Administrative Agent may, in its reasonable opinion, determine to be
necessary or appropriate to correct any ambiguity, omission or error herein,
and, upon execution thereof by Prologis and Administrative Agent, any such
amendment shall be binding on all of the parties hereto.

(d)    Notwithstanding any other provision of this Agreement (and without
limiting the foregoing provisions of this Section 9.5), Prologis may, by written
notice to Administrative Agent (which shall forward such notice to all Lenders)
make an offer (a “Loan Modification Offer”) to all Lenders to make one or more
amendments or modifications to allow the maturity of the Loans and/or
Commitments of the Accepting Lenders (as defined below) to be extended and, in
connection with such extension, to (i) increase the Applicable Margin and/or
fees payable with respect to the applicable Loans and/or the Commitments of the
Accepting Lenders and/or the payment of additional fees or other consideration
to the Accepting Lenders and/or (ii) change such additional terms and conditions
of this Agreement solely as applicable to the Accepting Lenders (such additional
changed terms and conditions (to the extent not otherwise approved by

 

91



--------------------------------------------------------------------------------

the requisite Lenders under the other applicable provisions of this Section 9.5)
to be effective only during the period following the original maturity date)
(collectively, “Permitted Amendments”) pursuant to procedures reasonably
acceptable to each of Prologis and Administrative Agent. Such notice shall set
forth (i) the terms and conditions of the requested Permitted Amendments and
(ii) the date on which such Permitted Amendments are requested to become
effective (which shall not be less than 15 days nor more than 90 days after the
date of such notice). Permitted Amendments shall become effective only with
respect to the Loans and/or Commitments of the Lenders that accept the Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lenders, only with respect to such Lender’s Loans and/or
Commitments as to which such Lender’s acceptance has been made. Prologis, each
Accepting Lender and Administrative Agent shall enter into a loan modification
agreement (the “Loan Modification Agreement”) and such other documentation as
Administrative Agent shall reasonably specify to evidence (x) the acceptance of
the Permitted Amendments and the terms and conditions thereof and (y) the
authorization of Prologis to enter into and perform its obligations under the
Loan Modification Agreement. Administrative Agent shall promptly notify each
Lender as to the effectiveness of any Loan Modification Agreement. Each party
hereto agrees that, upon the effectiveness of a Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made. Prologis
may effectuate no more than two Loan Modification Agreements during the term of
this Agreement.

Section 9.6    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Loan Parties may not assign or otherwise transfer any of their
rights under this Agreement or the other Loan Documents without the prior
written consent of all Lenders and Administrative Agent (except to the extent
otherwise permitted by this Agreement) and a Lender may not assign or otherwise
transfer any of its interest under this Agreement except as permitted in
subsection (b) and (c) of this Section 9.6.

(b)    Prior to the occurrence of a Guarantor Event of Default, (i) any Tranche
A Lender may at any time, grant to an existing Tranche A Lender or one or more
banks, finance companies, insurance companies or other financial institutions
that are Qualified Institutional Investors (a “Participant”) and (ii) any
Tranche B Lender may at any time grant to any existing Lender or one or more
banks, finance companies, insurance companies or other financial institutions
(also a “Participant”), in each case in minimum amounts of not less than JPY
350,000,000 (or any lesser amount in the case of participations to an existing
Lender) participating interests in its Commitment or any or all of its Loans.
After the occurrence and during the continuance of a Guarantor Event of Default,
any Lender may at any time grant to any Person in any amount (also a
“Participant”), participating interests in its Commitment or any or all of its
Loans. Any participation granted during the continuation of a Guarantor Event of
Default shall not be affected by the subsequent cure of such Guarantor Event of
Default. In the event of any such grant by a Lender of a participating interest
to a Participant, whether or not upon notice to the Loan Parties and
Administrative Agent, such Lender shall remain responsible

 

92



--------------------------------------------------------------------------------

for the performance of its obligations hereunder, and the Loan Parties and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Loan Parties hereunder,
including the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of this Agreement described in clause (i), (ii), (iii), (iv) or (v) of
Section 9.5(a) without the consent of the Participant. The Loan Parties agree
that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest. Each Lender that sells a participation agrees to be
responsible for withholding any Taxes from payments to such Participant to the
extent such withholding is required by Law. Such Lender shall, acting solely for
this purpose as an agent of Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent shall not have
any responsibility for maintaining a Participant Register.

(c)    Any Tranche A Lender may at any time assign to a Qualified Institutional
Investor that is a Qualified Institution, and any Tranche B Lender may at any
time assign to a Qualified Institution (in each case, an “Assignee”) (i) prior
to the occurrence of a Guarantor Event of Default, in minimum amounts of not
less than JPY 350,000,000 and integral multiples of JPY 1,000,000 thereafter (or
any lesser amount in the case of assignments to an existing Lender) and
(ii) after the occurrence and during the continuance of a Guarantor Event of
Default, in any amount, all or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and,
in either case, such Assignee shall assume such rights and obligations, pursuant
to a Transfer Supplement in substantially the form of Exhibit E executed by such
Assignee and such transferor Lender; provided that such assignment shall be
subject to Administrative Agent’s, the Fronting Lender’s and, if no Guarantor
Event of Default shall have occurred and be continuing, Prologis’ consent, which
consents shall not be unreasonably withheld or delayed, except that Prologis’
consent shall not be required if an Assignee is an Affiliate of such transferor
Lender (unless such transferor Lender is a Defaulting Lender) or was a Lender
(unless such Lender is a Defaulting Lender) immediately prior to such
assignment. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with a Commitment as set forth in such instrument of assumption, and
no further consent or action by any party shall be

 

93



--------------------------------------------------------------------------------

required and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, Administrative Agent and
each Borrower shall make appropriate arrangements so that, if required and in
accordance with Section 2.4 hereof, a new Note is issued to the Assignee. In
connection with any such assignment (other than an assignment by a Lender to an
Affiliate), the transferor Lender shall pay to Administrative Agent an
administrative fee for processing such assignment in the amount of US$3,500. If
the Assignee is established under the laws of a jurisdiction other than Japan
and is acting hereunder through a Lending Office in Japan, it shall deliver to
Prologis and Administrative Agent a certificate from the relevant tax
authorities certifying that any payments by a Loan Party to or for the account
of the Assignee constitutes domestic source income (as provided for in Article
180 of the Income Tax Law (Law No. 33, 1965)) in accordance with Section 8.4.
Any assignment made during the continuation of a Guarantor Event of Default
shall not be affected by any subsequent cure of such Guarantor Event of Default.

(d)    No Assignee, Participant or other transferee of any Lender’s rights shall
be entitled to receive any greater payment under Section 8.3 or 8.4 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with Prologis’ prior written consent
or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Lender
to designate a different Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.

(e)    No Assignee of any rights and obligations under this Agreement shall be
permitted to further assign less than all of such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.

(f)    Anything in this Agreement to the contrary notwithstanding, so long as no
Guarantor Event of Default shall have occurred and be continuing, no Lender
shall be permitted to enter into an assignment of, or sell a participation
interest in, its rights and obligations hereunder which would result in such
Lender holding a Commitment without participants of less than JPY 350,000,000
unless as a result of a cancellation or reduction of the aggregate Commitments
(or in the case of Administrative Agent, less than the Commitment of any other
Lender); provided that no Lender shall be prohibited from assigning its entire
Commitment so long as such assignment is otherwise permitted under this
Section 9.6.

(g)    Administrative Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at its Lending Office a copy of each Transfer
Supplement delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts of the Loans
and obligations related to Letter of Credit Usage owing to, each Lender pursuant
to the terms hereof from time to time (each, a “Register”). The entries in each
Register shall be conclusive absent manifest error, and Borrowers,
Administrative Agent, and Lenders may treat each Person whose name is recorded
in a Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Each
Register shall be available for inspection by any party to this Agreement at any
reasonable time and from time to time upon reasonable prior notice.

 

94



--------------------------------------------------------------------------------

(h)    Any Lender may at any time pledge or assign a security interest in any of
its rights under this Agreement to secure obligations of such Lender to a
Federal Reserve Bank or the central bank of any other country in which such
Lender is organized; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute such pledgee or
assignee for such Lender as a party hereto.

Section 9.7    Collateral. Each of the Lenders represents to Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U issued by the Board of Governors
of the Federal Reserve System of the United States) as collateral in the
extension or maintenance of the credit provided for in this Agreement.

Section 9.8    Governing Law; Submission to Jurisdiction; Judgment Currency.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT
TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document and any action for enforcement of any judgment in respect
thereof may be brought in the courts of the State of New York sitting in New
York County or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Agreement, each Loan Party hereby
accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each Loan Party irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the hand delivery, or mailing of copies thereof by registered or
certified mail, postage prepaid, to the Loan Parties at its address set forth
below or in the applicable Qualified Borrower Joinder Agreement. Each Loan Party
hereby irrevocably waives any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Agreement or any other Loan Document brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. Nothing
herein shall affect the right of Administrative Agent to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

(c)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable Law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

 

95



--------------------------------------------------------------------------------

(d)    The parties agree, to the fullest extent that they may effectively do so
under applicable Law, that the obligations of the Loan Parties to make payments
in any currency of the principal of and interest on the Loans of any Borrower
and any other amounts due from each Loan Party hereunder to Administrative Agent
as provided herein (i) shall not be discharged or satisfied by any tender, or
any recovery pursuant to any judgment (whether or not entered in accordance with
Section 9.8(c)), in any currency other than the relevant currency, except to the
extent that such tender or recovery shall result in the actual receipt by
Administrative Agent at its relevant office on behalf of the Lenders of the full
amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and
(iii) shall not be affected by an unrelated judgment being obtained for any
other sum due under this Agreement.

Section 9.9    Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any prior agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective upon receipt by Administrative Agent and the Loan Parties of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by Administrative Agent in form satisfactory to it of telegraphic, PDF or other
written confirmation from such party of execution of a counterpart hereof by
such party).

Section 9.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY, ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 9.11    Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making and repayment of the Loans hereunder.

Section 9.12    Limitation of Liability. No claim may be made by any Loan Party
or any other Person acting by or through Borrower against Administrative Agent
or any Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or by the other Loan Documents,
or any act, omission or event occurring in connection therewith; and Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 9.13    Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Loan Parties. Notwithstanding the foregoing,
no recourse under or upon any obligation, covenant, or agreement contained in
this Agreement shall be had against any

 

96



--------------------------------------------------------------------------------

officer, director, shareholder or employee of any Loan Party or any general
partner of any Loan Party (other than General Partner as the General Partner of
Prologis), in each case except in the event of fraud or misappropriation of
funds on the part of such officer, director, shareholder or employee or such
general partner.

Section 9.14    Confidentiality. Administrative Agent and each Lender shall use
reasonable efforts to assure that information about the Loan Parties and their
Consolidated Subsidiaries and non-Consolidated Subsidiaries, and the Properties
thereof and their operations, affairs and financial condition, not generally
disclosed to the public, which is furnished to Administrative Agent or any
Lender pursuant to the provisions hereof or any other Loan Document is used only
for the purposes of this Agreement and shall not be divulged to any Person other
than Administrative Agent, the Lenders, and their Affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loans and
other transactions between such Lender and the Loan Parties, except: (a) to
their attorneys and accountants, (b) in connection with the enforcement of the
rights and exercise of any remedies of Administrative Agent and the Lenders
hereunder and under the other Loan Documents, (c) in connection with assignments
and participations and the solicitation of prospective assignees and
participants referred to in Section 9.6 hereof, who have agreed in writing to be
bound by a confidentiality agreement substantially equivalent to the terms of
this Section 9.14, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over Administrative Agent or any Lender
or by any applicable Law, rule, regulation or judicial process (but only to the
extent not in violation, conflict or inconsistent with the applicable regulatory
requirement, request, summons or subpoena); provided that in the event a Lender
receives a summons or subpoena to disclose confidential information to any
party, such Lender shall, if legally permitted, endeavor to notify Prologis
thereof as soon as possible after receipt of such request, summons or subpoena
and the Loan Parties shall be afforded an opportunity to seek protective orders,
or such other confidential treatment of such disclosed information, as the Loan
Parties and Administrative Agent may deem reasonable.

Section 9.15    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.5.

(b)    Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to Administrative Agent by such Defaulting
Lender pursuant to Section 9.4), shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Fronting Lender hereunder; third, if so determined by
Administrative Agent or requested by the Fronting Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any applicable Letter of Credit;

 

97



--------------------------------------------------------------------------------

fourth, if Prologis so requests (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Prologis, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment on a pro rata basis of any amounts
owing to any applicable Lenders and the Fronting Lender as a result of any
judgment of a court of competent jurisdiction obtained by such Lender or the
Fronting Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment on a pro rata basis of any
amounts owing to any Loan Party as a result of any judgment of a court of
competent jurisdiction obtained by such Loan Party against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or participations in Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loan or Letter of Credit draw was made at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and amounts owing in
respect of such Letters of Credit owed to, all applicable non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loan of, or any
such amounts owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 9.15(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents to the foregoing.

(c)    such Defaulting Lender (x) shall be limited in its right to receive
facility fees as provided in Section 2.7(a) and (y) shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.7(b).

(d)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to the terms
hereof, the Pro Rata Share of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender; provided that
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the unused Commitment of that non-Defaulting Lender.

(e)    If Prologis, Administrative Agent and Fronting Lender agree in writing,
each in their sole discretion, that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in

 

98



--------------------------------------------------------------------------------

accordance with their Pro Rata Share (without giving effect to Section 9.15(d)),
whereupon that Lender will cease to be a Defaulting Lender; provided that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that, subject to Section 9.20 and except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(f)    Upon any determination by Administrative Agent that any Lender
constitutes a Defaulting Lender, Administrative Agent shall promptly provide
Prologis with notice of such determination; provided that any failure to so
notify Prologis of such determination shall not have any effect on the status of
such Lender as a Defaulting Lender.

(g)    Without limitation of any other provision of this Agreement, each Lender
hereby irrevocably appoints Administrative Agent and its officers and agents,
until the expiration of the Term, as such Lender’s true and lawful
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable), with full power of substitution, to, after any Lender has become a
Defaulting Lender, sign the name of such Defaulting Lender on any Consent and to
deliver such Consent to any Qualified Borrower that is a TMK if such Consent is
required to be delivered pursuant to the terms of this Agreement.

Section 9.16    Lenders’ ERISA Covenant.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

99



--------------------------------------------------------------------------------

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and not, for the avoidance of doubt, to or for
the benefit of Borrowers or any other Loan Party, that Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

Section 9.17    Lender Ceasing to be a Qualified Institutional Investor.

(a)    Each Tranche A Lender agrees that it shall immediately provide notice to
Administrative Agent and Prologis upon its obtaining knowledge that it is not,
or will cease to be, a Qualified Institutional Investor pursuant to the
applicable laws of Japan.

(b)    In the event that during the Term any Tranche A Lender ceases to be a
Qualified Institutional Investor (such Lender, a “New Non-QII Lender”), (i) such
New Non-QII Lender shall immediately provide notice thereof to Administrative
Agent and Prologis (to the extent such New Non-QII Lender has not already
provided such notice pursuant to Section 9.17(a) above) and (ii) regardless of
whether such New Non-QII Lender has actually delivered any such notice to
Administrative Agent and/or Prologis, Prologis shall have the option, in its
sole discretion, to cause such New Non-QII Lender to assign to a Qualified
Institution all of the New Non-QII Lender’s rights and obligations under this
Agreement, the Notes and the other Loan Documents in accordance with
Section 9.6(c), subject to the terms and conditions of Section 9.6, as
applicable (and, if requested by Prologis, Administrative Agent shall use best
efforts to find a Qualified Institution that is willing to accept such
assignment).

(c)    In the event Prologis is unable or elects not to cause the assignment of
the New Non-QII Lender’s rights and obligations under this Agreement, the Notes
and the other Loan Documents, and provided that the total unused amount of
Commitments with respect to all of the

 

100



--------------------------------------------------------------------------------

Lenders other than the New Non-QII Lender exceeds the total outstanding Loans of
the New Non-QII Lender as of such date, at Prologis’s option, in its sole
discretion, each of the Borrowers shall be deemed to have made a Base Rate
Borrowing for the amount of such unused Commitments necessary to pay in full the
total outstanding Loans of the New Non-QII Lender (and each of the Borrowers
shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2 and all other conditions to such Borrowing shall be deemed waived or
satisfied) (unless any Lender has previously advised Administrative Agent and
such Borrower that it is unable to make a Base Rate Loan and such notice has not
been withdrawn, in which event each of the Borrowers shall be deemed to have
made a Yen LIBOR Borrowing with an Interest Period of seven days (provided if
such Interest Period is not available from all Lenders, such Borrower shall be
deemed to have elected an Interest Period of 30 days) for the amount of such
unused Commitments necessary to pay in full the total outstanding Loans of the
New Non-QII Lender (and each of the Borrowers shall be deemed to have timely
given a Notice of Borrowing pursuant to Section 2.2 and all other conditions to
such Borrowing shall be deemed waived or satisfied)). Such Borrowings shall be
used to pay the New Non-QII Lender’s Loans in full. Upon payment in full of the
Loans of the New Non-QII Lender, the New Non-QII Lender shall cease to be a
Lender hereunder.

(d)    Notwithstanding anything to the contrary contained herein, the Borrowers
shall have the right at any time to pay in full the Loans of any New Non-QII
Lender.

Section 9.18    USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

Section 9.19    Sanctions Representation by Lender Parties. Each Lender Party
(a) certifies to each Loan Party that it is not a Sanctioned Person and
(b) agrees that if at any time it becomes a Sanctioned Person, it will promptly
notify Prologis and Administrative Agent.

Section 9.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

101



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 9.21    Sanctioned Lenders.

(a)    If any Lender is a Sanctioned Lender, Prologis shall have the right, upon
five Business Days’ notice to Administrative Agent to either (x) cause a bank,
reasonably acceptable to Administrative Agent, to offer to purchase the Loans of
such Lender for an amount equal to such Lender’s outstanding Loans, and to
become a Lender hereunder, or to obtain the agreement of one or more existing
Lenders to offer to purchase the Loans of such Lender for such amount, which
offer such Lender is hereby required to accept, or (y) to repay in full all
Loans then outstanding of such Lender, together with interest and all other
amounts due thereon.

(b)    Notwithstanding anything to the contrary herein, no Sanctioned Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (unless otherwise required by applicable Law) no
Commitment of such Lender may be increased or extended (other than pursuant to
Section 2.18), the principal amount of the Loans owed to such Lender may not be
reduced, the final maturity of such Loans may not be extended (other than
pursuant to Section 2.18) and this clause (b) may not be amended, in each case,
without the consent of such Lender.

(c)    Notwithstanding any other provision of this Agreement, if it would be
unlawful for the Borrower, Administrative Agent or any assignee pursuant to
Section 9.21(a) to make a payment to any Sanctioned Lender, then any amount that
the Borrower, Administrative Agent or such assignee would otherwise pay to such
Sanctioned Lender pursuant to this Agreement or any other Loan Document shall be
held for such Sanctioned Lender pursuant to arrangements satisfactory to the
Borrower, Administrative Agent and such assignee, in each case as applicable,
and shall be paid to such Lender only when making such payment is no longer
unlawful.

Section 9.22    Non-Bank Lender.

(a)    Any Non-Bank Lender shall, in the case where it enters into this
Agreement, or where it determines the amount of interest or other claims
pursuant to this Agreement, deliver to Borrower without delay the document set
forth in article 17 of the Money Lending Business Act pursuant to such
provision.

(b)    Any Non-Bank Lender shall immediately deliver to the Borrower the
document set forth in article 18 of the Money Lending Business Act as required
when it receives any payment for all or part of any Loans. In the case where any
Non-Bank Lender is required to deliver such document to the Borrower under the
Money Lending Business Act, such Non-Bank Lender shall immediately deliver the
same each time it receives such payment.

(c)    In the case where any Non-Bank Lender assigns all or part of any Loans to
a third party pursuant to Section 9.6, it shall send the notification in
accordance with article 24 of the Money Lending Business Act.

 

102



--------------------------------------------------------------------------------

(d)    Any Non-Bank Lender shall, regardless of such Lender’s entrustment to
Administrative Agent in accordance with this Agreement, perform the Non-Bank
Lender’s obligations against the Borrower under clauses (a), (b) and (c) above
and all the other obligations of the Non-Bank Lender under the Money Lending
Business Act on its own responsibility, and Administrative Agent shall not be
responsible for any performance of those obligations.

(e)    Any assignee of any Loans from the Non-Bank Lender shall perform the
obligation under paragraph 2 of article 24 of the Money Lending Business Act on
its own responsibility, and Administrative Agent shall not be responsible for
any performance of those obligations.

(f)    Any Non-Bank Lender shall, promptly after the execution of this
Agreement, notify in writing to Administrative Agent of the matters
Administrative Agent should notify or disclose to the Borrower in accordance
with the Money Lending Business Act (including those matters under article 21 of
the Money Lending Business Act, but excluding any matter of which Administrative
Agent has prior knowledge). In the case of any change related to such matters,
the Non-Bank Lender shall immediately provide Administrative Agent with written
notice of the details of such changes.

(g)    All expenses arising from the performance by a Non-Bank Lender of its
duties under the Money Lending Business Act (including the duties as set out in
the preceding clauses (a) through (f)) shall be borne by such Non-Bank Lender as
long as not in violation of Laws, and in the case where the Borrower, a Lender
other than such Non-Bank Lender or Administrative Agent bears any such expenses
on behalf of such Non-Bank Lender, such Non-Bank Lender shall immediately pay
such amount in accordance with the provisions of this Agreement upon request by
Administrative Agent.

[Signature Pages Follow]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers outside of Japan as of the day
and year first above written.

 

INITIAL BORROWER: PROLOGIS MARUNOUCHI FINANCE INVESTMENT LIMITED PARTNERSHIP By:
  Prologis LPS Finance Y.K., its general partner   By:  

/s/ Shigeru Inada

  Name:   Shigeru Inada   Title:   Director

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P. By:   PROLOGIS, INC., its general partner   By:  

/s/ Tracy Patel

  Name:   Tracy Patel   Title:   Vice President

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as Administrative Agent and a

Lender

By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Managing Director

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD.

By:

 

/s/ Chikato Teramoto

Name:

 

Chikato Teramoto

Title:

 

General Manager, Toranomon Chuo Branch

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SHINSEI BANK, LIMITED By:  

/s/ Shinji Hirata

Name:   Shinji Hirata Title:   General Manager

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI TRUST BANK, LTD.

By:  

/s/ Takehiko Iwahara

Name:   Takehiko Iwahara Title:   Executive Officer

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA LIMITED, TOKYO BRANCH By:  

/s/ Zhao Haiqing

Name:   Zhao Haiqing Title:   Deputy Genaral Manager

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Lender

   Commitment (JPY)  

Sumitomo Mitsui Banking Corporation

   ¥ 14,000,000,000.00  

Mizuho Bank, Ltd

   ¥ 14,000,000,000.00  

MUFG Bank, Ltd.

   ¥ 13,000,000,000.00  

Shinsei Bank, Limited

   ¥ 5,000,000,000.00  

Sumitomo Mitsui Trust Bank, Ltd.

   ¥ 5,000,000,000.00  

Bank of China Limited, Tokyo Branch

   ¥ 4,000,000,000.00     

 

 

 

Total

   ¥ 55,000,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

INITIAL QUALIFIED BORROWERS

Prologis Japan Finance Investment Limited Partnership

Prologis, L.P.



--------------------------------------------------------------------------------

SCHEDULE 2.14

OUTSTANDING LETTERS OF CREDIT

None.

 

Sixth Amended and Restated

Revolving Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.1 (f)

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.1 (g)

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF NOTE

 

   New York, New York JPY                                            , 20    

For value received,                                          (the “Borrower”),
promises to pay to the order of SUMITOMO MITSUI BANKING CORPORATION (the
“Administrative Agent”) the unpaid principal amount of each Loan made by any of
the Lenders to the Borrower pursuant to the Credit Agreement referred to below
on the maturity date provided for in the Credit Agreement. The Borrower further
promises to pay interest on the unpaid principal amount of each such Loan from
the date advanced until such principal amount is paid in full on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of Japan to the
Administrative Agent for the account of the Lenders, pursuant to wire transfer
instructions given by the Administrative Agent from time to time.

All Loans made by the Lenders, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Administrative
Agent and, if the Administrative Agent so elects in connection with any transfer
or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Administrative Agent on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Administrative Agent to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of, the Sixth Amended and Restated
Revolving Credit Agreement, dated as July 10, 2020, among Prologis Marunouchi
Finance Investment Limited Partnership, Prologis, L.P., as guarantor, the
lenders listed on the signature pages thereof (the “Lenders”) and Sumitomo
Mitsui Banking Corporation, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. The terms and conditions of the Credit
Agreement are hereby incorporated in their entirety by reference as though fully
set forth herein. Upon the occurrence of certain Events of Default as more
particularly described in the Credit Agreement, the unpaid principal amount
evidenced by this Note shall become, and upon the occurrence and during the
continuance of certain other Events of Default, such unpaid principal amount may
be declared to be, due and payable in the manner, upon the conditions and with
the effect provided in the Credit Agreement.

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

[Signature page follows]

 

A-1-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

                                         , a Japan [                    ] By:  

                                         

Name:   Title:  

 

A-1-3



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF UNDERTAKING

 

   New York, New York

JPY                     

                       , 20    

UNDERTAKING, dated                     , 20     (this “Undertaking”), by
                                         TMK, a Japan tokutei mokuteki kaisha
(the “Borrower”), in favor of SUMITOMO MITSUI BANKING CORPORATION (the
“Administrative Agent”).

For value received, the Borrower undertakes to pay to the order of the
Administrative Agent the unpaid principal amount of each Loan made by any of the
Lenders to the Borrower pursuant to the Credit Agreement referred to below on
the maturity date provided for in the Credit Agreement. The Borrower further
undertakes to pay interest on the unpaid principal amount of each such Loan from
the date advanced until such principal amount is paid in full on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in lawful money of Japan to the
Administrative Agent for the account of the Lenders, pursuant to wire transfer
instructions given by the Administrative Agent from time to time.

All Loans made by the Lenders, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Administrative
Agent and, if the Administrative Agent so elects in connection with any transfer
or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Administrative Agent on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Administrative Agent to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Credit
Agreement.

This Undertaking is one of the Qualified Borrower Undertakings referred to in,
and is executed and delivered pursuant to and subject to all of the terms of,
the Sixth Amended and Restated Revolving Credit Agreement, dated as of July 10,
2020, among Prologis Marunouchi Finance Investment Limited Partnership, as
Initial Borrower, Prologis, L.P., as guarantor, the lenders listed on the
signature pages thereof (the “Lenders”) and Sumitomo Mitsui Banking Corporation,
as Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in the
Credit Agreement. The terms and conditions of the Credit Agreement are hereby
incorporated in their entirety by reference as though fully set forth herein.
Upon the occurrence of certain Events of Default as more particularly described
in the Credit Agreement, the unpaid principal amount evidenced by this
Undertaking shall become, and upon the occurrence and during the continuance of
certain other Events of Default, such unpaid principal amount may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.

 

A-2-1



--------------------------------------------------------------------------------

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

THIS UNDERTAKING SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[Signature page follows]

 

A-2-2



--------------------------------------------------------------------------------

[BORROWER]

By:  

 

Name:   Title:  

 

A-2-3



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF QUALIFIED BORROWER JOINDER AGREEMENT

THIS QUALIFIED BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as
of                     , 20    , is entered into between
                                         Y.K., a tokurei yugen kaisha,
established under the laws of Japan (the “Qualified Borrower”) and the Guarantor
(as defined below) under the Sixth Amended and Restated Revolving Credit
Agreement, dated as of July 10, 2020, among PROLOGIS MARUNOUCHI FINANCE
INVESTMENT LIMITED PARTNERSHIP, PROLOGIS, L.P., a Delaware limited partnership
(“Prologis), as a guarantor (in such capacity, the “Guarantor”), SUMITOMO MITSUI
BANKING CORPORATION, as Administrative Agent (the “Administrative Agent”), and
the lenders listed on the signature pages thereof (the “Lenders”) (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

Prologis desires the Qualified Borrower to become, and the Qualified Borrower
desires to become, a “Qualified Borrower” pursuant to Section 2.17 of the Credit
Agreement.

Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1. The Qualified Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Qualified Borrower for all purposes of the Credit
Agreement, and shall have all of the obligations of a Qualified Borrower
thereunder as if it had executed the Credit Agreement. The Qualified Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
it as a Qualified Borrower.

2. In order to induce the Administrative Agent and each of the other Lenders
that is or may become a party to the Credit Agreement to make the Loans, the
Qualified Borrower makes the following representations and warranties as of the
date hereof.

 

  a.

Existence and Power. The Qualified Borrower is a tokurei yugen kaisha, duly
formed under the laws of Japan. The Qualified Borrower has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing or validly existing in every jurisdiction in which the failure to be so
qualified and/or in good standing or validly existing is likely to have a
Material Adverse Effect.

 

B-1-1



--------------------------------------------------------------------------------

  b.

Power and Authority.

 

  i.

The Qualified Borrower has the requisite power and authority to execute, deliver
and carry out the terms and provisions of each of the Loan Documents to which it
is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Qualified Borrower and the performance
by the Qualified Borrower of the Loan Documents to which it is a party.

 

  ii.

The Qualified Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of the Credit Agreement and
this Joinder Agreement, and each such Loan Document constitutes, or will
constitute, the legal, valid and binding obligation of the Qualified Borrower,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity, whether such enforceability is considered
in a proceeding in equity or at law.

 

  c.

No Violation. Neither the execution, delivery or performance by or on behalf of
the Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by the Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Qualified Borrower (or of any
partnership of which the Qualified Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Qualified Borrower under any
Organization Document of any Person in which the Qualified Borrower has an
interest, or cause a material default under the Qualified Borrower’s
Organization Documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

 

  d.

Litigation. Except as previously disclosed by the Qualified Borrower in writing
to the Lenders, there is no action, suit or proceeding pending against or, to
the knowledge of the Qualified Borrower, threatened in writing against or
affecting, (i) the Qualified Borrower, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of its assets,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of the Credit Agreement, this Joinder
Agreement or the other Loan Documents. As of the date hereof, no such action,
suit or proceeding exists.

 

B-1-2



--------------------------------------------------------------------------------

  e.

Anti-Social Forces. The Qualified Borrower is not, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does the Qualified Borrower have any:

 

  i.

relationships by which its management is considered to be controlled by Gang
Members, Etc.;

 

  ii.

relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

 

  iii.

relationships by which it is considered to unlawfully utilize Gang Members, Etc.
for the purpose of securing unjust advantage for itself or any third party or of
causing damage to any third party;

 

  iv.

relationships by which it is considered to offer funds or provide benefits to
Gang Members, Etc.; or

 

  v.

officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.1

3. The Guarantor confirms that, notwithstanding the joinder of the Qualified
Borrower to the Credit Agreement, all of its obligations under the Credit
Agreement and the Guaranty are and shall continue to be in full force and
effect. The Guarantor further confirms that immediately upon the Qualified
Borrower becoming a “Qualified Borrower” under the Credit Agreement, the term
“Guaranteed Obligations,” as used in the Guaranty, shall include all obligations
of the Qualified Borrower under the Credit Agreement and the Notes executed by
the Qualified Borrower. The Guarantor acknowledges and agrees that it has
guaranteed all obligations of the Qualified Borrower in accordance with the
terms of the Guaranty.

4. The Qualified Borrower hereby agrees that, upon becoming a “Qualified
Borrower,” it will be severally liable for all Obligations in respect of any
Borrowing advanced to it by the Lenders as set forth in the Credit Agreement.

 

1 

Only required for Qualified Borrowers organized in Japan.

 

B-1-3



--------------------------------------------------------------------------------

5. The Qualified Borrower agrees that any time and from time to time, upon
reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.

The address of the Qualified Borrower for purposes of Section 9.1 of the Credit
Agreement shall be:

Tokyo Building, 21st Floor

7-3 Marunouchi 2-chome

Chiyoka-ku, Tokyo

100-6421 Japan

Attention: Director

Fax: +81 (3) 6860-9050

 

  cc:

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn:    Tracy Patel

Fax: 415-394-9001

Email: tpatel@prologis.com

6. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one document.

7. This Joinder Agreement shall become effective, and the Qualified Borrower
shall become a “Qualified Borrower,” upon receipt by the Administrative Agent of
(i) this Joinder Agreement duly executed by the Qualified Borrower and the
Guarantor, (ii) an opinion of Mayer Brown LLP, US counsel for the Loan Parties,
and Anderson Mori & Tomotsune, Japan counsel for the Qualified Borrower, in each
case, in the form delivered in connection with the closing under the Credit
Agreement or otherwise in form reasonably acceptable to the Administrative
Agent, the Lenders and their counsel; (iii) all documents the Administrative
Agent may reasonably request relating to the existence of the Qualified Borrower
and the authority for and the validity and enforceability of this Joinder
Agreement, the Note, the incumbency of officers executing such agreements and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; (iv) a solvency certificate reasonably
acceptable to the Administrative Agent with respect to the Qualified Borrower;
(v) each of the documents contemplated by Section 3.1(f) of the Credit
Agreement, as applicable; (vi) if the Qualified Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification; and (vii) the reasonable and documented fees and
expenses accrued through such date of Milbank LLP and Mori Hamada & Matsumoto,
if required by either such firm and so long as such firm has delivered an
invoice in reasonable detail of such fees and expenses in sufficient time for
the Qualified Borrower to approve and process the same. The Qualified Borrower
shall deliver a Note satisfying the requirements of Section 2.4 of the Credit
Agreement at the time of any borrowing if not previously delivered.

 

B-1-4



--------------------------------------------------------------------------------

8. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

9. EACH OF THE QUALIFIED BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

B-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
Agreement as of the date and year first above written.

 

QUALIFIED BORROWER:                                                  Y.K. By:  

 

  Name:     Title:   GUARANTOR: PROLOGIS, L.P. By:   Prologis, Inc., its general
partner

         By:  

 

    Name:     Title:

 

Acknowledged and Agreed: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent

By:  

 

  Name:   Title:

 

B-1-6



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF QUALIFIED BORROWER JOINDER AGREEMENT

THIS QUALIFIED BORROWER JOINDER AGREEMENT (this “Joinder Agreement”), dated as
of                     , 20    , is entered into between
                                         TMK, a tokutei mokuteki kaisha
established under the laws of Japan (the “Qualified Borrower”) and the Guarantor
(as defined below) under the Sixth Amended and Restated Revolving Credit
Agreement, dated as of July 10, 2020, among PROLOGIS MARUNOUCHI FINANCE
INVESTMENT LIMITED PARTNERSHIP, PROLOGIS, L.P., a Delaware limited partnership
(“Prologis), as a guarantor (in such capacity, the “Guarantor”), SUMITOMO MITSUI
BANKING CORPORATION, as Administrative Agent (the “Administrative Agent”), and
the lenders listed on the signature pages thereof (the “Lenders”) (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

Prologis desires the Qualified Borrower to become, and the Qualified Borrower
desires to become, a “Qualified Borrower” pursuant to Section 2.17 of the Credit
Agreement.

Accordingly, the Qualified Borrower hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:

1.     The Qualified Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Joinder Agreement, it will be deemed to be a party to the
Credit Agreement and a Qualified Borrower for all purposes of the Credit
Agreement, and shall have all of the obligations of a Qualified Borrower
thereunder as if it had executed the Credit Agreement. The Qualified Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
it as a Qualified Borrower.

2.     In order to induce the Administrative Agent and each of the other Lenders
that is or may become a party to the Credit Agreement to make the Loans, the
Qualified Borrower makes the following representations and warranties as of the
date hereof.

 

  a.

Existence and Power. The Qualified Borrower is a tokutei mokuteki kaisha, duly
formed under the laws of Japan. The Qualified Borrower has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing or validly existing in every jurisdiction in which the failure to be so
qualified and/or in good standing or validly existing is likely to have a
Material Adverse Effect.

 

B-2-1



--------------------------------------------------------------------------------

  b.

Power and Authority.

 

  i.

The Qualified Borrower has the requisite power and authority to execute, deliver
and carry out the terms and provisions of each of the Loan Documents to which it
is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of the Qualified Borrower and the performance
by the Qualified Borrower of the Loan Documents to which it is a party.

 

  ii.

The Qualified Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of the Credit Agreement and
this Joinder Agreement, and each such Loan Document constitutes, or will
constitute, the legal, valid and binding obligation of the Qualified Borrower,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws and general principles of equity, whether such enforceability is considered
in a proceeding in equity or at law.

 

  c.

No Violation. Neither the execution, delivery or performance by or on behalf of
the Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by the Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which the Qualified Borrower (or of any
partnership of which the Qualified Borrower is a partner) is a party or by which
it or any of its property or assets is bound or to which it is subject (except
for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Qualified Borrower under any
Organization Document of any Person in which the Qualified Borrower has an
interest, or cause a material default under the Qualified Borrower’s
Organization Documents or its Asset Liquidation Plan, the consequences of which
conflict, breach or default would have a Material Adverse Effect, or result in
or require the creation or imposition of any Lien whatsoever upon any Property
(except as contemplated herein).

 

  d.

Litigation. Except as previously disclosed by the Qualified Borrower in writing
to the Lenders, there is no action, suit or proceeding pending against or, to
the knowledge of the Qualified Borrower, threatened in writing against or
affecting, (i) the Qualified Borrower, (ii) the Loan Documents or any of the
transactions contemplated by the Loan Documents or (iii) any of its assets,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of the Credit Agreement, this Joinder
Agreement or the other Loan Documents. As of the date hereof, no such action,
suit or proceeding exists.

 

B-2-2



--------------------------------------------------------------------------------

  e.

Anti-Social Forces. The Qualified Borrower is not, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya), (g) a rogue
adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does the Qualified Borrower have any:

 

  i.

relationships by which its management is considered to be controlled by Gang
Members, Etc.;

 

  ii.

relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

 

  iii.

relationships by which it is considered to unlawfully utilize Gang Members, Etc.
for the purpose of securing unjust advantage for itself or any third party or of
causing damage to any third party;

 

  iv.

relationships by which it is considered to offer funds or provide benefits to
Gang Members, Etc.; or

 

  v.

officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.2

3.    The Guarantor confirms that, notwithstanding the joinder of the Qualified
Borrower to the Credit Agreement, all of its obligations under the Credit
Agreement and the Guaranty are and shall continue to be in full force and
effect. The Guarantor further confirms that immediately upon the Qualified
Borrower becoming a “Qualified Borrower” under the Credit Agreement, the term
“Guaranteed Obligations,” as used in the Guaranty, shall include all obligations
of the Qualified Borrower under the Credit Agreement and the Notes executed by
the Qualified Borrower. The Guarantor acknowledges and agrees that it has
guaranteed all obligations of the Qualified Borrower in accordance with the
terms of the Guaranty.

4.    The Qualified Borrower hereby agrees that, upon becoming a “Qualified
Borrower,” it will be severally liable for all Obligations in respect of any
Borrowing advanced to it by the Lenders as set forth in the Credit Agreement.

5.    The Qualified Borrower agrees that any time and from time to time, upon
reasonable written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.

 

2 

Only required for Qualified Borrowers organized in Japan.

 

B-2-3



--------------------------------------------------------------------------------

The address of the Qualified Borrower for purposes of Section 9.1 of the Credit
Agreement shall be:

Tokyo Building, 21st Floor

7-3 Marunouchi 2-chome

Chiyoka-ku, Tokyo

100-6421 Japan

Attention: Director

Fax: +81 (3) 6860-9050

 

  cc:

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn:    Tracy Patel

Fax: 415-394-9001

6.    This Joinder Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one document.

7.    This Joinder Agreement shall become effective, and the Qualified Borrower
shall become a “Qualified Borrower,” upon receipt by the Administrative Agent of
(i) this Joinder Agreement duly executed by the Qualified Borrower and the
Guarantor, (ii) an opinion of Mayer Brown LLP, US counsel for the Loan Parties,
and Anderson Mori & Tomotsune, Japan counsel for the Qualified Borrower, in each
case, in the form delivered in connection with the closing under the Credit
Agreement or otherwise in form reasonably acceptable to the Administrative
Agent, the Lenders and their counsel; (iii) all documents the Administrative
Agent may reasonably request relating to the existence of the Qualified Borrower
and the authority for and the validity and enforceability of this Joinder
Agreement, the Note, the incumbency of officers executing such agreements and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent; (iv) a solvency certificate reasonably
acceptable to the Administrative Agent with respect to the Qualified Borrower;
(v) each of the documents contemplated by Section 3.1(f) of the Credit
Agreement, as applicable; (vi) if the Qualified Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification; and (vii) the reasonable and documented fees and
expenses accrued through such date of Milbank LLP and Mori Hamada & Matsumoto,
if required by either such firm and so long as such firm has delivered an
invoice in reasonable detail of such fees and expenses in sufficient time for
the Qualified Borrower to approve and process the same. The Qualified Borrower
shall deliver a Note satisfying the requirements of Section 2.4 of the Credit
Agreement at the time of any borrowing if not previously delivered.

8.    THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

B-2-4



--------------------------------------------------------------------------------

9.    EACH OF THE QUALIFIED BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

B-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Joinder
Agreement as of the date and year first above written.

 

QUALIFIED BORROWER:

                                                                    
             TMK

By:  

 

Name:   Title:  

GUARANTOR: PROLOGIS, L.P.

By:   Prologis, Inc., its general partner

By:

 

 

Name:

 

Title:

 

 

Acknowledged and Agreed: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent

By:  

 

Name:   Title:  

 

B-2-6



--------------------------------------------------------------------------------

Exhibit C

FORM OF CONSENT

 

LOGO [g896582n1.jpg]

PRIOR CONSENT CONCERNING AMENDMENT TO

ORGANIZATIONAL DOCUMENTS AND

ASSET LIQUIDATION PLAN

LOGO [g896582n2.jpg] PROLOGIS ____________________    

 

LOGO [g896582n3.jpg]

Pursuant to Article 151, Paragraph 3 (2) of the Law Concerning Liquidation of
Assets, we hereby consent, as an interested party, to amend the Asset
Liquidation Plan of Prologis ____________________ TMK (which was filed
on    _______________ ____, __________ with the Kanto Local Finance Bureau
together with the notice of commencement of business, as the same may have been
amended) and any related amendments to Prologis _________________ TMK
organizational documents as described in the Exhibit attached hereto.

 

LOGO [g896582n4.jpg]

Date: ____________________

 

LOGO [g896582n5.jpg]

  

:

  

Address

  

:

  

LOGO [g896582n6.jpg]

  

:

  

 

C-1



--------------------------------------------------------------------------------

Name

  

:

  

LOGO [g896582n7.jpg]

  

:

  

Representative：

  

 

     

        (Signature)

     

 

 

              (Signature)   

[Note: Each Lender to sign in both spaces. Second signature is deemed to
authorize corrections and completion of above.]

 

C-2



--------------------------------------------------------------------------------

Exhibit D

NOTICE ADDRESSES

Prologis, L.P.

Prologis, L.P.

Pier 1, Bay 1

San Francisco, California 94111

Attn: Tracy Patel

Fax: 415-394-9001

Email: tpatel@prologis.com

Website Address: www.prologis.com

Administrative Agent:

Sumitomo Mitsui Banking Corporation

601 S Figueroa Ave, Suite 1800

Los Angeles, CA 90017

Attn: James D. Benko

Facsimile: 212-224-4887

Email: James_D_Benko@smbcgroup.com

with a copy to:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: Matt Baldwin

Email: Matt_Baldwin@smbcgroup.com

and to:

Sumitomo Mitsui Banking Corporation

1 North Lexington Avenue

White Plains, NY 10601

Attn: David Lee, BCDAD Agency & Special Product Services Representative

Facsimile: 212-224-4501

Email: David_Lee@smbcgroup.com

With a copy to agencyservices@smbcgroup.com on all email correspondences.

 

D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”), dated as of
                    , 20    , between                                         
(the “Assignor”) and                                          having an address
at                                          (the “Purchasing Lender”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans pursuant to the Sixth Amended and Restated
Revolving Credit Agreement, dated as of July 10, 2020, among Prologis Marunouchi
Finance Investment Limited Partnership, Prologis, L.P., a Delaware limited
partnership, as guarantor (“Prologis”), Sumitomo Mitsui Banking Corporation, as
Administrative Agent (the “Administrative Agent”), and the lenders listed on the
signature pages thereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Credit Agreement; and

WHEREAS, the Purchasing Lender desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Lender, certain
rights, title, interest and obligations under the Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

1.    In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Lender of even date herewith, and transferred by
wire to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Lender, and the Purchasing Lender hereby purchases and assumes from
the Assignor, an interest equal to JPY                      (the “Purchased
Interest”) of the Loans constituting a portion of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below) including, without limitation, the applicable percentage interest of the
Assignor in any Loans owing to the Assignor, any Note held by the Assignor, any
Commitment of the Assignor and any other interest of the Assignor under any of
the Loan Documents.    

2.    The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is JPY                     ; (ii) represents and warrants that it is
the legal and beneficial owner of the interests being assigned by it hereunder
and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of Default or
Event of Default from any Borrower or Guarantor; (iv) represents and warrants
that is has full power and authority to execute and deliver, and perform under,
this Transfer Supplement, and all necessary corporate and/or partnership action
has been taken to authorize, and all approvals and consents have been obtained
for, the execution, delivery

 

E-1



--------------------------------------------------------------------------------

and performance thereof; (v) represents and warrants that this Transfer
Supplement constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (vi) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
(or the truthfulness or accuracy thereof) made in or in connection with the
Credit Agreement or the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant thereto; and (vii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers or Guarantor(s) or the performance or observance by the Borrowers
and/or Guarantor(s) or any of their respective obligations under the Credit
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant thereto. Except as specifically set forth in this Paragraph
2, this assignment shall be without recourse to Assignor.

3.    The Purchasing Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Credit Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrowers and the Guarantor(s) and will make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents; (iii) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to such agents by the terms thereof, together with such powers as
are incidental thereto; (iv) agrees that it will be bound by and perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; (v) specifies
as its address for notices and as its Lending Office, the address and office set
forth beneath its name on the signature page hereof; (vi) represents and
warrants that it has full power and authority to execute and deliver, and
perform under, this Transfer Supplement, and all necessary corporate and/or
partnership action has been taken to authorize, and all approvals and consents
have been obtained for, the execution, delivery and performance hereof;
(vii) represents and warrants that this Transfer Supplement constitutes its
legal, valid and binding obligation enforceable in accordance with its terms;
(viii) represents and warrants that the interest being assigned hereunder is
being acquired by it for its own account, for investment purposes only and not
with a view to the public distribution thereof and without any present intention
of its resale in either case that would be in violation of applicable securities
laws; and (ix) represents and warrants that it satisfies the requirements of a
Qualified Institution.

4.    This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) this Transfer Supplement
shall have been executed and delivered by the parties hereto, (ii) copies hereof
shall have been delivered to the Administrative Agent and Prologis and (iii) the
Purchasing Lender shall have paid to the Assignor the agreed purchase price as
set forth in the Receipt.

 

E-2



--------------------------------------------------------------------------------

5.    On and after the Effective Date, (i) the Purchasing Lender shall be a
party to the Credit Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Lender thereunder and be
entitled to the benefits and rights of the Lenders thereunder and (ii) the
Assignor shall, to the extent provided in this Transfer Supplement as to the
Purchased Interest, relinquish its rights and be released from its obligations
under the Credit Agreement.

6.    From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing
Lender.

7.    This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.

8.    Assignor hereby represents and warrants to the Purchasing Lender that it
has made all payments demanded to date by Sumitomo Mitsui Banking Corporation,
as Administrative Agent, in connection with the Assignor’s obligation to
reimburse the Administrative Agent for its expenses, and made all Loans
required. In the event the Administrative Agent shall demand reimbursement for
fees and expenses from Purchasing Lender for any period prior to the Effective
Date, Assignor hereby agrees to promptly pay the Administrative Agent such sums
directly, subject, however, to Paragraph 12 hereof.

9.    Assignor will, at the cost of Assignor, and without expense to Purchasing
Lender, do, execute, acknowledge and deliver all further acts, deeds,
conveyances, assignments, notices of assignments, transfers and assurances as
Purchasing Lender shall, from time to time, reasonably require, for the better
assuring, conveying, assigning, transferring and confirming unto Purchasing
Lender the property and rights hereby given, granted, bargained, sold, aliened,
enfeoffed, conveyed, confirmed, assigned and/or intended now or hereafter so to
be, on which Assignor may be or may hereafter become bound to convey or assign
to Purchasing Lender, or for carrying out the intention or facilitating the
performance of the terms of this Transfer Supplement or for filing, registering
or recording this Transfer Supplement.

10.    The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11.    Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Loan or the Loan Documents or issued in
substitution or replacement of the Loan or the Loan Documents, (b) any cash or
non-cash consideration in any form whatsoever distributed, paid or issued in any

 

E-3



--------------------------------------------------------------------------------

bankruptcy proceeding in connection with the Loan or the Loan Documents or
(c) any other distribution (whether by means of repayment, redemption,
realization of security or otherwise), Assignor shall accept the same as
Purchasing Lender’s agent and hold the same in trust on behalf of and for the
benefit of Purchasing Lender, and shall deliver the same forthwith to Purchasing
Lender in the same form received, with the endorsement (without recourse) of
Assignor when necessary or appropriate. If the Assignor shall fail to deliver
any funds received by it within the same Business Day of receipt, unless such
funds are received by Assignor after 1:00 p.m., New York City time, then the
following Business Day after receipt, said funds shall accrue interest at the
Prime Rate and in addition to promptly remitting said amount, Assignor shall
remit such interest from the date received to the date such amount is remitted
to the Purchasing Lender.

12.    Assignor and Purchasing Lender each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Lender under the Credit Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.

13.    THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WITHOUT REGARD TO CHOICE OF LAW RULES.

14.    On or before the Effective Date, Purchasing Lender shall comply with the
provisions of Section 8.4(e), Section 8.4(f) and Section 8.4(h) of the Credit
Agreement. The Purchasing Lender hereby makes the representation and warranty
set forth in Section 8.4(g) of the Credit Agreement.

 

E-4



--------------------------------------------------------------------------------

[PURCHASING LENDER]

By:  

 

Name:   Title:  

Notice Address: Lending Office:

[ASSIGNOR]

By:  

 

Name:   Title:  

 

[Accepted and Agreed: PROLOGIS, L.P.

By:  

 

Name:   Title:]  

Receipt Acknowledged this

         day of                     , 20    

Sumitomo Mitsui Banking Corporation,

as Administrative Agent

By:  

 

Name:   Title:  

 

E-5



--------------------------------------------------------------------------------

Exhibit F

ORGANIZATIONAL AND STRUCTURE CHART FOR INITIAL QUALIFIED BORROWERS

Attached.

 

F-1



--------------------------------------------------------------------------------

Exhibit G

FORM OF LENDER COMMITMENT INCREASE AGREEMENT

This LENDER COMMITMENT INCREASE AGREEMENT (this “Agreement”) is made as of
                    , 20    . Capitalized terms used herein and not defined
shall have the same meanings assigned to such terms in the Credit Agreement (as
hereinafter defined).

WHEREAS, reference is made to the Sixth Amended and Restated Revolving Credit
Agreement, dated as of July 10, 2020, entered into among Prologis Marunouchi
Finance Investment Limited Partnership, as Initial Borrower, Prologis, L.P.
(“Prologis”), as guarantor (in such capacity, the “Guarantor”), the Lenders that
are parties thereto and Sumitomo Mitsui Banking Corporation, as Administrative
Agent (the “Administrative Agent”), with an original facility amount of JPY
55,000,000,000 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, Prologis has
requested that the Commitment be increased to an aggregate amount equal to JPY
            ,000,000,000;

WHEREAS, the Administrative Agent will deliver a confirmation of commitment
increase (the “Confirmation of Commitment Increase”) pursuant to which
                                         (the “Existing Lender”) will be listed
as having a                                          Commitment under the Credit
Agreement, an increase of JPY                                          over its
existing Commitment (such increase amount, the “Commitment Increase”); and

WHEREAS, the Existing Lender, the Guarantor and the Administrative Agent desire
to enter into this Agreement pursuant to which the Existing Lender will increase
its Commitment under the Credit Agreement in an amount equal to the Commitment
Increase;

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1.    Existing Lender hereby:

(a)    confirms that it has received a copy of the Credit Agreement and the
other Loan Documents, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement;

(b)    agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Document; and

(c)    attaches (or has delivered to the Administrative Agent) completed and
signed copies of any forms that may be required by Section 8.4 of the Credit
Agreement.

 

G-1



--------------------------------------------------------------------------------

2.    The Commitment Increase of the Existing Lender shall become effective upon
the satisfaction of the following conditions:

(a)    the execution of this Agreement by each of the parties hereto;

(b)    the receipt by the Administrative Agent of the amount listed in the
funding notice delivered to the Existing Lender, such amount, together with such
amounts previously funded by the Existing Lender, representing the Existing
Lender’s pro rata share of the outstanding Loans under the Credit Agreement; and

(c)    the Administrative Agent shall have delivered the Confirmation of
Commitment Increase to the Guarantor and the Lenders.

3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

4.    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

[Signature page follows]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[LENDER]

By:  

 

Name:   Title:  

 

G-3



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P., a Delaware limited partnership By:   PROLOGIS, INC.,
  a Maryland corporation   its general partner

        By:  

 

        Name:           Title:  

 

G-4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent

By:  

 

Name:   Title:  

 

G-5



--------------------------------------------------------------------------------

Exhibit H

FORM OF NEW LENDER JOINDER AGREEMENT

This NEW LENDER JOINDER AGREEMENT (this “Agreement”) is made as of
                    , 20    .

WHEREAS, reference is made to the Sixth Amended and Restated Revolving Credit
Agreement, dated as of July 10, 2020, entered into among Prologis Marunouchi
Finance Investment Limited Partnership, as Initial Borrower, Prologis, L.P., as
guarantor (in such capacity, the “Guarantor”), the Lenders that are parties
thereto and Sumitomo Mitsui Banking Corporation, as Administrative Agent (the
“Administrative Agent”) (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Credit Agreement;

WHEREAS, pursuant to Section 2.1(b) of the Credit Agreement, Prologis has
requested that the Commitment be increased to an aggregate amount equal to JPY
                                        ;

WHEREAS, the Administrative Agent will deliver a confirmation of commitment
increase (the “Confirmation of Commitment Increase”) pursuant to which
                                         (the “New Lender”) will be listed as
having a JPY                                          Commitment under the
Credit Agreement; and

WHEREAS, the New Lender, the Guarantor and the Administrative Agent desire to
enter into this Agreement pursuant to which New Lender will become a party to,
and a Lender under, the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
other valuable consideration, the parties hereto do hereby agree as follows:

1.    New Lender hereby:

(a)    confirms that it has received a copy of the Credit Agreement and the
other Loan Documents, together with such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a party to the
Credit Agreement;

(b)    agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrowers
and the Guarantor and will make its own credit analysis, appraisals and
decisions in taking or not taking action under the Credit Agreement or any other
Loan Document;

 

H-1



--------------------------------------------------------------------------------

(c)    appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto;

(d)    agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender;

(e)    attaches (or has delivered to the Administrative Agent) completed and
signed copies of any forms that may be required by Section 8.4 of the Credit
Agreement and makes the representations and warranties set forth in Section 8.4
of the Credit Agreement;

(f)    specifies as its address for notices and as its Lending Office, the
address and office set forth beneath its name on the signature page hereof;

(g)    represents and warrants that it has full power and authority to execute
and deliver, and perform under, this Agreement, the Credit Agreement and the
other Loan Documents, and all necessary corporate and/or partnership action has
been taken to authorize, and all approvals and consents have been obtained for,
the execution, delivery and performance thereof;

(h)    represents and warrants that this Agreement constitutes its legal, valid
and binding obligation enforceable in accordance with its terms;

(i)    represents and warrants that the interest being acquired hereunder is
being acquired by it for its own account, for investment purposes only and not
with a view to the public distribution thereof and without any present intention
of its resale in either case that would be in violation of applicable securities
laws; and

(j)    represents and warrants that it satisfies the requirements of a Qualified
Institution.

2.    The New Lender shall become a party to the Credit Agreement and shall have
the rights and obligations of a Lender thereunder, upon the satisfaction of the
following conditions:

(a)    the execution of this Agreement by each of the parties hereto;

(b)    the receipt by the Administrative Agent of the amount listed in the
funding notice delivered to the New Lender, such amount representing the New
Lender’s pro rata share of the outstanding Loans under the Credit Agreement; and

(c)    the Administrative Agent shall have delivered the Confirmation of
Commitment Increase to the Guarantor, the Lenders and the New Lender.

 

H-2



--------------------------------------------------------------------------------

3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAWS,
WITHOUT REGARD TO CHOICE OF LAW RULES.

4.    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

[Signature page follows]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date specified thereon.

 

[LENDER], as a New Lender By:  

                                         

Name:  

 

Title:  

 

Address: [                    ]

 

H-4



--------------------------------------------------------------------------------

GUARANTOR: PROLOGIS, L.P., a Delaware limited partnership

By:

  PROLOGIS, INC.,
a Maryland corporation
its general partner

By:

 

                                             

Name:

 

Title:

 

 

H-5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Administrative
Agent By:  

                                     

Name:  

 

Title:  

 

 

H-6



--------------------------------------------------------------------------------

Exhibit I

FORM OF QUALIFIED BORROWER REMOVAL NOTICE/FORM

[DATE]

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: James D. Benko

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of July 10, 2020, among Prologis Marunouchi
Finance Investment Limited Partnership, as Initial Borrower, Prologis, L.P., as
Guarantor (“Prologis”), Sumitomo Mitsui Banking Corporation, as Administrative
Agent (the “Administrative Agent”) and the Lenders party thereto. Each
capitalized term used, but not otherwise defined herein, has the meaning
assigned such term in the Credit Agreement.

Pursuant to the terms of Section 2.17(b) of the Credit Agreement, this shall
serve as notice that (a)                      (the “Removed Qualified Borrower”)
has paid in full all Loans made to it by the Lenders, (b) there are no
outstanding Letters of Credit issued for the account of the Removed Qualified
Borrower, (c) there are no outstanding Notices of Borrowing or requests for
Letters of Credit submitted by the Removed Qualified Borrower and (d) Prologis
intends that (i) the Removed Qualified Borrower shall no longer be a Qualified
Borrower and shall be released from any obligations as a Qualified Borrower
under the Loan Documents.

Enclosed herewith is a Ratification executed by the Guarantor. Pursuant to the
terms of Section 2.17(b) of the Credit Agreement, the Administrative Agent shall
promptly deliver to each Lender a copy of this notice, and each Lender shall
return to the Removed Qualified Borrower each Note made by such Removed
Qualified Borrower and held by such Lender.

[Signature page follows]

 

I-1



--------------------------------------------------------------------------------

PROLOGIS, L.P., a Delaware limited partnership By:   Prologis, Inc., a Maryland
corporation, its general partner

By:

 

                                         

Name:

 

 

Title:

 

 

 

I-2



--------------------------------------------------------------------------------

Exhibit J

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

To:

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of July 10, 2020 (as amended, restated, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis Marunouchi Finance Investment Limited
Partnership, Prologis, L.P. (“Prologis”), as guarantor, the lenders listed on
the signature pages thereof (the “Lenders”) and Sumitomo Mitsui Banking
Corporation, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of Prologis, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of Prologis, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Attached hereto as Schedule 1-A are the year-end audited financial
statements required by Section 5.1(a)(i) of the Agreement for the fiscal year of
Prologis ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. [Attached
hereto as Schedule 1-B are the year-end audited financial statements required by
Section 5.1(a)(ii) of the Agreement for the fiscal year of General Partner ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such
section.]3

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 5.1(b)(i) of the Agreement for the fiscal quarter of
Prologis ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, equity and cash flows of
Prologis and its Consolidated Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes. [Attached hereto as Schedule 1-B are the unaudited
financial statements required by Section 5.1(b)(ii) of the Agreement for the
fiscal quarter of General Partner ended as of the above date. Such financial
statements fairly present the financial condition, results of operations, equity
and cash flows of General Partner and its Consolidated Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]4

 

3 

Use if a General Partner Guaranty is in effect pursuant to Section 5.19 of the
Agreement.

4 

Use if a General Partner Guaranty is in effect pursuant to Section 5.19 of the
Agreement.

 

J-1



--------------------------------------------------------------------------------

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the condition (financial or otherwise) of the Companies as of
the date of the attached financial statements and for the accounting period then
ended with the purpose of determining whether the Companies were in compliance
with the Agreement as of such date, and

[select one:]

[to the best knowledge of the undersigned, no Default or Event of Default
existed on such date.]

--or—

[the following is a list of Defaults and Events of Default that, to the best
knowledge of the undersigned, existed on such date, together with a description
of the nature and status of each such Default or Event of Default:]

3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

PROLOGIS, L.P.

By:

  PROLOGIS, INC.,
its general partner

By:

 

                                     

Name:

 

Title:

 

 

J-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1-A

to the Compliance Certificate

Financial Statements

 

J-3



--------------------------------------------------------------------------------

[SCHEDULE 1-B

to the Compliance Certificate

Financial Statements]5

 

 

5 

Use if a General Partner Guaranty is in effect pursuant to Section 5.19 of the
Agreement.

 

J-4



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

a.    Consolidated Leverage Ratio.

 

Indebtedness of the Companies6

   $                          (1 ) 

Total Asset Value7

   $          (2 ) 

Ratio of (1) to (2)

     

Permitted Maximum

      0.60 to 1.00 8    

b.    Fixed Charge Coverage Ratio.9

 

Adjusted EBITDA

   $          (1 ) 

Capital Expenditures

   $          (2 ) 

Subtotal (1) - (2)

   $          (3 ) 

Debt Service

   $          (4 ) 

Preferred Dividends

   $          (5 ) 

Subtotal (4) + (5)

   $          (6 ) 

Ratio of (3) to (6)

     

Required Minimum

     1.50 to 1.00     

 

 

6 

Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

7 

Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

8 

As of the last day of the four consecutive fiscal quarters immediately following
any acquisition of real property or a portfolio of assets or businesses, such
ratio may exceed 0.60 to 1.0 so long as it does not exceed 0.65 to 1.00.

9 

Calculated for the four fiscal quarters ending on the date of determination.

 

J-5



--------------------------------------------------------------------------------

c.    Unencumbered Debt Service Coverage Ratio.10

 

NOI of Unencumbered Properties (see Schedule 3)11

   $          (1 ) 

Management fees of the Companies less related expenses 12

   $          (2 ) 

Allowed Unconsolidated Affiliate Earnings13

   $          (3 ) 

Subtotal of (1) + (2) + (3)

   $          (4 ) 

Amount by which (2) + (3) exceeds 40% of (4)

   $          (5 ) 

Unencumbered NOI (Subtotal of (4) – (5))

   $          (6 ) 

Unencumbered Capital Expenditures14

   $          (7 ) 

Subtotal (6) - (7)

   $          (8 ) 

Unencumbered Debt Service

   $          (9 ) 

Ratio of (8) to (9)

                              

Required Minimum

     1.50 to 1.00     

d.    Secured Indebtedness.

 

Secured Debt of the Companies

   $                               

Total Asset Value

   $      

Percentage of Secured Debt over Total Asset Value

          %   

Maximum Permitted

     40 %   

 

10 

Calculated for the four fiscal quarters ending on the date of determination.

11 

Not subject to any Lien (other than Permitted Liens).

12 

Not subject to any Lien (other than Permitted Liens).

13 

Not subject to any Lien (other than Permitted Liens).

14 

Except for Unencumbered Properties where the tenant is responsible for capital
expenditures.

 

J-6



--------------------------------------------------------------------------------

e.    Restricted Payments.

 

Funds from Operations

  $      (1)   

95% of (1)

  $      (2)   

Amount of Restricted Payments required to be paid in order for General Partner
to eliminate its REIT taxable income and/or to maintain its status as a REIT

  $                  (3)   

Permitted Maximum (greater of (2) and (3))

  $      (4)15

Aggregate cash dividends and other cash distributions

  $             (not to exceed (4) if an Event of Default under Section 6.1(a)
or Section 6.3(a) of the Credit Agreement exists)

Date:                     

 

 

15 

Excluding Restricted Payments otherwise permitted by Section 5.12 of the
Agreement.

 

J-7



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

J-8